                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 1 of 253

                           In Camera    In Camera                Title of Document/Subject         Privilege                               Privilege                  Reasons
Document ID   Parent ID                                 Date                                                       Privilege Description     Y/N
                          Begin Bates   End Bates                Line of Email/Description       Determination
                                                                                                                 Briefing notes                        Not relevant
                                                                                                                 produced in
                                                                                                                 preparation for
                                                                                                                 meeting between
                                                                                                                 Secretary of the
                                              PDF with file name                                                 Air Force and U.S.
                                              "20180514 - SecAF                                                  Senator. Does not
AF_CTRL_ AF_CTRL_                             w Sen Udall SAC-D                              DP -                relate to the
0000018 0000018 PrivWith PrivWith             Pre-Hearing                                    Deliberative        transgender
7        5        hold1415 hold1448 5/10/2018 v5.pdf"                                        Process             military policy.
                                                                                                                 Briefing notes                        Not relevant
                                                                                                                 produced in
                                                                                                                 preparation for
                                                                                                                 meeting between
                                                                                                                 Secretary of the
                                              PDF with file name                                                 Air Force and U.S.
                                              "20180514 Sen                                                      Senator. Does not
AF_CTRL_ AF_CTRL_                             Tester w SecAF                                 DP -                relate to the
0000018 0000018 PrivWith PrivWith             SAC-D Pre-Hearing                              Deliberative        transgender
8        5        hold1449 hold1468 5/10/2018 v5.pdf"                                        Process             military policy.




                                                                                             1
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 2 of 253

                           In Camera    In Camera                Title of Document/Subject         Privilege                               Privilege                     Reasons
Document ID   Parent ID                                 Date                                                       Privilege Description     Y/N
                          Begin Bates   End Bates                Line of Email/Description       Determination
                                                                                                                 Email from MAJ       y                Attorney client
                                                                                                                 Dustin Murphy, an
                                                                                                                 Army Judge
                                                                                                                 Advocate assigned
                                                                                                                 to the Office of the
                                                                                                                 Judge Advocate
                                                                                                                 General (Military
                                                                                                                 Personnel Law)
                                                                                                                 Branch requesting
                                                                                                                 information
                                                                                                                 concerning the
                                                                                                                 intended use of
                                                                                                                 attached
                                                      Email with subject                     AC -                documents in
Army_10                   PrivWith PrivWith 12/11/201 line "Accession                        Attorney            order to provide
003250                    hold1469 hold1469 7         Implementation'                        Client              legal advice.
                                                                                                                 Draft (unsigned)     y                AC and WP
                                                                                                                 declaration of
                                                      Attachment to an                                           Raymond Hororo
                                                      email. Word                                                for use in
                                                      document titled                                            Stockman v.
                                                      "Declaration of                                            Trump, sent from
                                                      Raymond Horoho"                        AC -                MAJ Casey
                                                      with file name                         Attorney            Biggerstaff (Army
Army_10                                               "Horoho                                Client; WP -        Litigation
004634.0 Army_10          PrivWith PrivWith 10/18/201 Declaration (John                      Work                Attorney) to other
002      004634           hold1470 hold1471 7         Doe 2).docx"                           Product             Army attorneys.


                                                                                             2
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 3 of 253

                           In Camera    In Camera                Title of Document/Subject         Privilege                               Privilege               Reasons
Document ID   Parent ID                                 Date                                                       Privilege Description     Y/N
                          Begin Bates   End Bates                Line of Email/Description       Determination
                                                                                                                 Draft (unsigned)          Y           AC and WP
                                                                                                                 declaration of
                                                                                                                 Raymond Hororo
                                                                                                                 for use to
                                                                                                                 Stockman v.
                                                      Attachment to an                                           Trump, sent from
                                                      email. Word                                                an Army attorney
                                                      document titled                                            (MAJ Dustin
                                                      "Declaration of                                            Murphy, Office of
                                                      Raymond Horoho"                        AC -                The Judge
                                                      with file name                         Attorney            Advocate General)
Army_10                                               "Horoho                                Client; WP -        to an Army
005406.0 Army_10          PrivWith PrivWith 10/18/201 Declaration (John                      Work                attorney (Ms.
001      005406           hold1472 hold1473 7         Doe 2).docx"                           Product             Maanvi Patoir).
                                                                                                                 Draft (unsigned)          Y           AC and WP
                                                                                                                 declaration of
                                                      Attachment to an                                           Raymond Hororo
                                                      email. Word                                                for use in
                                                      document titled                                            Stockman v.
                                                      "Declaration of                                            Trump, sent from
                                                      Raymond Horoho"                        AC -                MAJ Casey
                                                      with file name                         Attorney            Biggerstaff (Army
Army_10                                               "Horoho                                Client; WP -        Litigation
005414.0 Army_10          PrivWith PrivWith 10/18/201 Declaration (John                      Work                Attorney) to other
002      005414           hold1474 hold1475 7         Doe 2).docx"                           Product             Army attorneys




                                                                                             3
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 4 of 253

                           In Camera    In Camera                Title of Document/Subject         Privilege                              Privilege                 Reasons
Document ID   Parent ID                                 Date                                                      Privilege Description     Y/N
                          Begin Bates   End Bates                Line of Email/Description       Determination
                                                                                                                 Email from an      N                 No legal advice sought or provided
                                                                                                                 Army attorney
                                                                                                                 (MAJ Dustin
                                                                                                                 Murphy, Office of
                                                                                                                 The Judge
                                                                                                                 Advocate General,
                                                                                                                 Administrative Law
                                                                                                                 Division) to a
                                                                                                                 Department of
                                                                                                                 Defense attorney
                                                                                                                 that provides
                                                                                                                 information and
                                                                                                                 legal advice
                                                                                                                 regarding a
                                                                                                                 meeting between
                                                      Email with subject                     AC -                a service member
Army_10                   PrivWith PrivWith           line "SSG King                         Attorney            and an elected
006880                    hold1476 hold1476 1/16/2018 SOTU Invite"                           Client              official




                                                                                             4
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 5 of 253

                           In Camera    In Camera                Title of Document/Subject         Privilege                              Privilege                 Reasons
Document ID   Parent ID                                 Date                                                      Privilege Description     Y/N
                          Begin Bates   End Bates                Line of Email/Description       Determination
                                                                                                                 Email from an      N                 No legal advice sought or provided
                                                                                                                 Army attorney
                                                                                                                 (MAJ Dustin
                                                                                                                 Murphy, Office of
                                                                                                                 The Judge
                                                                                                                 Advocate General,
                                                                                                                 Administrative Law
                                                                                                                 Division) to other
                                                                                                                 Army attorneys
                                                                                                                 concerning a
                                                                                                                 meeting between
                                                                                                                 a service member
                                                                                                                 and an elected
                                                                                                                 official,
                                                      Email with subject                     AC -                referencing an
Army_10                   PrivWith PrivWith           line "SSG King                         Attorney            attached legal
006883                    hold1477 hold1477 1/16/2018 SOTU Invite"                           Client              review




                                                                                             5
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 6 of 253

                           In Camera    In Camera                Title of Document/Subject         Privilege                              Privilege                 Reasons
Document ID   Parent ID                                 Date                                                      Privilege Description     Y/N
                          Begin Bates   End Bates                Line of Email/Description       Determination
                                                                                                                 Email from an      N                 No legal advice sought or provided
                                                                                                                 Army attorney
                                                                                                                 (MAJ Dustin
                                                                                                                 Murphy, Office of
                                                                                                                 The Judge
                                                                                                                 Advocate General,
                                                                                                                 Administrative Law
                                                                                                                 Division) that
                                                                                                                 provides
                                                                                                                 information and
                                                                                                                 legal advice
                                                                                                                 regarding a
                                                                                                                 meeting between
                                                      Email with subject                     AC -                a service member
Army_10                   PrivWith PrivWith           line "SSG King                         Attorney            and an elected
006887                    hold1478 hold1478 1/16/2018 SOTU Invite"                           Client              official




                                                                                             6
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 7 of 253

                           In Camera    In Camera                Title of Document/Subject         Privilege                              Privilege                 Reasons
Document ID   Parent ID                                 Date                                                      Privilege Description     Y/N
                          Begin Bates   End Bates                Line of Email/Description       Determination
                                                                                                                 Email from an      N                 No legal advice sought or provided
                                                                                                                 Army attorney
                                                                                                                 (MAJ Dustin
                                                                                                                 Murphy, Office of
                                                                                                                 The Judge
                                                                                                                 Advocate General,
                                                                                                                 Administrative Law
                                                                                                                 Division) that
                                                                                                                 provides
                                                                                                                 information and
                                                                                                                 legal advice
                                                                                                                 regarding a
                                                                                                                 meeting between
                                                      Email with subject                     AC -                a service member
Army_10                   PrivWith PrivWith           line "SSG King                         Attorney            and an elected
006888                    hold1479 hold1479 1/16/2018 SOTU Invite"                           Client              official




                                                                                             7
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 8 of 253

                           In Camera    In Camera                Title of Document/Subject         Privilege                              Privilege                  Reasons
Document ID   Parent ID                                 Date                                                      Privilege Description     Y/N
                          Begin Bates   End Bates                Line of Email/Description       Determination
                                                                                                                 Email from an      N                 No legal advice sought or provided
                                                                                                                 Army attorney
                                                                                                                 (MAJ Dustin
                                                                                                                 Murphy, Office of
                                                                                                                 The Judge
                                                                                                                 Advocate General,
                                                                                                                 Administrative Law
                                                                                                                 Division)
                                                                                                                 requesting
                                                                                                                 information
                                                                                                                 regarding the
                                                                                                                 Army's application
                                                      Email with subject                                         of transgender
                                                      line "Passport -                       AC -                applicant
Army_10                   PrivWith PrivWith           Accession                              Attorney            processing
007046                    hold1480 hold1480 1/26/2018 Processing"                            Client              guidance
                                                                                                                 Email chain                          Not relevant
                                                                                                                 reflecting
                                                      Email with subject                                         deliberations
                                                      line "RE: Tasking                                          concerning the
Army_10                                               from A/SA & CSA                                            development of
009171.0 Army_10          PrivWith PrivWith 10/24/201 MAVNI                                  DP -                the MAVNI
002      009171           hold1481 hold1484 7         (UNCLASSIFIED)"                        Deliberative        program.




                                                                                             8
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 9 of 253

                           In Camera    In Camera                Title of Document/Subject         Privilege                              Privilege                 Reasons
Document ID   Parent ID                                 Date                                                      Privilege Description     Y/N
                          Begin Bates   End Bates                Line of Email/Description       Determination
                                                                                                                 Email from Army     Y                AC
                                                                                                                 attorney (MAJ
                                                                                                                 Laura Grace, Office
                                                                                                                 of The Judge
                                                                                                                 Advocate General)
                                                      Email with subject                                         providing legal
                                                      line "RE: RFI                          AC -                advice on
Army_10                   PrivWith PrivWith           Response                               Attorney            documents sent
009932                    hold1485 hold1486 1/19/2017 (UNCLASSIFIED)"                        Client              for her review.
                                                                                                                 Document drafted N                   Not deliberative. Produce top lines
                                                                                                                 to assist nominee                    of PrivWithhold 1487 and bottom
                                                      Attachment to                                              for Secretary of                     of page reflecting PrivWithhold
                                                      email. PDF titled                                          Defense in                           Number 1487. Produce
                                                      "Advance Policy                                            confirmation                         PrivWithhold 1494-through second
                                                      Questions for                                              hearing, which                       paragraph in PrivWithhold 1502.
                                                      James N. Mattis                                            discusses various
                                                      Nominee to be                                              topics. Highlighted                  Balance of document not relevant.
                                                      Secretary of                                               for review and
                                                      Defense" with file                                         comment in
                                                      name "Mattis                                               relation to
Army_10                                               Advance Policy Q                                           preparations for
009943.0 Army_10          PrivWith PrivWith           and A-SASC-12 Jan                      DP -                Secretary of the
002      009943           hold1487 hold1542 1/18/2017 17.pdf"                                Deliberative        Army nomination.




                                                                                             9
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 10 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                              Privilege                 Reasons
Document ID    Parent ID                                  Date                                                      Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Email to Army       N                Legal advice neither sought nor
                                                                                                                   attorney (MAJ                        provided
                                                                                                                   Laura Grace, Office
                                                                                                                   of the Judge
                                                       Email with subject                                          Advocate General)
                                                       line "FW: Question                                          requesting legal
                                                       about                                                       advice concerning
                                                       Transgenders and                        AC -                transgender
Army_10                    PrivWith PrivWith           Bathrooms                               Attorney            civilian personnel
010107                     hold1543 hold1545 4/6/2017 (UNCLASSIFIED)"                          Client              policy.
                                                       Email with subject                                                              Y                AC
                                                       line "RE: CIMT                                              Redacted portion
                                                       Azimuth Check                                               conveys legal
                                                       WRT TG                                  AC -                advice received
Army_10                    PrivWith PrivWith           Integration into                        Attorney            from Army
011373                     hold1546 hold1547 1/24/2018 IET"                                    Client              attorneys.
                                                                                                                   Redacted portion    Y                AC
                                                                                                                   conveys legal
                                                                                                                   advice and analysis
                                                                                                                   received from
                                                       Email with subject                      AC -                attorneys
Army_10       Army_10      PrivWith PrivWith           line "RE: TG ROTC                       Attorney            regarding Title IX
030187        030186       hold1548 hold1549 2/21/2018 Issue"                                  Client              issues.




                                                                                              10
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 11 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                              Privilege        Reasons
Document ID    Parent ID                                  Date                                                      Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Email chain         Y                AC
                                                                                                                   requesting and
                                                                                                                   providing legal
                                                                                                                   advice concerning
                                                                                                                   transgender
                                                       Email with subject                                          personnel policy,
                                                       line "RE: Draft                                             specifically
                                                       Transgender                                                 requesting
                                                       Integration                                                 attorneys'
                                                       Products for                            AC -                feedback on a
Army_10                    PrivWith PrivWith           review                                  Attorney            product title "TG
030301                     hold1550 hold1551 2/12/2018 (UNCLASSIFIED)"                         Client              Policy Vignettes"
                                                                                                                   Redacted portion    Y                AC
                                                                                                                   conveys legal
                                                                                                                   advice and analysis
                                                                                                                   received from
                                                       Email with subject                      AC -                attorneys
Army_10                    PrivWith PrivWith           line "RE: TG ROTC                       Attorney            regarding Title IX
036334                     hold1552 hold1553 2/26/2018 Issue"                                  Client              issues.
                                                                                                                   Redacted portion    Y                AC
                                                                                                                   conveys legal
                                                                                                                   advice and analysis
                                                                                                                   received from
                                                       Email with subject                      AC -                attorneys
Army_10       Army_10      PrivWith PrivWith           line "RE: TG ROTC                       Attorney            regarding Title IX
038153        038152       hold1554 hold1555 2/21/2018 Issue"                                  Client              issues.



                                                                                              11
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 12 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                              Privilege                  Reasons
Document ID    Parent ID                                  Date                                                      Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                       Attachment to                                                                        N           Not deliberative. Draft policy is not
                                                       email. Word                                                 Draft Defense                        DP. Editorial change of two words
                                                       document titled                                             Health Agency                        does not convert to DP
                                                       "Use of                                                     Procedural
                                                       Supplemental                                                Instruction on
                                                       Health Care                                                 "Use of
                                                       Program Funds for                                           Supplemental
                                                       Non-covered                                                 Health Care
                                                       TRICARE Health                                              Program Funds for
                                                       Care Services and                                           Non-covered
                                                       the Waiver Process                                          TRICARE Health
                                                       for Active Duty                                             Care Services and
                                                       Service Members "                                           the Waiver Process
                                                       with file name                                              for Active Duty
                                                       "Draft DHA-                                                 Service Members."
                                                       PI_SHCP_Waivers_                                            Document
Army_10       Army_10      PrivWith PrivWith           Feb                DP -                                     contains reviewer
040256        040255       hold1556 hold1566 3/13/2018 12_CLEAN.doc"      Deliberative                             tracked changes.




                                                                                              12
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 13 of 253

                           In Camera    In Camera                Title of Document/Subject          Privilege                             Privilege        Reasons
Document ID   Parent ID                                  Date                                                     Privilege Description     Y/N
                          Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                            Discussions            Y                  AC
                                                                                                            between DOJ
                                                                                                            attorneys and DoD
                                                                                                            Office of General
                                                                                                            Counsel (OGC)
                                                                                                            attorneys
                                                                                                            concerning filings
                                                                                                            and draft filings in
                                                                                                            Stone v. Trump
                                                                                                            matter. Email
                                                                                                            discussion reflects
                                                                                                            attorney mental
                                                                                                            impressions
                                                                                                            regarding matter
                                                                                                            in litigation and
                                                                                                            draft litigation
                                                                                                            filings;
                                                                                                            communications
                                                                                              AC -          seeking and
                                                                                              Attorney      providing legal
                                                                                              Client        advice regarding
                                                      Email with subject                      Privilege; DP litigation filings; as
                                                      line, "RE: [Non-                        -             well as
                                                      DoD Source] RE:                         Deliberative predecisional
                                                      Stone (4th Cir.) --                     Process; WP deliberations
DoD0000                   PrivWith PrivWith 12/20/201 Opp to Stay                             - Work        about litigation
0813                      hold1567 hold1570 7         Motion"                                 Product       filings.


                                                                                             13
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 14 of 253

                           In Camera    In Camera                Title of Document/Subject          Privilege                             Privilege        Reasons
Document ID   Parent ID                                  Date                                                     Privilege Description     Y/N
                          Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                         DoD policy official Y                                        AC
                                                                                         seeking legal
                                                                                         advice from DoD
                                                                                         Office of General
                                                                                         Counsel (OGC)
                                                                                         attorney regarding
                                                                                         a training
                                                                                         presentation, and
                                                                                         OGC attorney
                                                                                         providing legal
                                                                                         advice concerning
                                                                                         that presentation.
                                                                           AC -          Discussion reflects
                                                                           Attorney      OGC attorney's
                                                                           Client        predecisional
                                                                           Privilege; DP advice and
                                                      Email with subject -               recommendations
DoD0000                   PrivWith PrivWith 12/14/201 line, "RE: Army Tier Deliberative regarding the
0951                      hold1571 hold1572 7         3 Training"          Process       presentation.




                                                                                             14
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 15 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Draft briefing                        Not relevant
                                                                                                                   paper regarding
                                                                                                                   Military Accessions
                                                                                                                   Vital to the
                                                                                                                   National Interest
                                                                                                                   (MAVNI) and
                                                       Word document                                               Foreign National
                                                       titled "Hard                                                Recruiting. Drafted
                                                       Questions for                                               for Secretary of
                                                       MAVNI and                                                   Defense in
                                                       Foreign National                                            preparation for
                                                       Recruiting" with                                            congressional
                                                       file name, "SD                                              hearing. Contains
                                                       FY19 Budget                                                 reviewer
                                                       Hearing QAs                                                 comments.
                                                       (MAVNI-Foreign                          DP -                Unrelated to
DoD0000       DoD0000      PrivWith PrivWith 12/13/201 National                                Deliberative        transgender
0985          0984         hold1573 hold1573 7         Recruiting).docx"                       Process             military policy.




                                                                                              15
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 16 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Briefing paper                        Not relevant
                                                                                                                   regarding Military
                                                                                                                   Accessions Vital to
                                                                                                                   the National
                                                                                                                   Interest (MAVNI)
                                                       Word document                                               and Foreign
                                                       titled "Hard                                                National
                                                       Questions for                                               Recruiting. Drafted
                                                       Military Accessions                                         for Secretary of
                                                       Vital to the                                                Defense in
                                                       National Interest                                           preparation for
                                                       (MAVNI)" with file                                          congressional
                                                       name, "MAVNI LPR DP -                                       hearing. Unrelated
DoD0000       DoD0000      PrivWith PrivWith 12/11/201 FY19 Hard Qs and Deliberative                               to transgender
1091          1090         hold1574 hold1574 7         As.docx"            Process                                 military policy.




                                                                                              16
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 17 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Briefing paper                        Not relevant
                                                                                                                   regarding Military
                                                                                                                   Accessions Vital to
                                                                                                                   the National
                                                                                                                   Interest (MAVNI)
                                                                                                                   and Foreign
                                                                                                                   National
                                                                                                                   Recruiting. Drafted
                                                       Word document                                               for Secretary of
                                                       titled, "Foreign                                            Defense in
                                                       National                                                    preparation for
                                                       Recruiting" with                                            congressional
                                                       file name "SD                           DP -                hearing. Unrelated
DoD0000       DoD0000      PrivWith PrivWith 12/11/201 Foriegn National                        Deliberative        to transgender
1093          1090         hold1575 hold1575 7         Recruiting.docx"                        Process             military policy.




                                                                                              17
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 18 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Draft briefing                        Not relevant
                                                                                                                   paper regarding
                                                                                                                   Military Accessions
                                                                                                                   Vital to the
                                                                                                                   National Interest
                                                                                                                   (MAVNI) and
                                                                                                                   Foreign National
                                                                                                                   Recruiting. Drafted
                                                                                                                   for Secretary of
                                                                                                                   Defense in
                                                                                                                   preparation for
                                                       Word document                                               congressional
                                                       titled, "Foreign                                            hearing. Contains
                                                       National                                                    reviewer
                                                       Recruiting" with                                            comments.
                                                       file name "SD                           DP -                Unrelated to
DoD0000       DoD0000      PrivWith PrivWith 12/11/201 Foriegn National                        Deliberative        transgender
1105          1104         hold1576 hold1577 7         Recruiting.docx"                        Process             military policy.




                                                                                              18
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 19 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Draft briefing                        Not relevant
                                                                                                                   paper regarding
                                                                                                                   Military Accessions
                                                                                                                   Vital to the
                                                                                                                   National Interest
                                                                                                                   (MAVNI) and
                                                                                                                   Foreign National
                                                                                                                   Recruiting. Drafted
                                                       Word document                                               for Secretary of
                                                       titled, "Foreign                                            Defense in
                                                       National                                                    preparation for
                                                       Recruiting" with                                            congressional
                                                       file name "SD                           DP -                hearing. Unrelated
DoD0000       DoD0000      PrivWith PrivWith 12/11/201 Foriegn National                        Deliberative        to transgender
1125          1124         hold1578 hold1579 7         Recruiting1.docx"                       Process             military policy.
                                                       Word document                                                                         Y           WP
                                                       titled "DoD
                                                       Military Accessions                     AC -                Chart describing
                                                       Vital to the                            Attorney            the status of
                                                       National Interest                       Client              lawsuits
                                                       (MAVNI) Litigation                      Privilege; DP       challenging policy
                                                       (as of 13 OCT                           -                   related to the
                                                       2017)" with file                        Deliberative        Military Accessions
                                                       name, "MAVNI                            Process; WP         Vital to the
DoD0000       DoD0000      PrivWith PrivWith           Litigation                              - Work              National Interest
1223          1222         hold1580 hold1584 9/15/2017 Matrix.docx"                            Product             (MAVNI) program.



                                                                                              19
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 20 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                             Privilege               Reasons
Document ID    Parent ID                                  Date                                                     Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                        Draft DoD          Y                                           DP and AC
                                                       Attachment to                    memorandum
                                                       email. Draft Word                containing edits
                                                       document that is a               and comments
                                                       memorandum for                   from DoD Office of
                                                       commanders and                   General Counsel
                                                       officers titled                  (OGC) Attorneys
                                                       "Policy                          John Casciotti and
                                                       Memorandum 2-5,                  David Gruber.
                                                       Transgender        AC -          Document reflects
                                                       Applicant          Attorney      provision of
                                                       Processing" with   Client        attorney
                                                       the file name,     Privilege; DP recommendations
                                                       "Transgender       -             and advice and
                                                       Applicant          Deliberative attorney mental
                                                       Processing Policy  Process; WP impressions
DoD0000       DoD0000      PrivWith PrivWith 11/27/201 v10_Nov 27 2017 - - Work         regarding matter
1469          1468         hold1585 hold1590 7         DJG.DOC"           Product       in litigation.




                                                                                              20
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 21 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Draft briefing                        Not relevant
                                                                                                                   paper for DoD
                                                       Attachment to                                               leadership
                                                       email. Word                                                 regarding Military
                                                       document titled                                             Accessions Vital to
                                                       "MILITARY                                                   the National
                                                       ACCESSIONS VITAL                                            Interest (MAVNI)
                                                       TO THE NATIONAL                                             and related
                                                       INTEREST                                                    litigation.
                                                       (MAVNI)" with file                      DP -                Unrelated to
DoD0000       DoD0000      PrivWith PrivWith           name, "14 - DACA                        Deliberative        transgender
1735          1730         hold1591 hold1591 11/8/2017 and MAVNI.docx"                         Process             military policy.
                                                                                                                   Memorandum for                        Not relevant
                                                                                                                   the Secretary of
                                                                                                                   Defense from two
                                                                                                                   Under Secretaries
                                                                                                                   of Defense
                                                                                                                   regarding Military
                                                       PDF of info memo                                            Accessions Vital to
                                                       with subject line                                           the National
                                                       "Military                                                   Interest (MAVNI).
                                                       Accessions Vital to                                         Contains advice
                                                       the National                                                and
                                                       Interest (MAVNI)                                            recommendations
                                                       Pilot Program                                               for the Secretary.
                                                       Update" with file                       DP -                Unrelated to
DoD0000       DoD0000      PrivWith PrivWith           name,                                   Deliberative        transgender
2247          2246         hold1592 hold1593 9/22/2017 "MAVNI.PDF"                             Process             military policy.

                                                                                              21
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 22 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Briefing paper                        Not relevant
                                                                  Attachment to                                    prepared for the
                                                                  email. Word                                      Deputy Secretary
                                                                  document titled,                                 of Defense
                                                                  "Military                                        regarding Military
                                                                  Accessions Vital to                              Accessions Vital to
                                                                  the National                                     the National
                                                                  Interest (MAVNI)"                                Interest (MAVNI).
                                                                  with file name               DP -                Unrelated to
DoD0000       DoD0000      PrivWith PrivWith                      "DSD Readbook -              Deliberative        transgender
2891          2887         hold1594 hold1594 7/7/2017             MAVNI.docx"                  Process             military policy.
                                                                  Attachment to                                    Briefing paper                        Not relevant
                                                                  email. Word                                      prepared for the
                                                                  document titled,                                 Deputy Secretary
                                                                  "Military                                        of Defense
                                                                  Accessions Vital to                              regarding Military
                                                                  the National                                     Accessions Vital to
                                                                  Interest (MAVNI)"                                the National
                                                                  with file name "3J                               Interest (MAVNI).
                                                                  DSD Confirmation -           DP -                Unrelated to
DoD0000       DoD0000      PrivWith PrivWith                      MAVNI-DACA                   Deliberative        transgender
2905          2898         hold1595 hold1596 4/4/2017             20170404.docx"               Process             military policy.




                                                                                              22
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 23 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                             Privilege                  Reasons
Document ID    Parent ID                                  Date                                                     Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document of a
                                                       "Memorandum for
                                                       the White House                                       Memorandum for
                                                       Staff Secretary and                                   the White House
                                                       Cabinet Secretary"                                    Staff Secretary and
                                                       with subject                                          Cabinet Secretary
                                                       "Department of                                        on the subject of
                                                       Defense Weekly                                        "Department of
                                                       Update for the                                        Defense Weekly
                                                       Week of June 19th,                      DP -          Update for the
                                                       2017" with file                         Deliberative Week of June 19,
                                                       name, "19 June                          Process; EP - 2017." Unrelated
DoD0000       DoD0000      PrivWith PrivWith           2017 - PR                               Executive     to transgender
3017          3016         hold1597 hold1599 6/19/2017 Lookahead.docx"                         Privilege     military policy.




                                                                                              23
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 24 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Draft internal            N           Not deliberative
                                                                                                                   talking points and
                                                                                                                   press guidance
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                       Word document                                               Concerns Military
                                                       titled "MAVNI"                                              Accessions Vital to
                                                       with file name, "17                                         the National
                                                       MAY - TOP LINES -                                           Interest (MAVNI)
                                                       MAVNI -             DP -                                    as well as
DoD0000       DoD0000      PrivWith PrivWith           Transgender         Deliberative                            Transgender
3104          3103         hold1600 hold1601 5/17/2017 (SAB).doc"          Process                                 Policy.
                                                                                                                   Draft internal            N           Not deliberative.
                                                                                                                   talking points and
                                                                                                                   press guidance
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                       Word document                                               Concerns Military
                                                       titled "MAVNI"                                              Accessions Vital to
                                                       with file name, "17                                         the National
                                                       MAY - TOP LINES -                                           Interest (MAVNI)
                                                       MAVNI -             DP -                                    as well as
DoD0000       DoD0000      PrivWith PrivWith           Transgender         Deliberative                            Transgender
3106          3105         hold1602 hold1603 5/17/2017 (SAB).doc"          Process                                 Policy.

                                                                                              24
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 25 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking          N           Not deliberative.
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                                                                                   Concerns Military
                                                       Word document                                               Accessions Vital to
                                                       titled "MAVNI"                                              the National
                                                       with file name, "17                                         Interest (MAVNI)
                                                       MAY - TOP LINES - DP -                                      as well as
DoD0000       DoD0000      PrivWith PrivWith           MAVNI -             Deliberative                            Transgender
3108          3107         hold1604 hold1605 5/17/2017 Transgender.doc" Process                                    Policy.
                                                                                                                   Internal talking          N           Not deliberative
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                                                                                   Concerns Military
                                                       Word document                                               Accessions Vital to
                                                       titled "MAVNI"                                              the National
                                                       with file name, "17                                         Interest (MAVNI)
                                                       MAY - TOP LINES - DP -                                      as well as
DoD0000       DoD0000      PrivWith PrivWith           MAVNI -             Deliberative                            Transgender
3114          3113         hold1606 hold1607 5/16/2017 Transgender.doc" Process                                    Policy.

                                                                                              25
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 26 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                             Privilege                  Reasons
Document ID    Parent ID                                  Date                                                     Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                             Draft internal                            Not relevant
                                                                                                             talking points and
                                                                                                             press guidance
                                                                                                             document
                                                                                                             prepared to assist
                                                                                                             senior DoD
                                                                                                             leadership.
                                                       Word document                                         Concerns policies
                                                       titled "MAVNI"                                        and events
                                                       with file name,                         DP -          unrelated to
DoD0000       DoD0000      PrivWith PrivWith           "MAVNI_DACA                             Deliberative transgender
3210          3207         hold1608 hold1608 2/23/2017 QAs.docx"                               Process;      military policy.
                                                                                                             Draft DoD           Y                     AC and DP
                                                                                                             memorandum
                                                                                                             containing edits by
                                                                                                             DoD attorney
                                                                                                             Hershel
                                                                                                             Eisenberger.
                                                                                               AC -          Document reflects
                                                       Draft Word                              Attorney      provision of
                                                       document titled                         Client        attorney
                                                       "DOD                                    Privilege; DP recommendations
                                                       INSTRUCTION                             -             and advice and
                                                       ####.##" with file                      Deliberative attorney mental
                                                       name, "DoDI 10                          Process; WP impressions
DoD0000       DoD0000      PrivWith PrivWith           May Track                               - Work        regarding matter
3796          3794         hold1609 hold1628 5/10/2016 Changes.docx"                           Product       in litigation.


                                                                                              26
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 27 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal briefing                     Not relevant
                                                                                                                   document
                                                                  Word document                                    prepared to assist
                                                                  titled                                           senior DoD
                                                                  "BACKGROUND ON                                   leadership.
                                                                  MILITARY                                         Contains briefing
                                                                  ACCESSIONS VITAL                                 and
                                                                  TO THE NATIONAL                                  recommendations
                                                                  INTEREST (MAVNI)                                 concerning
                                                                  & DEFERRED                                       Military Accessions
                                                                  ACTION FOR                                       Vital to the
                                                                  CHILDHOOD                                        National Interest
                                                                  ARRIVALS (DACA)"                                 (MAVNI). Concerns
                                                                  with file name                                   policies and events
                                                                  "MAVNI_DACA      DP -                            unrelated to
DoD0000       DoD0000      PrivWith PrivWith                      backgrounder (AP Deliberative                    transgender
4658          4657         hold1629 hold1630 8/1/2017             Smooth).docx"    Process                         military policy.
                                                                                                                   Internal draft DoD                    Not relevant
                                                                                                                   memorandum
                                                       PDF the header                                              regarding policy
                                                       "DoDI 1300.17,                                              for religious
                                                       February 10, 2009"                                          accommodations
                                                       with file name                                              in the military.
                                                       "130017 draft Pre                                           Concerns policies
                                                       Post Religious                                              and events
                                                       Accommodation      DP -                                     unrelated to
DoD0000       DoD0000      PrivWith PrivWith           (Proposed          Deliberative                             transgender
5474          5472         hold1631 hold1633 2/10/2009 Changes).pdf"      Process                                  military policy.

                                                                                              27
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 28 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Email                y                DP
                                                                                                                   communication
                                                                                                                   among DoD policy
                                                                                                                   officials concerning
                                                                                                                   recommendations
                                                       Email with file                                             presented to a
                                                       name "RE:                                                   senior official
                                                       Feedback from the                       DP -                about lethality and
DoD0000                    PrivWith PrivWith           Lethality WG Back                       Deliberative        readiness of the
8025                       hold1634 hold1635 12/8/2017 brief to DSD"                           Process             armed forces.
                                                                                                                   Internal talking                      Not relevant
                                                       Attachment to                                               points and press
                                                       email. Word                                                 guidance
                                                       document titled                                             document
                                                       "Hard Questions                                             prepared to assist
                                                       for Military                                                senior DoD
                                                       Accessions Vital to                                         leadership.
                                                       the National                                                Concerns Military
                                                       Interest (MAVNI)"                                           Accessions Vital to
                                                       with file name "SD                                          the National
                                                       Budget Hearing                                              Interest (MAVNI).
                                                       Q&As (MAVNI-                            DP -                Unrelated to
DoD0000       DoD0000      PrivWith PrivWith 12/11/201 Foreign National                        Deliberative        transgender
9259          9258         hold1636 hold1636 7         Recruiting).docx"                       Process             military policy.




                                                                                              28
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 29 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                       Attachment to                                                                                     Not relevant
                                                       email. Word                                                 Internal briefing
                                                       document titled                                             and press guidance
                                                       "Foreign National                                           document
                                                       Recruting" with file                                        prepared to assist
                                                       name "SAMPLE                                                senior DoD
                                                       Issue Paper with                                            leadership.
                                                       Instructions" with                                          Concerns Military
                                                       file name "SD                                               Accessions Vital to
                                                       Budget Hearing                                              the National
                                                       Issue Paper                                                 Interest (MAVNI).
                                                       (MAVNI-Foreign       DP -                                   Unrelated to
DoD0000       DoD0000      PrivWith PrivWith 12/11/201 National             Deliberative                           transgender
9260          9258         hold1637 hold1637 7         Recruiting).docx"    Process                                military policy.
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                       Attachment to                                               guidance
                                                       email. Word                                                 document
                                                       document titled                                             prepared to assist
                                                       "Hard Questions                                             senior DoD
                                                       for Military                                                leadership.
                                                       Accessions Vital to                                         Concerns Military
                                                       the National                                                Accessions Vital to
                                                       Interest (MAVNI)"                                           the National
                                                       with file name                                              Interest (MAVNI).
                                                       "MAVNI LPR FY19                         DP -                Unrelated to
DoD0000       DoD0000      PrivWith PrivWith 12/11/201 Hard Qs and                             Deliberative        transgender
9266          9265         hold1638 hold1638 7         As.docx"                                Process             military policy.

                                                                                              29
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 30 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                             Privilege                  Reasons
Document ID    Parent ID                                  Date                                                     Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word                      Internal briefing
                                                       document titled                  and press guidance
                                                       "Foreign National                document
                                                       Recruting" with file             prepared to assist
                                                       name "SAMPLE                     senior DoD
                                                       Issue Paper with                 leadership.
                                                       Instructions" with               Concerns Military
                                                       file name "SD                    Accessions Vital to
                                                       Budget Hearing                   the National
                                                       Issue Paper                      Interest (MAVNI).
                                                       (MAVNI-Foreign       DP -        Unrelated to
DoD0000       DoD0000      PrivWith PrivWith 12/11/201 National             Deliberativetransgender
9273          9271         hold1639 hold1639 7         Recruiting).docx"    Process     military policy.
                                                                                        Email               N                                          Transmittal email; no legal advice
                                                                                        communication                                                  sought or provided
                                                       Email with subject               from DoD policy
                                                       line "FW: MEDICAL                official to DoD
                                                       STANDARDS FOR                    Office of General
                                                       APPOINTMENTS                     Counsel (OGC)
                                                       ENLISTMENT OR                    attorneys seeking
                                                       INDUCTION OF       AC -          legal advice and
                                                       TRANSGENDER        Attorney      recommendations
                                                       APPLICANTS INTO Client           on whether to
                                                       THE                Privilege; DP forward a DoD
                                                       MILITAROSD01526 -                memorandum to
DoD0000                    PrivWith PrivWith           5-17 RES FINAL     Deliberative other components
9289                       hold1640 hold1641 12/8/2017 (UNCLASSIFIED)"    Process;      within DoD.

                                                                                              30
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 31 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal briefing                     Not relevant
                                                                  Attachment to                                    document
                                                                  email. Word                                      prepared to assist
                                                                  document titled                                  senior DoD
                                                                  "BACKGROUND ON                                   leadership.
                                                                  MILITARY                                         Contains
                                                                  ACCESSIONS VITAL                                 background and
                                                                  TO THE NATIONAL                                  recommendations
                                                                  INTEREST (MAVNI)                                 concerning
                                                                  & DEFERRED                                       Military Accessions
                                                                  ACTION FOR                                       Vital to the
                                                                  CHILDHOOD                                        National Interest
                                                                  ARRIVALS (DACA)"                                 (MAVNI). Concerns
                                                                  with file name                                   policies and events
                                                                  "MAVNI_DACA      DP -                            unrelated to
DoD0000       DoD0000      PrivWith PrivWith                      backgrounder (AP Deliberative                    transgender
9838          9837         hold1642 hold1643 8/1/2017             Smooth).docx"    Process                         military policy.




                                                                                              31
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 32 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal briefing                     Not relevant
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                                                                                   Contains
                                                                                                                   background and
                                                       Attachment to                                               recommendations
                                                       email. Word                                                 concerning
                                                       document titled                                             Military Accessions
                                                       "Military                                                   Vital to the
                                                       Accessions Vital to                                         National Interest
                                                       the National                                                (MAVNI). Concerns
                                                       Interest" with file                                         policies and events
                                                       name "DSD -                             DP -                unrelated to
DoD0000       DoD0000      PrivWith PrivWith           MAVNI-                                  Deliberative        transgender
9861          9860         hold1644 hold1644 7/10/2017 DACA.DOCX"                              Process             military policy.




                                                                                              32
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 33 of 253

                           In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID   Parent ID                                  Date                                                       Privilege Description     Y/N
                          Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                  Internal email                        Not relevant
                                                                                                                  communication
                                                                                                                  among DoD
                                                                                                                  officials related to
                                                                                                                  Military Accessions
                                                                                                                  Vital to the
                                                                                                                  National Interest
                                                                                                                  (MAVNI). Reflects
                                                                                                                  DoD analysis and
                                                      Email with the                                              recommendations.
                                                      subject line "FW:                                           Concerns policies
                                                      DSD priorities                                              and events
                                                      meeting today                           DP -                unrelated to
DoD0000                   PrivWith PrivWith           (suspense: 1200)                        Deliberative        transgender
9930                      hold1645 hold1647 7/25/2017 (UNCLASSIFIED)"                         Process             military policy.




                                                                                             33
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 34 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal briefing                     Not relevant
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                                                                                   Contains
                                                       Attachment to                                               background and
                                                       email. Word                                                 recommendations
                                                       document titled                                             concerning
                                                       "Military                                                   Military Accessions
                                                       Accessions Vital to                                         Vital to the
                                                       the National                                                National Interest
                                                       Interest" with file                                         (MAVNI). Concerns
                                                       name "3J- DSD                                               policies and events
                                                       Confirmation -                          DP -                unrelated to
DoD0001       DoD0001      PrivWith PrivWith           MAVNI-                                  Deliberative        transgender
0002          0001         hold1648 hold1648 7/10/2017 DACA.docx"                              Process             military policy.




                                                                                              34
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 35 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal briefing                     Not relevant
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                                                                                   Contains briefing
                                                       Attachment to                                               and
                                                       email. Word                                                 recommendations
                                                       document titled                                             concerning
                                                       "Military                                                   Military Accessions
                                                       Accessions Vital to                                         Vital to the
                                                       the National                                                National Interest
                                                       Interest" with file                                         (MAVNI). Concerns
                                                       name "3J- DSD                                               policies and events
                                                       Confirmation -                          DP -                unrelated to
DoD0001       DoD0001      PrivWith PrivWith           MAVNI-                                  Deliberative        transgender
0008          0006         hold1649 hold1649 7/10/2017 DACA.docx"                              Process             military policy.
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                       Attachment to                                               prepared to assist
                                                       email. Word                                                 senior DoD
                                                       document titled                                             leadership.
                                                       "MAVNI" with file                                           Concerns Military
                                                       name                                    DP -                Accessions Vital to
DoD0001       DoD0001      PrivWith PrivWith           "MAVNI_DACA                             Deliberative        the National
0262          0261         hold1650 hold1650 2/23/2017 QAs.docx"                               Process             Interest (MAVNI).

                                                                                              35
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 36 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal briefing                     Not relevant
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                                                                                   Contains briefing
                                                       Attachment to                                               and
                                                       email. Word                                                 recommendations
                                                       document titled                                             concerning
                                                       "Military                                                   Military Accessions
                                                       Accessions Vital to                                         Vital to the
                                                       the National                                                National Interest
                                                       Interest" with file                                         (MAVNI). Concerns
                                                       name "3J- DSD                                               policies and events
                                                       Confirmation -                          DP -                unrelated to
DoD0001       DoD0001      PrivWith PrivWith           MAVNI-                                  Deliberative        transgender
1514          1513         hold1651 hold1651 7/10/2017 DACA.docx"                              Process             military policy.




                                                                                              36
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 37 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Draft internal                        Not relevant
                                                                                                                   briefing document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                                                                                   Contains briefing
                                                       Attachment to                                               and
                                                       email. Word                                                 recommendations
                                                       document titled                                             concerning
                                                       "Military                                                   Military Accessions
                                                       Accessions Vital to                                         Vital to the
                                                       the National                                                National Interest
                                                       Interest" with file                                         (MAVNI). Concerns
                                                       name "3J- DSD                                               policies and events
                                                       Confirmation -                          DP -                unrelated to
DoD0001       DoD0001      PrivWith PrivWith           MAVNI-                                  Deliberative        transgender
1518          1517         hold1652 hold1652 7/10/2017 DACA.docx"                              Process             military policy.




                                                                                              37
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 38 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal briefing                     Not relevant
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                                                                                   Contains briefing
                                                       Attachment to                                               and
                                                       email. Word                                                 recommendations
                                                       document titled                                             concerning
                                                       "Military                                                   Military Accessions
                                                       Accessions Vital to                                         Vital to the
                                                       the National                                                National Interest
                                                       Interest (MAVNI)"                                           (MAVNI). Concerns
                                                       with file name "3J                                          policies and events
                                                       Confirmation Issue                      DP -                unrelated to
DoD0002       DoD0002      PrivWith PrivWith           Paper MAVNI-                            Deliberative        transgender
1464          1463         hold1653 hold1653 3/29/2017 DACA v2.docx"                           Process             military policy.




                                                                                              38
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 39 of 253

                           In Camera    In Camera                Title of Document/Subject          Privilege                             Privilege        Reasons
Document ID   Parent ID                                  Date                                                     Privilege Description     Y/N
                          Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                            Internal DoD email Y                      AC
                                                                                                            communication in
                                                                                                            which DoD officials
                                                                                                            discuss
                                                                                                            deliberations
                                                                                                            regarding
                                                                                                            implementation of
                                                                                                            policy for
                                                                                                            transgender
                                                                                                            service members
                                                                                                            and impacts on
                                                                                                            readiness, and
                                                                                                            then seek legal
                                                                                                            advice from DoD
                                                                                              AC -          Office of General
                                                                                              Attorney      Counsel (OGC)
                                                                                              Client        attorneys
                                                                                              Privilege; DP regarding the
                                                                 Email with subject           -             same. DoD OGC
DoD0002                   PrivWith PrivWith                      line "FW: TG                 Deliberative attorneys respond,
1669                      hold1654 hold1656 8/1/2017             (UNCLASSIFIED)"              Process;      providing advice.




                                                                                             39
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 40 of 253

                           In Camera    In Camera                Title of Document/Subject          Privilege                             Privilege                 Reasons
Document ID   Parent ID                                  Date                                                     Privilege Description     Y/N
                          Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                            Internal DoD email N                      No DP because not deliberative.
                                                                                                            communication in                          No AC because legal advice neither
                                                                                                            which DoD officials                       sought or provided.
                                                                                                            discuss draft
                                                                                                            briefing papers for
                                                                                                            confirmation
                                                                                                            hearing for Deputy
                                                                                                            Secretary of
                                                                                                            Defense, and then
                                                                                                            seek legal advice
                                                                                                            from DoD Office of
                                                                                                            General Counsel
                                                                                                            (OGC) attorneys
                                                                                                            regarding those
                                                                 Email with subject                         draft briefing
                                                                 line "RE: DSD                AC -          papers. Email
                                                                 Nomination Prep              Attorney      discussion reveals
                                                                 Materials --                 Client        DoD official's and
                                                                 SUSPENSE: April              Privilege; DP OGC attorney's
                                                                 4th                          -             comments on the
DoD0002                   PrivWith PrivWith                      (UNCLASSIFIED)               Deliberative draft briefing
1851                      hold1657 hold1661 4/4/2017             Part 1"                      Process;      papers.




                                                                                             40
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 41 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal briefing                     Not relevant
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                                                                                   Contains briefing
                                                       Attachment to                                               and
                                                       email. Word                                                 recommendations
                                                       document titled                                             concerning
                                                       "Military                                                   Military Accessions
                                                       Accessions Vital to                                         Vital to the
                                                       the National                                                National Interest
                                                       Interest (MAVNI)"                                           (MAVNI). Concerns
                                                       with file name "3J                                          policies and events
                                                       DSD Confirmation - DP -                                     unrelated to
DoD0002       DoD0002      PrivWith PrivWith           MAVNI-DACA          Deliberative                            transgender
2234          2232         hold1662 hold1663 3/28/2017 20170404.docx"      Process                                 military policy.




                                                                                              41
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 42 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal briefing                     Not relevant
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                                                                                   Contains briefing
                                                                                                                   and
                                                       Attachment to                                               recommendations
                                                       email. Word                                                 concerning
                                                       document titled                                             Military Accessions
                                                       "Military                                                   Vital to the
                                                       Accessions Vital to                                         National Interest
                                                       the National                                                (MAVNI). Concerns
                                                       Interest" with file                                         policies and events
                                                       name "DSD -                             DP -                unrelated to
DoD0002       DoD0002      PrivWith PrivWith           MAVNI-                                  Deliberative        transgender
2285          2284         hold1664 hold1664 7/10/2017 DACA.DOCX"                              Process             military policy.




                                                                                              42
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 43 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal briefing                     Not relevant
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                                                                                   Contains
                                                       Attachment to                                               background and
                                                       email. Word                                                 recommendations
                                                       document titled                                             concerning
                                                       "Military                                                   Military Accessions
                                                       Accessions Vital to                                         Vital to the
                                                       the National                                                National Interest
                                                       Interest (MAVNI)"                                           (MAVNI). Concerns
                                                       with file name "3J                                          policies and events
                                                       Confirmation Issue                      DP -                unrelated to
DoD0002       DoD0002      PrivWith PrivWith           Paper MAVNI-                            Deliberative        transgender
2473          2472         hold1665 hold1665 3/28/2017 DACA v2.docx"                           Process             military policy.




                                                                                              43
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 44 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal briefing                     Not relevant
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                                                                                   Contains
                                                       Attachment to                                               background and
                                                       email. Word                                                 recommendations
                                                       document titled                                             concerning
                                                       "Military                                                   Military Accessions
                                                       Accessions Vital to                                         Vital to the
                                                       the National                                                National Interest
                                                       Interest (MAVNI)"                                           (MAVNI). Concerns
                                                       with file name "3J                                          policies and events
                                                       Confirmation Issue                      DP -                unrelated to
DoD0002       DoD0002      PrivWith PrivWith           Paper MAVNI-                            Deliberative        transgender
2542          2540         hold1666 hold1666 3/28/2017 DACA v2.docx"                           Process             military policy.




                                                                                              44
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 45 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal briefing                     Not relevant
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                                  Attachment to                                    Contains briefing
                                                                  email. Word                                      and
                                                                  document titled                                  recommendations
                                                                  "Military                                        concerning
                                                                  Accessions Vital to                              Military Accessions
                                                                  the National                                     Vital to the
                                                                  Interest" with file                              National Interest
                                                                  name "M&RA U --                                  (MAVNI). Concerns
                                                                  DACA and Military                                policies and events
                                                                  Personnel Policy             DP -                unrelated to
DoD0002       DoD0002      PrivWith PrivWith                      (MAVNI)                      Deliberative        transgender
2579          2575         hold1667 hold1667 7/7/2017             (1)(SAB).docx"               Process             military policy.




                                                                                              45
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 46 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                       Word document                                               Concerns Military
                                                       titled "MILITARY                                            Accessions Vital to
                                                       ACCESSIONS VITAL                                            the National
                                                       TO THE NATIONAL                                             Interest (MAVNI).
                                                       INTEREST" with file DP -                                    Unrelated to
DoD0002       DoD0002      PrivWith PrivWith           name "MAVNI         Deliberative                            transgender
2604          2603         hold1668 hold1670 8/14/2017 Issue Papers.doc" Process                                   military policy.




                                                                                              46
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 47 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal briefing                     Not relevant
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                                                                                   Contains briefing
                                                       Attachment to                                               and
                                                       email. Word                                                 recommendations
                                                       document titled                                             concerning
                                                       "Military                                                   Military Accessions
                                                       Accessions Vital to                                         Vital to the
                                                       the National                                                National Interest
                                                       Interest (MAVNI)"                                           (MAVNI). Concerns
                                                       with file name "3J                                          policies and events
                                                       DSD Confirmation - DP -                                     unrelated to
DoD0002       DoD0002      PrivWith PrivWith           MAVNI-DACA          Deliberative                            transgender
2617          2610         hold1671 hold1672 3/28/2017 20170404.docx"      Process                                 military policy.




                                                                                              47
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 48 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal briefing                     Not relevant
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                                  Attachment to                                    Contains briefing
                                                                  email. Word                                      and
                                                                  document titled                                  recommendations
                                                                  "Military                                        concerning
                                                                  Accessions Vital to                              Military Accessions
                                                                  the National                                     Vital to the
                                                                  Interest" with file                              National Interest
                                                                  name "M&RA U --                                  (MAVNI). Concerns
                                                                  DACA and Military                                policies and events
                                                                  Personnel Policy             DP -                unrelated to
DoD0002       DoD0002      PrivWith PrivWith                      (MAVNI)                      Deliberative        transgender
2635          2631         hold1673 hold1673 7/7/2017             (1)(SAB).docx"               Process             military policy.




                                                                                              48
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 49 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal briefing                     Not relevant
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                                                                                   Contains briefing
                                                                                                                   and
                                                                  Attachment to                                    recommendations
                                                                  email. Word                                      concerning
                                                                  document titled                                  Military Accessions
                                                                  "Military                                        Vital to the
                                                                  Accessions Vital to                              National Interest
                                                                  the National                                     (MAVNI). Concerns
                                                                  Interest" with file                              policies and events
                                                                  name "DSD -                  DP -                unrelated to
DoD0002       DoD0002      PrivWith PrivWith                      MAVNI-                       Deliberative        transgender
2678          2677         hold1674 hold1674 7/7/2017             DACA.DOCX"                   Process             military policy.




                                                                                              49
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 50 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal briefing                     Not relevant
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                                  Attachment to                                    Contains briefing
                                                                  email. Word                                      and
                                                                  document titled                                  recommendations
                                                                  "Military                                        concerning
                                                                  Accessions Vital to                              Military Accessions
                                                                  the National                                     Vital to the
                                                                  Interest" with file                              National Interest
                                                                  name "M&RA U --                                  (MAVNI). Concerns
                                                                  DACA and Military                                policies and events
                                                                  Personnel Policy             DP -                unrelated to
DoD0002       DoD0002      PrivWith PrivWith                      (MAVNI)                      Deliberative        transgender
2695          2691         hold1675 hold1675 7/7/2017             (1)(SAB).docx"               Process             military policy.




                                                                                              50
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 51 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal briefing                     Not relevant
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                                                                                   Contains briefing
                                                                                                                   and
                                                                  Attachment to                                    recommendations
                                                                  email. Word                                      concerning
                                                                  document titled                                  Military Accessions
                                                                  "Military                                        Vital to the
                                                                  Accessions Vital to                              National Interest
                                                                  the National                                     (MAVNI). Concerns
                                                                  Interest (MAVNI)"                                policies and events
                                                                  with file name               DP -                unrelated to
DoD0002       DoD0002      PrivWith PrivWith                      "DSD Readbook -              Deliberative        transgender
2711          2707         hold1676 hold1676 7/7/2017             MAVNI.docx"                  Process             military policy.




                                                                                              51
                            Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 52 of 253

                                                                           Internal email         Not relevant
                                                                           communication by
                                                                           DoD official
                                                                           requesting legal
                                                                           advice from DoD
                                                                           Office of General
                                                                           Counsel (OGC)
                                                                           attorneys
                                                                           concerning
                                                                           potential
                                                                           questions from
                                                                           Congress regarding
                                                                           forthcoming
                                                                           nomination of the
                                                                           DoD General
                                                                           Counsel. DoD OGC
                                                                           attorneys then
                                                                           discuss how to
                                                                           divide up and
                                                                           respond to the
                                                                           request. Potential
                                                             AC -          questions in the
                                                             Attorney      request cover
                                                             Client        topics (e.g.
                                                             Privilege; DP Detention and
                                                             -             Military
                                                             Deliberative Commissions),
                                      Email with subject     Process; WP which were the
DoD0002   PrivWith PrivWith           line "Draft APQs       - Work        subject of ongoing
2795      hold1677 hold1679 3/28/2017 for GC"                Product       litigation.
                                                            52
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 53 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Draft internal                        Not relevant
                                                                                                                   briefing document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                                                                                   Contains briefing
                                                                                                                   and
                                                                                                                   recommendations
                                                                  Attachment to                                    concerning
                                                                  email. Word                                      Transition
                                                                  document titled                                  Assistance
                                                                  "TRANSITION                                      Program for
                                                                  ASSISTANCE                                       veterans. Concerns
                                                                  PROGRAM (TAP)"                                   policies and events
                                                                  with file name               DP -                unrelated to
DoD0002       DoD0002      PrivWith PrivWith                      "MRA N                       Deliberative        transgender
6962          6961         hold1680 hold1681 8/2/2017             TAP(SAB).docx"               Process             military policy.




                                                                                              53
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 54 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Draft internal                        Not relevant
                                                                                                                   briefing document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                                  Attachment to                                    Contains briefing
                                                                  email. Word                                      and
                                                                  document titled                                  recommendations
                                                                  "Military                                        concerning
                                                                  Technician                                       Military Technician
                                                                  Management" with                                 program. Concerns
                                                                  file name "MRA N                                 policies and events
                                                                  RC-Guard Issues   DP -                           unrelated to
DoD0002       DoD0002      PrivWith PrivWith                      MilTech(SAB).docx Deliberative                   transgender
6963          6961         hold1682 hold1683 8/2/2017             "                 Process                        military policy.




                                                                                              54
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 55 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                  Attachment to                                                                          Not relevant
                                                                  email. Word
                                                                  document titled
                                                                  "BACKGROUND ON                                   Internal briefing
                                                                  MILITARY                                         and press guidance
                                                                  ACCESSIONS VITAL                                 document
                                                                  TO THE NATIONAL                                  prepared to assist
                                                                  INTEREST (MAVNI)                                 senior DoD
                                                                  & DEFERRED                                       leadership.
                                                                  ACTION FOR                                       Concerns Military
                                                                  CHILDHOOD                                        Accessions Vital to
                                                                  ARRIVALS (DACA)"                                 the National
                                                                  with file name                                   Interest (MAVNI).
                                                                  "MAVNI_DACA      DP -                            Unrelated to
DoD0002       DoD0002      PrivWith PrivWith                      backgrounder (AP Deliberative                    transgender
6969          6968         hold1684 hold1685 8/1/2017             Smooth).docx"    Process                         military policy.




                                                                                              55
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 56 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Draft internal                        Not relevant
                                                                                                                   briefing document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                                                                                   Contains briefing
                                                                                                                   and
                                                       Attachment to                                               recommendations
                                                       email. Word                                                 concerning
                                                       document titled                                             Reserve
                                                       "Reserve                                                    Component Duty
                                                       Component Duty                                              Status Reform.
                                                       Status Reform"                                              Concerns policies
                                                       with file name                                              and events
                                                       "MRA N-- RC Duty DP -                                       unrelated to
DoD0002       DoD0002      PrivWith PrivWith           Status            Deliberative                              transgender
6979          6978         hold1686 hold1687 7/31/2017 Reform(SAB).docx" Process                                   military policy.




                                                                                              56
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 57 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Draft internal                        Not relevant
                                                                                                                   briefing document
                                                                                                                   prepared to assist
                                                                                                                   senior DoD
                                                                                                                   leadership.
                                                                                                                   Contains briefing
                                                                                                                   and
                                                       Attachment to                                               recommendations
                                                       email. Word                                                 concerning
                                                       document titled                                             religious
                                                       "Religious                                                  accomodations in
                                                       Accommodation"                                              the military.
                                                       with file name                                              Concerns policies
                                                       "MRA N --                                                   and events
                                                       Religious        DP -                                       unrelated to
DoD0002       DoD0002      PrivWith PrivWith           Accommodations(S Deliberative                               transgender
6981          6978         hold1688 hold1688 7/31/2017 AB).docx"        Process                                    military policy.




                                                                                              57
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 58 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Draft briefing                        Not relevant
                                                                                                                   paper regarding
                                                                                                                   Military Accessions
                                                                                                                   Vital to the
                                                                                                                   National Interest
                                                                                                                   (MAVNI). Drafted
                                                                                                                   pursuant to
                                                                                                                   preparations for
                                                                                                                   confirmation
                                                                  Attachment to                                    hearing of
                                                                  email. Word                                      nominee to be
                                                                  document titled                                  Undersecretary of
                                                                  "Military                                        Defense for
                                                                  Accessions Vital to                              Personnel and
                                                                  the National                                     Readiness.
                                                                  Interest" with file                              Contains reviewer
                                                                  name "MRA U --                                   comments and
                                                                  DACA and Military                                tracked changes.
                                                                  Personnel Policy             DP -                Unrelated to
DoD0002       DoD0002      PrivWith PrivWith                      (MAVNI)                      Deliberative        transgender
6982          6978         hold1689 hold1689 7/7/2017             (1)(SAB).DOCX"               Process             military policy.




                                                                                              58
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 59 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                              Privilege                  Reasons
Document ID    Parent ID                                  Date                                                      Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Draft briefing                       Not relevant
                                                                                                                   paper regarding
                                                                                                                   Military Peronnel
                                                                                                                   Reform
                                                                                                                   Authorities.
                                                                                                                   Drafted pursuant
                                                                                                                   to preparations for
                                                                                                                   confirmation
                                                                                                                   hearing of
                                                                                                                   nominee to be
                                                                                                                   Undersecretary of
                                                       Word document                                               Defense for
                                                       titled "Military                                            Personnel and
                                                       Personnel                                                   Readiness.
                                                       Authorities                                                 Contains reviewer
                                                       Reform" with file                                           comments and
                                                       name "MRA N --                                              tracked changes.
                                                       Military Personnel DP -                                     Unrelated to
DoD0002       DoD0002      PrivWith PrivWith           Authorities        Deliberative                             transgender
6983          6978         hold1690 hold1691 7/31/2017 Reform(SAB).docx" Process                                   military policy.
                                                                                                                   Draft internal      N                Internal talking points for press
                                                       Attachment to                                               talking points and                   briefing are not DP
                                                       email. Word                                                 press guidance
                                                       document titled                                             document
                                                       "MAVNI" with file                                           prepared to assist
                                                       name "17 MAY -                                              senior DoD
                                                       TOP LINES - MAVNI DP -                                      leadership.
DoD0002       DoD0002      PrivWith PrivWith           - Transgender     Deliberative                              Contains reviewer
7041          7040         hold1692 hold1693 5/17/2017 (SAB).doc"        Process                                   tracked changes.
                                                                                              59
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 60 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Draft briefing                        Not relevant
                                                                                                                   paper regarding
                                                                                                                   Military Accessions
                                                                                                                   Vital to the
                                                                                                                   National Interest
                                                                                                                   (MAVNI) and
                                                                                                                   Deferred Action
                                                                                                                   for Childhood
                                                                                                                   Arrivals. Drafted
                                                                                                                   for Secretary of
                                                       Attachment to                                               Defense in
                                                       email. Word                                                 preparation for
                                                       document titled                                             congressional
                                                       "MAVNI/DACA"                                                meeting. Contains
                                                       with file name                                              tracked changes.
                                                       "SecDef QAs                             DP -                Unrelated to
DoD0002       DoD0002      PrivWith PrivWith           MAVNI_DACA                              Deliberative        transgender
7128          7127         hold1694 hold1694 2/23/2017 mjk.docx"                               Process             military policy.




                                                                                              60
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 61 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Draft briefing                        Not relevant
                                                                                                                   paper regarding
                                                                                                                   Blended
                                                                                                                   Retirement System
                                                                                                                   policy. Drafted for
                                                                                                                   Secretary of
                                                       Attachment to                                               Defense in
                                                       email. Word                                                 preparation for
                                                       document titled                                             congressional
                                                       "Questions and                                              meeting. Contains
                                                       Answers – Blended                                           tracked changes
                                                       Retirement System                                           and reviewer
                                                       (Policy)" with file                                         comments.
                                                       name "SecDef QAs DP -                                       Unrelated to
DoD0002       DoD0002      PrivWith PrivWith           BRS policy          Deliberative                            transgender
7140          7139         hold1695 hold1696 2/23/2017 mjk(SAB).docx"      Process                                 military policy.
                                                                                                                   Draft briefing                        Not relevant
                                                                                                                   paper regarding
                                                                                                                   Force of the Future
                                                                                                                   Program. Drafted
                                                                                                                   for Secretary of
                                                       Attachment to                                               Defense in
                                                       email. Word                                                 preparation for
                                                       document titled                                             congressional
                                                       "Force of the                                               meeting. Contains
                                                       Future" with file                                           tracked changes.
                                                       name "SecDef QAs                        DP -                Unrelated to
DoD0002       DoD0002      PrivWith PrivWith           FotF mjk                                Deliberative        transgender
7142          7141         hold1697 hold1699 2/23/2017 (SAB).docx"                             Process             military policy.
                                                                                              61
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 62 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Draft briefing                        Not relevant
                                                                                                                   paper regarding
                                                                                                                   civilian hiring
                                                                                                                   freeze. Drafted for
                                                                                                                   Secretary of
                                                                                                                   Defense in
                                                                                                                   preparation for
                                                       Attachment to                                               congressional
                                                       email. Word                                                 meeting. Contains
                                                       document titled                                             tracked changes
                                                       "Civilian Hiring                                            and reviewer
                                                       Freeze" with file                                           comments.
                                                       name "SecDef QAs                        DP -                Unrelated to
DoD0002       DoD0002      PrivWith PrivWith           Hiring Freeze mjk                       Deliberative        transgender
7146          7145         hold1700 hold1701 2/23/2017 (SAB).docx"                             Process             military policy.




                                                                                              62
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 63 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Draft briefing                        Not relevant
                                                                                                                   paper regarding
                                                                                                                   military
                                                                                                                   commissaries.
                                                                                                                   Drafted for
                                                                                                                   Secretary of
                                                                                                                   Defense in
                                                                                                                   preparation for
                                                       Attachment to                                               congressional
                                                       email. Word                                                 meeting. Contains
                                                       document titled                                             tracked changes
                                                       "Commissaries"                                              and reviewer
                                                       with file name                                              comments.
                                                       "SecDef HASC                            DP -                Unrelated to
DoD0002       DoD0002      PrivWith PrivWith           QA.gccbto                               Deliberative        transgender
7150          7149         hold1702 hold1703 2/23/2017 mjk.docx"                               Process             military policy.
                                                       Attachment to                                                                                     Not relevant
                                                       email. Word
                                                       document titled
                                                       "Military Health                                            Draft Military
                                                       System Risk                                                 Health System Risk
                                                       Management                                                  Management
                                                       Working Group                                               Working Group
                                                       (RMWG) Charter"                                             (RMWG) Charter.
                                                       with file name                                              Circulated for
                                                       "RMWG                                   DP -                review. Unrelated
DoD0002       DoD0002      PrivWith PrivWith           charter2017draft                        Deliberative        to transgender
8458          8457         hold1704 hold1706 7/19/2017 (4) AF Clean.docx"                      Process             military policy.

                                                                                              63
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 64 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                             Privilege                  Reasons
Document ID    Parent ID                                  Date                                                     Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                             Draft document                            Not relevant
                                                       Attachment to                                         related to
                                                       email. Word                                           proposed policy
                                                       document titled                                       changes related to
                                                       "Terms of                                             DoD background
                                                       Reference (TOR)                                       investigations,
                                                       for the Security,                                     circulated to
                                                       Suitability/Fitness,                                  members of DoD
                                                       and Credentialing                                     senior steering
                                                       (SSC) Enterprise                                      group in advance
                                                       Project Plan" with                                    of meeting.
                                                       file name "SSC                          DP -          Unrelated to
DoD0003       DoD0003      PrivWith PrivWith           Project Plan TOR                        Deliberative transgender
1674          1673         hold1707 hold1711 3/24/2017 20170324.doc"                           Process       military policy.
                                                                                                             Email contains                            Not relevant
                                                                                                             attorney mental
                                                                                               AC -          impressions
                                                                                               Attorney      regarding
                                                                                               Client        documents
                                                                                               Privilege; DP prepared by OGC
                                                       Email with the                          -             Standards of
                                                       subject line "SOCO                      Deliberative Conduct Office.
                                                       Weekly Report,                          Process; WP Unrelated to
DoD0003                    PrivWith PrivWith           8/28/17                                 - Work        transgender
1899                       hold1712 hold1712 8/28/2017 (UNCLASSIFIED)"                         Product       military policy.




                                                                                              64
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 65 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                          AC -                                                                           Not relevant
                                                                          Attorney                                 Email from and to
                                                                          Client                                   OGC attorneys
                                                                          Privilege; DP                            concerning
                                                       Email with the     -                                        preparations for
                                                       subject line "GC   Deliberative                             DoD General
                                                       Nominee            Process; WP                              Counsel nominee
DoD0003                    PrivWith PrivWith           Information Binder - Work                                   confirmation
2419                       hold1713 hold1714 8/16/2017 (UNCLASSIFIED)"    Product                                  hearing.
                                                                          AC -                                                                           Not relevant
                                                       Attachment to      Attorney                                 DoD OGC prepared
                                                       email. PDF titled  Client                                   memorandum
                                                       "Sequestration     Privilege; DP                            reflecting legal
                                                       under the Budget   -                                        analysis related to
                                                       Control Act" with  Deliberative                             sequestration
                                                       file name "Sample Process; WP                               under the Budget
DoD0003       DoD0003      PrivWith PrivWith           Memoranda for GC - Work                                     Control Act of
2421          2419         hold1715 hold1717 8/10/2017 Nominee.pdf"       Product                                  2011.




                                                                                              65
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 66 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                             Privilege                  Reasons
Document ID    Parent ID                                  Date                                                     Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                             Draft internal                            Not relevant
                                                                                                             talking points and
                                                       Attachment to                                         press guidance
                                                       email. Word                                           document
                                                       document titled                                       prepared to assist
                                                       "Military                                             senior DoD
                                                       Accessions Vital to                                   leadership,
                                                       the National                                          circulated for
                                                       Interest (MAVNI)                                      review. Concerns
                                                       program" with file                                    policies and events
                                                       name "16 MAY                            DP -          unrelated to
DoD0003       DoD0003      PrivWith PrivWith           TOP LINES -                             Deliberative transgender
8083          8081         hold1718 hold1718 5/16/2017 MAVNI.doc"                              Process       military policy.
                                                                                                             Email from and to Y                       AC
                                                                                               AC -          DoD OGC
                                                                                               Attorney      attorneys contains
                                                                                               Client        attorney mental
                                                                                               Privilege; DP impressions and
                                                       Email with subject                      -             advice regarding
                                                       line "Documents                         Deliberative attached EEOC
                                                       from the EEOC                           Process; WP documents
DoD0003                    PrivWith PrivWith           concerning                              - Work        concerning
8879                       hold1719 hold1720 4/25/2017 Harassment"                             Product       harassment.




                                                                                              66
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 67 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                             Privilege                  Reasons
Document ID    Parent ID                                  Date                                                     Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                             Email thread        N                     No DP because not deliberative.
                                                                                                             reflecting                                No AC because no legal advice
                                                                                                             deliberations                             sought or provided – transmittal
                                                                                               AC -          about preparing                           email
                                                                                               Attorney      the Secretary of
                                                       Email with subject                      Client        Defense for a
                                                       line "RE: FY18                          Privilege; DP congressional
                                                       Posture Hearing                         -             hearing. Contains
                                                       Q&A -- Suspense:                        Deliberative attorney mental
                                                       COB 22 May                              Process; WP impressions
DoD0004                    PrivWith PrivWith           (UNCLASSIFIED//F                        - Work        regarding the
0141                       hold1721 hold1724 5/19/2017 OUO)"                                   Product       same.
                                                                                                             Draft briefing                            Not relevant
                                                                  Attachment to                              paper prepared for
                                                                  email. Word                                the Deputy
                                                                  document titled                            Secretary of
                                                                  "Military                                  Defense regarding
                                                                  Accessions Vital to                        Military Accessions
                                                                  the National                               Vital to the
                                                                  Interest" with file                        National Interest
                                                                  name "3J- DSD                              (MAVNI).
                                                                  Confirmation -               DP -          Unrelated to
DoD0005       DoD0005      PrivWith PrivWith                      MAVNI-                       Deliberative transgender
1844          1842         hold1725 hold1725 7/7/2017             DACA.docx"                   Process       military policy.




                                                                                              67
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 68 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Draft briefing                        Not relevant
                                                       Attachment to                                               paper prepared for
                                                       email. Word                                                 the Deputy
                                                       document titled                                             Secretary of
                                                       "Military                                                   Defense regarding
                                                       Accessions Vital to                                         Military Accessions
                                                       the National                                                Vital to the
                                                       Interest" with file                                         National Interest
                                                       name "3J- DSD                                               (MAVNI).
                                                       Confirmation -                          DP -                Unrelated to
DoD0005       DoD0005      PrivWith PrivWith           MAVNI-                                  Deliberative        transgender
1851          1850         hold1726 hold1726 7/10/2017 DACA.docx"                              Process             military policy.
                                                                                                                   Draft briefing                        Not relevant
                                                                                                                   paper prepared for
                                                                                                                   the Deputy
                                                       Attachment to                                               Secretary of
                                                       email. Word                                                 Defense regarding
                                                       document titled                                             Military Accessions
                                                       "Military                                                   Vital to the
                                                       Accessions Vital to                                         National Interest
                                                       the National                                                (MAVNI). Contains
                                                       Interest" with file                                         reviewer
                                                       name "3J- DSD                                               comments.
                                                       Confirmation -                          DP -                Unrelated to
DoD0005       DoD0005      PrivWith PrivWith           MAVNI-                                  Deliberative        transgender
2198          2197         hold1727 hold1727 7/10/2017 DACA.docx"                              Process             military policy.



                                                                                              68
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 69 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Draft briefing                        Not relevant
                                                                                                                   paper regarding
                                                                                                                   Military Accessions
                                                                                                                   Vital to the
                                                                                                                   National Interest
                                                                                                                   (MAVNI). Drafted
                                                                                                                   pursuant to
                                                                                                                   preparations for
                                                                                                                   confirmation
                                                                  Attachment to                                    hearing of
                                                                  email. Word                                      nominee to be
                                                                  document titled                                  Undersecretary of
                                                                  "Military                                        Defense for
                                                                  Accessions Vital to                              Personnel and
                                                                  the National                                     Readiness.
                                                                  Interest" with file                              Contains reviewer
                                                                  name "MRA U --                                   comments and
                                                                  DACA and Military                                tracked changes.
                                                                  Personnel Policy             DP -                Unrelated to
DoD0006       DoD0006      PrivWith PrivWith                      (MAVNI)                      Deliberative        transgender
8051          8047         hold1728 hold1728 7/7/2017             (1)(SAB).DOCX"               Process             military policy.




                                                                                              69
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 70 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                               AC -                                                      Not relevant
                                                                                               Attorney
                                                                                               Client
                                                                                               Privilege; DP
                                                                                               -                   Email thread
                                                                                               Deliberative        discussing
                                                       Email with subject                      Process; WP         preparation of
DoD0007                    PrivWith PrivWith           line "FW: Weekly                        - Work              internal DoD OGC
4450                       hold1729 hold1730 2/13/2017 Report"                                 Product             weekly report.
                                                       Attachment to                                                                                     Not relevant
                                                       email. Word
                                                       document titled                                             Internal talking
                                                       "U.S.                                                       points and press
                                                       Military/Coalition                                          guidance
                                                       Presence in Syria                                           document
                                                       Talking Points"                                             prepared to assist
                                                       with file name                                              senior DoD
                                                       "Syria Messages                         DP -                leadership.
DoD0008       DoD0008      PrivWith PrivWith           and TPs FINAL 5                         Deliberative        Concerns Syria
2882          2880         hold1731 hold1733 12/5/2017 DEC 17.docx"                            Process             policy.




                                                                                              70
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 71 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                       Attachment to                                                                                     Not relevant
                                                       email. Word
                                                       document titled                                             Internal talking
                                                       "U.S.                                                       points and press
                                                       Military/Coalition                                          guidance
                                                       Presence in Syria                                           document
                                                       Talking Points"                                             prepared to assist
                                                       with file name                                              senior DoD
                                                       "Syria Messages                         DP -                leadership.
DoD0008       DoD0008      PrivWith PrivWith           and TPs FINAL 5                         Deliberative        Concerns Syria
2888          2886         hold1734 hold1736 12/5/2017 DEC 17.docx"                            Process             policy.
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                       Attachment to                                               document
                                                       email. Word                                                 prepared to assist
                                                       document titled                                             senior DoD
                                                       "Kurdistan                                                  leadership.
                                                       Contingency                                                 Concerns policies
                                                       Statement" with                                             and events
                                                       file name "17 OCT                       DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith 10/17/201 TOP LINES PRESS                         Deliberative        transgender
2981          2979         hold1737 hold1739 7         GUIDANCE.doc"                           Process             military policy.




                                                                                              71
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 72 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                       Attachment to                                               prepared to assist
                                                       email. Word                                                 senior DoD
                                                       document titled                                             leadership.
                                                       "Hurricane Irma"                                            Concerns policies
                                                       with file name "13                                          and events
                                                       SEPT TOPLINES                           DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           PRESS                                   Deliberative        transgender
3091          3089         hold1740 hold1748 9/13/2017 GUIDANCE.docx"                          Process             military policy.
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                       Attachment to                                               prepared to assist
                                                       email. Word                                                 senior DoD
                                                       document titled                                             leadership.
                                                       "Hurricane Irma"                                            Concerns policies
                                                       with file name "13                                          and events
                                                       SEPT TOPLINES                           DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           PRESS                                   Deliberative        transgender
3095          3093         hold1749 hold1757 9/13/2017 GUIDANCE.docx"                          Process             military policy.




                                                                                              72
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 73 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                       Attachment to                                               prepared to assist
                                                       email. Word                                                 senior DoD
                                                       document titled                                             leadership.
                                                       "Hurricane Irma"                                            Concerns policies
                                                       with file name "12                                          and events
                                                       SEPT TOPLINES                           DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           PRESS                                   Deliberative        transgender
3107          3105         hold1758 hold1762 9/12/2017 GUIDANCE.doc"                           Process             military policy.
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                       Attachment to                                               prepared to assist
                                                       email. Word                                                 senior DoD
                                                       document titled                                             leadership.
                                                       "Hurricane Irma"                                            Concerns policies
                                                       with file name "12                                          and events
                                                       SEPT TOPLINES                           DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           PRESS                                   Deliberative        transgender
3110          3108         hold1763 hold1767 9/12/2017 GUIDANCE.doc"                           Process             military policy.




                                                                                              73
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 74 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                       Attachment to                                               prepared to assist
                                                       email. Word                                                 senior DoD
                                                       document titled                                             leadership.
                                                       "Hurricane Irma"                                            Concerns policies
                                                       with file name "12                                          and events
                                                       SEPT TOPLINES                           DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           PRESS                                   Deliberative        transgender
3113          3111         hold1768 hold1772 9/12/2017 GUIDANCE.doc"                           Process             military policy.
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                       Attachment to                                               guidance
                                                       email. Word                                                 document
                                                       document titled                                             prepared to assist
                                                       "Afghanistan                                                senior DoD
                                                       Deployment                                                  leadership.
                                                       Orders" with file                                           Concerns policies
                                                       name "TOPLINES -                                            and events
                                                       SECDEF signs                            DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           deployment                              Deliberative        transgender
3124          3121         hold1773 hold1773 8/31/2017 orders.doc"                             Process             military policy.




                                                                                              74
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 75 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                       Attachment to                                               document
                                                       email. Word                                                 prepared to assist
                                                       document titled                                             senior DoD
                                                       "South Asia                                                 leadership.
                                                       Strategy Roll Out"                                          Concerns policies
                                                       with file name                                              and events
                                                       "TOPLINES - South                       DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           Asia Strategy 31                        Deliberative        transgender
3125          3121         hold1774 hold1774 8/31/2017 AUG.DOC"                                Process             military policy.
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                       Attachment to                                               guidance
                                                       email. Word                                                 document
                                                       document titled                                             prepared to assist
                                                       "Afghanistan                                                senior DoD
                                                       Deployment                                                  leadership.
                                                       Orders" with file                                           Concerns policies
                                                       name "TOPLINES -                                            and events
                                                       SECDEF signs                            DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           deployment                              Deliberative        transgender
3130          3127         hold1775 hold1775 8/31/2017 orders.doc"                             Process             military policy.




                                                                                              75
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 76 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                       Attachment to                                               document
                                                       email. Word                                                 prepared to assist
                                                       document titled                                             senior DoD
                                                       "South Asia                                                 leadership.
                                                       Strategy Roll Out"                                          Concerns policies
                                                       with file name                                              and events
                                                       "TOPLINES - South                       DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           Asia Strategy 31                        Deliberative        transgender
3131          3127         hold1776 hold1776 8/31/2017 AUG.DOC"                                Process             military policy.
                                                                                                                   Internal talking          N           Not deliberative. Produce
                                                                                                                   points and press                      PrivWithhold 1781 Balance not
                                                       Attachment to                                               guidance                              relevant
                                                       email. Word                                                 document
                                                       document titled                                             prepared to assist
                                                       "Force                                                      senior DoD
                                                       Management Level                                            leadership.
                                                       Accounting Change                                           Redacted portion
                                                       - Afghanistan" with                                         concerns policies
                                                       file name "30                                               and events
                                                       AUGUST TOP LINES DP -                                       unrelated to
DoD0008       DoD0008      PrivWith PrivWith           PRESS               Deliberative                            transgender
3149          3145         hold1777 hold1781 8/30/2017 GUIDANCE.doc"       Process                                 military policy.




                                                                                              76
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 77 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking          N           Not deliberative. Produce
                                                                                                                   points and press                      PrivWithhold 1786. Balance not
                                                       Attachment to                                               guidance                              relevant.
                                                       email. Word                                                 document
                                                       document titled                                             prepared to assist
                                                       "Force                                                      senior DoD
                                                       Management Level                                            leadership.
                                                       Accounting Change                                           Redacted portion
                                                       - Afghanistan" with                                         concerns policies
                                                       file name "30                                               and events
                                                       AUGUST TOP LINES DP -                                       unrelated to
DoD0008       DoD0008      PrivWith PrivWith           PRESS               Deliberative                            transgender
3154          3150         hold1782 hold1786 8/30/2017 GUIDANCE.doc"       Process                                 military policy.
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                       Attachment to                                               prepared to assist
                                                       email. Word                                                 senior DoD
                                                       document titled                                             leadership.
                                                       "US Presence in                                             Concerns policies
                                                       Syria" with file                                            and events
                                                       name "17 AUG                            DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           TOP LINES PRESS                         Deliberative        transgender
3234          3232         hold1787 hold1790 8/17/2017 GUIDANCE.doc"                           Process             military policy.




                                                                                              77
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 78 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                       Attachment to                                               prepared to assist
                                                       email. Word                                                 senior DoD
                                                       document titled                                             leadership.
                                                       "F/A-18 crash in                                            Concerns policies
                                                       Bahrain" with file                                          and events
                                                       name "14 AUG                            DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           TOP LINES PRESS                         Deliberative        transgender
3250          3247         hold1791 hold1801 8/14/2017 GUIDANCE.doc"                           Process             military policy.
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                       Attachment to                                               prepared to assist
                                                       email. Word                                                 senior DoD
                                                       document titled                                             leadership.
                                                       "Afghanistan                                                Concerns policies
                                                       bombing" with file                                          and events
                                                       name "31 MAY                            DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           TOP LINES                               Deliberative        transgender
3558          3555         hold1802 hold1807 5/31/2017 GUIDANCE.DOC"                           Process             military policy.




                                                                                              78
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 79 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                       Attachment to                                               document
                                                       email. Word                                                 prepared to assist
                                                       document titled                                             senior DoD
                                                       "Mosul Civilian                                             leadership.
                                                       Casualty                                                    Concerns policies
                                                       Investigation" with                                         and events
                                                       file name "25 MAY DP -                                      unrelated to
DoD0008       DoD0008      PrivWith PrivWith           TOP LINES PRESS     Deliberative                            transgender
3586          3583         hold1808 hold1813 5/25/2017 GUIDANCE.DOC"       Process                                 military policy.
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                       Attachment to                                               prepared to assist
                                                       email. Word                                                 senior DoD
                                                       document titled                                             leadership.
                                                       "Somalia / U.S.                                             Concerns policies
                                                       Airstrikes" with file                                       and events
                                                       name "20 NOV          DP -                                  unrelated to
DoD0008       DoD0008      PrivWith PrivWith 11/20/201 TOPLINES PRESS        Deliberative                          transgender
3774          3772         hold1814 hold1818 7         GUIDANCE.DOC"         Process                               military policy.




                                                                                              79
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 80 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                       Attachment to                                               prepared to assist
                                                       email. Word                                                 senior DoD
                                                       document titled                                             leadership.
                                                       "Somalia / U.S.                                             Concerns policies
                                                       Airstrikes" with file                                       and events
                                                       name "20 NOV          DP -                                  unrelated to
DoD0008       DoD0008      PrivWith PrivWith 11/20/201 TOPLINES PRESS        Deliberative                          transgender
3778          3776         hold1819 hold1823 7         GUIDANCE.DOC"         Process                               military policy.
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                       Attachment to                                               prepared to assist
                                                       email. Word                                                 senior DoD
                                                       document titled                                             leadership.
                                                       "Somalia / U.S.                                             Concerns policies
                                                       Airstrikes" with file                                       and events
                                                       name "20 NOV          DP -                                  unrelated to
DoD0008       DoD0008      PrivWith PrivWith 11/20/201 TOPLINES PRESS        Deliberative                          transgender
3782          3780         hold1824 hold1828 7         GUIDANCE.DOC"         Process                               military policy.




                                                                                              80
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 81 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                       Attachment to                                               prepared to assist
                                                       email. Word                                                 senior DoD
                                                       document titled                                             leadership.
                                                       "F/A-18 crash in                                            Concerns policies
                                                       Bahrain" with file                                          and events
                                                       name "14 AUG                            DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           TOP LINES PRESS                         Deliberative        transgender
3854          3851         hold1829 hold1839 8/14/2017 GUIDANCE.doc"                           Process             military policy.
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                       Attachment to                                               prepared to assist
                                                       email. Word                                                 senior DoD
                                                       document titled                                             leadership.
                                                       "F/A-18 crash in                                            Concerns policies
                                                       Bahrain" with file                                          and events
                                                       name "14 AUG                            DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           TOP LINES PRESS                         Deliberative        transgender
3858          3855         hold1840 hold1850 8/14/2017 GUIDANCE.doc"                           Process             military policy.




                                                                                              81
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 82 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                                  Attachment to                                    prepared to assist
                                                                  email. Word                                      senior DoD
                                                                  document titled                                  leadership.
                                                                  "Afghanistan                                     Concerns policies
                                                                  forces" with file                                and events
                                                                  name "8 AUG TOP              DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith                      LINES PRESS                  Deliberative        transgender
3880          3878         hold1851 hold1855 8/8/2017             GUIDANCE.doc"                Process             military policy.
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                                  Attachment to                                    prepared to assist
                                                                  email. Word                                      senior DoD
                                                                  document titled                                  leadership.
                                                                  "Afghanistan                                     Concerns policies
                                                                  forces" with file                                and events
                                                                  name "8 AUG TOP              DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith                      LINES PRESS                  Deliberative        transgender
3883          3881         hold1856 hold1860 8/8/2017             GUIDANCE.doc"                Process             military policy.




                                                                                              82
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 83 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                                  Attachment to                                    prepared to assist
                                                                  email. Word                                      senior DoD
                                                                  document titled                                  leadership.
                                                                  "MV-22 Mishap"                                   Concerns policies
                                                                  with file name "7                                and events
                                                                  AUG TOPLINES                 DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith                      PRESS GUIDANCE               Deliberative        transgender
3887          3884         hold1861 hold1865 8/7/2017             (FINAL).docx"                Process             military policy.
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                                  Attachment to                                    prepared to assist
                                                                  email. Word                                      senior DoD
                                                                  document titled                                  leadership.
                                                                  "MV-22 Mishap"                                   Concerns policies
                                                                  with file name "7                                and events
                                                                  AUG TOPLINES                 DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith                      PRESS GUIDANCE               Deliberative        transgender
3891          3888         hold1866 hold1870 8/7/2017             (FINAL).docx"                Process             military policy.




                                                                                              83
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 84 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                                  Attachment to                                    prepared to assist
                                                                  email. Word                                      senior DoD
                                                                  document titled                                  leadership.
                                                                  "Yemen / Shabwah                                 Concerns policies
                                                                  Offensive" with file                             and events
                                                                  name "4 AUG -TOP DP -                            unrelated to
DoD0008       DoD0008      PrivWith PrivWith                      LINES PRESS          Deliberative                transgender
3903          3900         hold1871 hold1878 8/4/2017             GUIDANCE.docx"       Process                     military policy.
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                                  Attachment to                                    prepared to assist
                                                                  email. Word                                      senior DoD
                                                                  document titled                                  leadership.
                                                                  "Yemen / Shabwah                                 Concerns policies
                                                                  Offensive" with file                             and events
                                                                  name "4 AUG -TOP DP -                            unrelated to
DoD0008       DoD0008      PrivWith PrivWith                      LINES PRESS          Deliberative                transgender
3907          3904         hold1879 hold1886 8/4/2017             GUIDANCE.docx"       Process                     military policy.




                                                                                              84
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 85 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                       Attachment to                                               prepared to assist
                                                       email. Word                                                 senior DoD
                                                       document titled                                             leadership.
                                                       "France - Bastille                                          Concerns policies
                                                       Day" with file                                              and events
                                                       name "13 July -                         DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           TOPLINES PRESS                          Deliberative        transgender
4033          4031         hold1887 hold1891 7/13/2017 GUIDANCE.doc"                           Process             military policy.
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                       Attachment to                                               prepared to assist
                                                       email. Word                                                 senior DoD
                                                       document titled                                             leadership.
                                                       "France - Bastille                                          Concerns policies
                                                       Day" with file                                              and events
                                                       name "13 July -                         DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           TOPLINES PRESS                          Deliberative        transgender
4036          4034         hold1892 hold1896 7/13/2017 GUIDANCE.doc"                           Process             military policy.




                                                                                              85
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 86 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                  Attachment to                                                                          Not relevant
                                                                  email. Word                                      Briefing document
                                                                  document titled                                  to assist Secretary
                                                                  "READ AHEAD FOR                                  of Defense for
                                                                  PHONE CALL                                       phone call with
                                                                  W/REP MIKE                                       U.S. House
                                                                  TURNER (R-OH)"                                   member. Concerns
                                                                  with file name               DP -                topics unrelated to
DoD0008       DoD0008      PrivWith PrivWith                      "Mike Turner                 Deliberative        transgender
4041          4039         hold1897 hold1897 7/7/2017             Phone Call.docx"             Process             military policy.
                                                                  Attachment to                                                                          Not relevant
                                                                  email. Word                                      Briefing document
                                                                  document titled                                  to assist Secretary
                                                                  "READ AHEAD FOR                                  of Defense for
                                                                  PHONE CALL                                       phone call with
                                                                  W/REP ADAM                                       U.S. House
                                                                  SMITH (D-WA)"                                    member. Concerns
                                                                  with file name               DP -                topics unrelated to
DoD0008       DoD0008      PrivWith PrivWith                      "Adam Smith                  Deliberative        transgender
4042          4039         hold1898 hold1898 7/7/2017             Phone Call.docx"             Process             military policy.




                                                                                              86
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 87 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                  Attachment to                                                                          Not relevant
                                                                  email. Word                                      Briefing document
                                                                  document titled                                  to assist Secretary
                                                                  "READ AHEAD FOR                                  of Defense for
                                                                  PHONE CALL                                       phone call with
                                                                  W/REP MIKE                                       U.S. House
                                                                  TURNER (R-OH)"                                   member. Concerns
                                                                  with file name               DP -                topics unrelated to
DoD0008       DoD0008      PrivWith PrivWith                      "Mike Turner                 Deliberative        transgender
4047          4045         hold1899 hold1899 7/7/2017             Phone Call.docx"             Process             military policy.
                                                                  Attachment to                                                                          Not relevant
                                                                  email. Word                                      Briefing document
                                                                  document titled                                  to assist Secretary
                                                                  "READ AHEAD FOR                                  of Defense for
                                                                  PHONE CALL                                       phone call with
                                                                  W/REP ADAM                                       U.S. House
                                                                  SMITH (D-WA)"                                    member. Concerns
                                                                  with file name               DP -                topics unrelated to
DoD0008       DoD0008      PrivWith PrivWith                      "Adam Smith                  Deliberative        transgender
4048          4045         hold1900 hold1900 7/7/2017             Phone Call.docx"             Process             military policy.




                                                                                              87
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 88 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                       Attachment to                                               document
                                                       email. Word                                                 prepared to assist
                                                       document titled                                             senior DoD
                                                       "Mosul Civilian                                             leadership.
                                                       Casualty                                                    Concerns policies
                                                       Investigation" with                                         and events
                                                       file name "25 MAY DP -                                      unrelated to
DoD0008       DoD0008      PrivWith PrivWith           TOP LINES PRESS     Deliberative                            transgender
4150          4147         hold1901 hold1906 5/25/2017 GUIDANCE.DOC"       Process                                 military policy.
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                       Attachment to                                               guidance
                                                       email. Word                                                 document
                                                       document titled                                             prepared to assist
                                                       "Former Airman                                              senior DoD
                                                       Involved in Texas                                           leadership.
                                                       Mass Shooting"                                              Concerns policies
                                                       with file name "8                                           and events
                                                       NOV TOPLINES                            DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           PRESS                                   Deliberative        transgender
4297          4295         hold1907 hold1910 11/8/2017 GUIDANCE.doc"                           Process             military policy.




                                                                                              88
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 89 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                       Attachment to                                               guidance
                                                       email. Word                                                 document
                                                       document titled                                             prepared to assist
                                                       "Former Airman                                              senior DoD
                                                       Involved in Texas                                           leadership.
                                                       Mass Shooting"                                              Concerns policies
                                                       with file name "8                                           and events
                                                       NOV TOPLINES                            DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           PRESS                                   Deliberative        transgender
4301          4299         hold1911 hold1914 11/8/2017 GUIDANCE.doc"                           Process             military policy.
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                       Attachment to                                               document
                                                       email. Word                                                 prepared to assist
                                                       document titled                                             senior DoD
                                                       "Staff Sgt. Melgar                                          leadership.
                                                       Death                                                       Concerns policies
                                                       Investigation" with                                         and events
                                                       file name           DP -                                    unrelated to
DoD0008       DoD0008      PrivWith PrivWith 10/30/201 "TOPLINES 30 OCT Deliberative                               transgender
4305          4303         hold1915 hold1921 7         2017.doc"           Process                                 military policy.




                                                                                              89
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 90 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                       Attachment to                                               document
                                                       email. Word                                                 prepared to assist
                                                       document titled                                             senior DoD
                                                       "Staff Sgt. Melgar                                          leadership.
                                                       Death                                                       Concerns policies
                                                       Investigation" with                                         and events
                                                       file name                               DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith 10/30/201 "TOPLINES 30 OCT                        Deliberative        transgender
4309          4307         hold1922 hold1928 7         2017.doc"                               Process             military policy.
                                                       Email with subject                                          Email from White          N           Transmittal email
                                                       line "Draft PM --                                           House staff to
                                                       Transgender in                          EP -                DoD, describing
DoD0008       DoD0008      PrivWith PrivWith           Military 2 Aug                          Executive           communications
5382          5381         hold1929 hold1929 8/4/2017 2017"                                    Privilege           among them.




                                                                                              90
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 91 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                              Privilege               Reasons
Document ID    Parent ID                                  Date                                                      Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                       Attachment to                                                                        Y           AC and WP
                                                       email. PDF of
                                                       memorandum
                                                       from DoD Office of
                                                       General Counsel
                                                       with subject
                                                       "Litigation hold for  AC -
                                                       Doe et al. v.         Attorney
                                                       Trump, et al., No.    Client
                                                       1;17-cv-1597          Privilege; DP
                                                       (D.D.C.)" with file   -                                     Litigation hold
                                                       name "DoD             Deliberative                          memorandum
                                                       Litigation Hold       Process; WP                           pursuant to Doe v.
DoD0008       DoD0008      PrivWith PrivWith           with Attachments      - Work                                Trump, No. 17-
5871          5869         hold1930 hold1950 8/28/2017 8-28-17.pdf"          Product                               1597 (D.D.C.).
                                                                             AC -                                  Email thread       Y                 AC and WP
                                                                             Attorney                              discussing process
                                                                             Client                                for responding and
                                                       Email with subject Privilege; DP                            providing advice
                                                       line "FW: Doe         -                                     related to
                                                       Interrogatories and Deliberative                            discovery requests
                                                       RFP's (Doe, et al. v. Process; WP                           in Doe v. Trump,
DoD0008       DoD0008      PrivWith PrivWith 12/21/201 Trump, et al., No.    - Work                                No. 17-1597
5954          5953         hold1951 hold1954 7         17-1597 (D.D.C.)"     Product                               (D.D.C.).




                                                                                              91
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 92 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Email from DoD to                     Not relevant
                                                                                                                   White House
                                                       Email with subject                                          Office of Cabinet
                                                       line "RE: Request                       EP -                Affairs, responding
DoD0008       DoD0008      PrivWith PrivWith           for Info on 2018                        Executive           to WH request for
6008          6007         hold1955 hold1956 12/5/2017 Scheduled Events"                       Priviledge          information.
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                       Attachment to                                               prepared to assist
                                                       email. Word                                                 senior DoD
                                                       document titled                                             leadership.
                                                       "Korean                                                     Concerns policies
                                                       Diplomacy" with                                             and events
                                                       file name "180213                       DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           TOPLINES PRESS                          Deliberative        transgender
7182          7176         hold1957 hold1961 2/13/2018 GUIDANCE.doc"                           Process             military policy.




                                                                                              92
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 93 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                       Attachment to                                               prepared to assist
                                                       email. Word                                                 senior DoD
                                                       document titled                                             leadership.
                                                       "Korean                                                     Concerns policies
                                                       Diplomacy" with                                             and events
                                                       file name "180213                       DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           TOPLINES PRESS                          Deliberative        transgender
7190          7184         hold1962 hold1966 2/13/2018 GUIDANCE.doc"                           Process             military policy.
                                                                                                                   Internal talking                      Not deliberative. Produce
                                                                                                                   points and press                      PrivWithhold 1969. Balance not
                                                                  Attachment to                                    guidance                              relevant
                                                                  email. Word                                      document
                                                                  document titled                                  prepared to assist
                                                                  "Sexual                                          senior DoD
                                                                  Harassment and                                   leadership.
                                                                  Violence at the                                  Concerns policies
                                                                  MSAs" with file                                  and events
                                                                  name "180208                 DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith                      TOPLINES PRESS               Deliberative        transgender
7449          7447         hold1967 hold1975 2/8/2018             GUIDANCE.DOC"                Process             military policy.




                                                                                              93
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 94 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking          N           Not deliberative. Produce
                                                                                                                   points and press                      PrivWithhold 1976 and 1978.
                                                                  Attachment to                                    guidance                              Balance not relevant
                                                                  email. Word                                      document
                                                                  document titled                                  prepared to assist
                                                                  "Sexual                                          senior DoD
                                                                  Harassment and                                   leadership.
                                                                  Violence at the                                  Concerns policies
                                                                  MSAs" with file                                  and events
                                                                  name "180208                 DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith                      TOPLINES PRESS               Deliberative        transgender
7455          7453         hold1976 hold1984 2/8/2018             GUIDANCE.DOC"                Process             military policy.
                                                                                                                   Internal talking          N           Not deliberative. Produce
                                                                                                                   points and press                      PrivWithhold 1997. Balance not
                                                                                                                   guidance                              relevant.
                                                                                                                   document
                                                                                                                   prepared to assist
                                                       Attachment to                                               senior DoD
                                                       email. Word                                                 leadership.
                                                       document titled                                             Redacted portion
                                                       "FY2018 Defense                                             concerns policies
                                                       Budget" with file                                           and events
                                                       name "180130                            DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           TOPLINES PRESS                          Deliberative        transgender
7753          7751         hold1985 hold2004 1/30/2018 GUIDANCE.DOC"                           Process             military policy.




                                                                                              94
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 95 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                       Attachment to                                               document
                                                       email. Word                                                 prepared to assist
                                                       document titled                                             senior DoD
                                                       "Meeting with ROK                                           leadership.
                                                       MOD" with file                                              Concerns policies
                                                       name "180129                                                and events
                                                       TOPLINES PRESS    DP -                                      unrelated to
DoD0008       DoD0008      PrivWith PrivWith           GUIDANCE          Deliberative                              transgender
7772          7770         hold2005 hold2015 1/29/2018 reviewed.DOC"     Process                                   military policy.
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                       Attachment to                                               document
                                                       email. Word                                                 prepared to assist
                                                       document titled                                             senior DoD
                                                       "Meeting with ROK                                           leadership.
                                                       MOD" with file                                              Concerns policies
                                                       name "180129                                                and events
                                                       TOPLINES PRESS    DP -                                      unrelated to
DoD0008       DoD0008      PrivWith PrivWith           GUIDANCE          Deliberative                              transgender
7778          7776         hold2016 hold2026 1/29/2018 reviewed.DOC"     Process                                   military policy.




                                                                                              95
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 96 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                       Attachment to                                               prepared to assist
                                                       email. Word                                                 senior DoD
                                                       document titled                                             leadership.
                                                       "B-52s Arrive in                                            Concerns policies
                                                       Guam" with file                                             and events
                                                       name "180116                            DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           TOPLINES PRESS                          Deliberative        transgender
8316          8314         hold2027 hold2038 1/16/2018 GUIDANCE.doc"                           Process             military policy.
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                                                                                   document
                                                       Attachment to                                               prepared to assist
                                                       email. Word                                                 senior DoD
                                                       document titled                                             leadership.
                                                       "B-52s Arrive in                                            Concerns policies
                                                       Guam" with file                                             and events
                                                       name "180116                            DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           TOPLINES PRESS                          Deliberative        transgender
8320          8318         hold2039 hold2050 1/16/2018 GUIDANCE.doc"                           Process             military policy.




                                                                                              96
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 97 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                  Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking                      Not relevant
                                                                                                                   points and press
                                                                                                                   guidance
                                                       Attachment to                                               document
                                                       email. Word                                                 prepared to assist
                                                       document titled                                             senior DoD
                                                       "Afghanistan                                                leadership.
                                                       Video" with file                                            Concerns policies
                                                       name "180111                                                and events
                                                       TOPLINES PRESS                          DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith           GUIDANCE                                Deliberative        transgender
8484          8482         hold2051 hold2054 1/11/2018 reviewed.DOC"                           Process             military policy.
                                                                                                                   Internal talking          N           Not deliberative. Produce
                                                                                                                   points and press                      PrivWithhold 2059. Otherwise not
                                                                                                                   guidance                              relevant
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                  Attachment to                                    senior DoD
                                                                  email. Word                                      leadership.
                                                                  document titled                                  Redacted portion
                                                                  "Pakistan Military                               concerns policies
                                                                  Aid" with file name                              and events
                                                                  "180104 TOPLINES DP -                            unrelated to
DoD0008       DoD0008      PrivWith PrivWith                      PRESS               Deliberative                 transgender
8803          8801         hold2055 hold2059 1/4/2018             GUIDANCE.doc"       Process                      military policy.




                                                                                              97
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 98 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                 Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking          N           Not deliberative. Produce
                                                                                                                   points and press                      PrivWithhold 2064. Otherwise not
                                                                                                                   guidance                              relevant
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                  Attachment to                                    senior DoD
                                                                  email. Word                                      leadership.
                                                                  document titled                                  Redacted portion
                                                                  "Pakistan Military                               concerns policies
                                                                  Aid" with file name                              and events
                                                                  "180104 TOPLINES DP -                            unrelated to
DoD0008       DoD0008      PrivWith PrivWith                      PRESS               Deliberative                 transgender
8809          8807         hold2060 hold2064 1/4/2018             GUIDANCE.doc"       Process                      military policy.
                                                                                                                   Internal talking          N           Not deliberative. Produce
                                                                                                                   points and press                      PrivWithold 2072. Otherwise not
                                                                                                                   guidance                              relevant
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                  Attachment to                                    senior DoD
                                                                  email. Word                                      leadership.
                                                                  document titled                                  Redacted portion
                                                                  "Army Casualty in                                concerns policies
                                                                  Afghanistan" with                                and events
                                                                  file name "180103            DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith                      TOPLINES PRESS               Deliberative        transgender
8873          8871         hold2065 hold2072 1/3/2018             GUIDANCE.doc"                Process             military policy.



                                                                                              98
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 99 of 253

                            In Camera    In Camera                Title of Document/Subject          Privilege                               Privilege                Reasons
Document ID    Parent ID                                  Date                                                       Privilege Description     Y/N
                           Begin Bates   End Bates                Line of Email/Description        Determination
                                                                                                                   Internal talking          N           Not deliberative. Produce
                                                                                                                   points and press                      PrivWithold 2080. Otherwise not
                                                                                                                   guidance                              relevant.
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                  Attachment to                                    senior DoD
                                                                  email. Word                                      leadership.
                                                                  document titled                                  Redacted portion
                                                                  "Army Casualty in                                concerns policies
                                                                  Afghanistan" with                                and events
                                                                  file name "180103            DP -                unrelated to
DoD0008       DoD0008      PrivWith PrivWith                      TOPLINES PRESS               Deliberative        transgender
8877          8875         hold2073 hold2080 1/3/2018             GUIDANCE.doc"                Process             military policy.
                                                                                                                   Internal talking          N           Not deliberative. Produce
                                                                                                                   points and press                      PrivWithhold 2085. Otherwise not
                                                                                                                   guidance                              relevant.
                                                                                                                   document
                                                                                                                   prepared to assist
                                                                  Attachment to                                    senior DoD
                                                                  email. Word                                      leadership.
                                                                  document titled                                  Redacted portion
                                                                  "Pakistan Military                               concerns policies
                                                                  Aid" with file name                              and events
                                                                  "180102 TOPLINES DP -                            unrelated to
DoD0008       DoD0008      PrivWith PrivWith                      PRESS               Deliberative                 transgender
8949          8947         hold2081 hold2087 1/2/2018             GUIDANCE.DOC"       Process                      military policy.



                                                                                              99
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 100 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Internal talking                      Not relevant
                                                                                                                 points and press
                                                                                                                 guidance
                                                                                                                 document
                                                                                                                 prepared to assist
                                                                   Attachment to                                 senior DoD
                                                                   email. Word                                   leadership.
                                                                   document titled                               Redacted portion
                                                                   "Pakistan Military                            concerns policies
                                                                   Aid" with file name                           and events
                                                                   "180102 TOPLINES DP -                         unrelated to
DoD0008       DoD0008      PrivWith PrivWith                       PRESS               Deliberative              transgender
8952          8950         hold2088 hold2094 1/2/2018              GUIDANCE.DOC"       Process                   military policy.
                                                                                                                 Internal talking          N           Not deliberative. Produce
                                                                                                                 points and press                      PrivWithold 2092. Otherwise not
                                                                                                                 guidance                              relevant
                                                       Attachment to                                             document
                                                       email. Word                                               prepared to assist
                                                       document titled                                           senior DoD
                                                       "Civilian                                                 leadership.
                                                       Casualties" with                                          Concerns policies
                                                       file name "171229                                         and events
                                                       TOPLINES PRESS                           DP -             unrelated to
DoD0008       DoD0008      PrivWith PrivWith 12/29/201 GUIDANCE                                 Deliberative     transgender
9014          9012         hold2095 hold2101 7         reviewed.DOC"                            Process          military policy.




                                                                                               100
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 101 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Internal talking                      Not relevant
                                                                                                                 points and press
                                                                                                                 guidance
                                                       Attachment to                                             document
                                                       email. Word                                               prepared to assist
                                                       document titled                                           senior DoD
                                                       "Civilian                                                 leadership.
                                                       Casualties" with                                          Concerns policies
                                                       file name "171229                                         and events
                                                       TOPLINES PRESS                           DP -             unrelated to
DoD0008       DoD0008      PrivWith PrivWith 12/29/201 GUIDANCE                                 Deliberative     transgender
9020          9018         hold2102 hold2108 7         reviewed.DOC"                            Process          military policy.
                                                                                                                 Presentation from                     Not relevant
                                                                                                                 Office of the
                                                       PowerPoint                                                Undersecretary of
                                                       Presentation titled                                       Defense
                                                       "Implication of                                           (Acquisition,
                                                       OSD                                                       Technology, and
                                                       Reorganization"                                           Logistics) to senior
                                                       with file name                                            DoD leadership re.
                                                       "100617_SLC_ATL_                                          implications of
                                                       OSD-                DP -                                  Office of Secretary
DoD0009       DoD0009      PrivWith PrivWith           REorg_Lord_FINAL. Deliberative                            of Defense
1189          1185         hold2109 hold2117 9/14/2017 PPTX"               Process                               Reorganization.




                                                                                               101
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 102 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Spreadsheet                           Not relevant
                                                                                                                 summarizing
                                                       Excel spreadsheet                                         progress of
                                                       titled, "MDAP MDA                                         numerous defense
                                                       Delegation Status                                         weapon
                                                       Sheet" with file                                          acquisition
                                                       name                                                      projects under the
                                                       "MDAP_Horse                              DP -             Major Defense
DoD0009       DoD0009      PrivWith PrivWith 10/16/201 Blanket_ratings_v3                       Deliberative     Acquisition
1191          1185         hold2118 hold2118 7         c.xlsx"                                  Process          Program
                                                       Word document                                             Background                            Not relevant
                                                       titled, "Background                                       summary
                                                       on Military                                               regarding concerns
                                                       Accessions Vital to                                       of U.S. Senator
                                                       the National                                              about the
                                                       Interest (MAVNI) &                                        interaction of the
                                                       Deferred Action for                                       "Military
                                                       Childhood Arrivals                                        Accessions Vital to
                                                       (DACA)" with file                                         the National
                                                       name                                                      Interest" program
                                                       "MAVNI_DACA                                               and the Deferred
                                                       backgrounder (AP                         DP -             Action for
DoD0009       DoD0009      PrivWith PrivWith           Smooth) (002)                            Deliberative     Childhood Arrivals
4640          4628         hold2119 hold2121 8/1/2017 (002).docx"                               Process          program.




                                                                                               102
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 103 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Word document                                             Talking points on                     Not relevant
                                                       titled, "Background                                       Background
                                                       Security                                                  Security
                                                       Investigation                                             Investigation
                                                       Process: Talking                                          Process mission
                                                       Points" with file                        DPP -            that DoD assumed
                                                       name "OPM                                Deliberative     from the Office of
DoD0009       DoD0009      PrivWith PrivWith           Director TPs on                          Process          Personnel
4642          4628         hold2122 hold2122 5/30/2017 NBIB.docx"                               Privilege        Management.
                                                       Word document                                                                                   Not relevant
                                                       titled, "DSD White
                                                       Paper on Religious
                                                       Accommodation"                                            Deputy Secretary
                                                       with file name                                            of Defense White
                                                       "Religious                               DPP -            Paper on religious
                                                       Accommodation                            Deliberative     accommodation
DoD0009       DoD0009      PrivWith PrivWith           Talking                                  Process          issues across the
4648          4628         hold2123 hold2125 1/12/2017 Points.docx"                             Privilege        military.




                                                                                               103
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 104 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Draft of minutes of                   Not relevant
                                                                                                                 meeting with
                                                                                                                 Deputy Secretary
                                                                                                                 of Defense and
                                                                                                                 senior White
                                                                                                                 House budget and
                                                       Word document                            DPP -            national security
                                                       with meeting notes                       Deliberative     personnel about
                                                       with file name "SD                       Process          history of
                                                       REadiness Review                         Privilege; EP    operating under
DoD0009       DoD0009      PrivWith PrivWith           Summary                                  - Executive      continuing
4650          4628         hold2126 hold2127 7/13/2017 (002).docx"                              Privilege        resolutions.
                                                                                                                 Draft of points                       Not relevant
                                                                                                                 provided to news
                                                                                                                 agencies in
                                                                                                                 response to
                                                                                                                 request for
                                                                                                                 information about
                                                                                                                 the "Military
                                                                                                                 Accessions Vital to
                                                       Word document                                             the National
                                                       titled, "MAVNI                                            Interest" program,
                                                       Program" with file                       DPP -            Somalia, freedom
                                                       name "11 AUG                             Deliberative     of navigation
DoD0009       DoD0009      PrivWith PrivWith           TOP LINES PRESS                          Process          operations, and
4882          4880         hold2128 hold2131 8/11/2017 GUIDANCE.docx"                           Privilege        Russia.



                                                                                               104
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 105 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Draft of points                       Not relevant
                                                                                                                 provided to news
                                                                                                                 agencies in
                                                                                                                 response to
                                                                                                                 request for
                                                                                                                 information about
                                                                                                                 the "Military
                                                                                                                 Accessions Vital to
                                                       Word document                                             the National
                                                       titled, "MAVNI                                            Interest" program,
                                                       Program" with file                       DPP -            Somalia, freedom
                                                       name "11 AUG                             Deliberative     of navigation
DoD0009       DoD0009      PrivWith PrivWith           TOP LINES PRESS                          Process          operations, and
4885          4883         hold2132 hold2135 8/11/2017 GUIDANCE.docx"                           Privilege        Russia.
                                                                                                                 Notes in                              Not relevant
                                                       Word document                                             preparation for call
                                                       titled, "Office Call                                      w/ Senate Majority
                                                       w/Sen Majority                                            Leader regarding
                                                       Leader McConnell                                          nominations to
                                                       (R-KY)" with file                                         Senate confirmed
                                                       name "SD TPs for                         DPP -            DoD posts,
                                                       Office Call Sen                          Deliberative     continuing
DoD0009       DoD0009      PrivWith PrivWith           McConnell_8.2.17v                        Process          resolutions, DoD
5473          5471         hold2136 hold2136 7/31/2017 3.docx"                                  Privilege        budget.




                                                                                               105
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 106 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled                                           Summarizing
                                                       "Core Themes if                                           talking points of
                                                       Confirmed as                                              confirmation
                                                       Deputy Secretary"                        DPP -            hearing testimony
                                                       with file name                           Deliberative     for Deputy
DoD0009       DoD0009      PrivWith PrivWith           "Core Themes as                          Process          Secretary of
8490          8487         hold2137 hold2137 5/13/2017 DSD_v1.docx"                             Privilege        Defense position.
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word                                               Overview,
                                                       document titled                                           background, and
                                                       "FY 2017 National                                         key points
                                                       Defense                                                   regarding FY 2017
                                                       Authorization Act                                         National Defense
                                                       Reorganization of                                         Authorization Act
                                                       AT&L and DCMO"                                            Reorganization of
                                                       with file name                                            processes of
                                                       "3_Hot Topics                                             current
                                                       Paper_ATL and                                             Undersecretary of
                                                       CMO                                                       Defense for
                                                       Reorganizations.zip                                       Acquisition,
                                                       ?3_Hot Topics                                             Technology, and
                                                       Paper_ATL and                            DPP -            Logistics, and the
                                                       CMO                                      Deliberative     Deputy Chief
DoD0009       DoD0009      PrivWith PrivWith           Reorganizations.do                       Process          Management
8491          8487         hold2138 hold2138 5/11/2017 cx"                                      Privilege        Officer


                                                                                               106
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 107 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "Overmatch and
                                                       Third Offset
                                                       Strategy" with file                                       Overview,
                                                       name "3_Hot                                               background, and
                                                       Topics Paper_ATL                                          key points
                                                       and CMO                                                   regarding
                                                       Reorganizations.zip                      DPP -            development of
                                                       ?4_Hot Topics                            Deliberative     military
DoD0009       DoD0009      PrivWith PrivWith           Paper: Overmatch                         Process          technological
8492          8487         hold2139 hold2139 5/11/2017 Third Offset.docx"                       Privilege        capabilities.
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "Making DoD
                                                       Auditable" with file
                                                       name "3_Hot
                                                       Topics Paper_ATL
                                                       and CMO                                                   Overview,
                                                       Reorganizations.zip                      DPP -            background and
                                                       ?5_Hot Topics                            Deliberative     key points
DoD0009       DoD0009      PrivWith PrivWith           Paper_Auditability.                      Process          regarding financial
8493          8487         hold2140 hold2140 5/11/2017 docx"                                    Privilege        audit of DoD.




                                                                                               107
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 108 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "The Campaign to
                                                       Defeat the Islamic
                                                       State of Iraq and
                                                       Syria (ISIS)" with
                                                       file name "3_Hot                                          Overview,
                                                       Topics Paper_ATL                                          background, and
                                                       and CMO                                  DPP -            key points
                                                       Reorganizations.zip                      Deliberative     regarding Islamic
DoD0009       DoD0009      PrivWith PrivWith           ?6_Hot Topics                            Process          State of Iraq and
8494          8487         hold2141 hold2141 5/11/2017 Paper_DISIS.docx"                        Privilege        Syria.
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "Russia, Ukraine,
                                                       and NATO
                                                       Overview" with file
                                                       name "3_Hot
                                                       Topics Paper_ATL
                                                       and CMO                                                   Overview,
                                                       Reorganizations.zip                                       background, and
                                                       ?7_Hot Topics                            DPP -            key points
                                                       Paper_Russia                             Deliberative     regarding Russia,
DoD0009       DoD0009      PrivWith PrivWith           Ukraine NATO                             Process          Ukraine, and
8495          8487         hold2142 hold2142 5/11/2017 Overview.docx"                           Privilege        NATO.


                                                                                               108
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 109 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "Iran Overview"
                                                       with file name
                                                       "3_Hot Topics
                                                       Paper_ATL and
                                                       CMO                                      DPP -            Overview,
                                                       Reorganizations.zip                      Deliberative     background, and
DoD0009       DoD0009      PrivWith PrivWith           ?8_Hot Topics                            Process          key points
8496          8487         hold2143 hold2143 5/11/2017 Paper_Iran.docx"                         Privilege        regarding Iran.
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "China Military
                                                       Modernization,
                                                       South China Sea,
                                                       and Freedom of
                                                       Navigation Issues"                                        Overview,
                                                       with file name                                            background, and
                                                       "3_Hot Topics                                             key points
                                                       Paper_ATL and                                             regarding China
                                                       CMO                                                       Military
                                                       Reorganizations.zip                      DPP -            Modernization,
                                                       ?9_China Military                        Deliberative     South China Sea,
DoD0009       DoD0009      PrivWith PrivWith           Modernization and                        Process          and Freedom of
8497          8487         hold2144 hold2144 5/11/2017 SCS FONOPs.docx"                         Privilege        Navigation Issues.


                                                                                               109
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 110 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "North Korea" with
                                                       file name "3_Hot
                                                       Topics Paper_ATL
                                                       and CMO                                                   Overview,
                                                       Reorganizations.zip                      DPP -            background, and
                                                       ?10_Hot Topics                           Deliberative     key points
DoD0009       DoD0009      PrivWith PrivWith           Paper_North                              Process          regarding North
8498          8487         hold2145 hold2145 5/11/2017 Korea.docx"                              Privilege        Korea.
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "The Rebalance to
                                                       the Asia-Pacific"
                                                       with file name
                                                       "3_Hot Topics
                                                       Paper_ATL and                                             Overview,
                                                       CMO                                                       background, and
                                                       Reorganizations.zip                      DPP -            key points
                                                       ?11_Hot Topics                           Deliberative     regarding policy in
DoD0009       DoD0009      PrivWith PrivWith           Paper_Asia                               Process          the Asia-Pacific
8499          8487         hold2146 hold2146 5/11/2017 Rebalance.docx"                          Privilege        region.




                                                                                               110
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 111 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "Nuclear
                                                       Modernization"
                                                       with file name
                                                       "3_Hot Topics
                                                       Paper_ATL and                                             Overview,
                                                       CMO                                                       background, and
                                                       Reorganizations.zip                                       key points
                                                       ?12_Hot Topics                           DPP -            regarding
                                                       Paper_Nuclear                            Deliberative     modernization of
DoD0009       DoD0009      PrivWith PrivWith           Modernization.doc                        Process          nuclear
8500          8487         hold2147 hold2147 5/11/2017 x"                                       Privilege        technology.
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "F-35 LIGHTNING II
                                                       JOINT STRIKE
                                                       FIGHTER" with file                                        Overview,
                                                       name "3_Hot                                               background, and
                                                       Topics Paper_ATL                                          key points
                                                       and CMO                                  DPP -            regarding F-35
                                                       Reorganizations.zip                      Deliberative     Lightning II Joint
DoD0009       DoD0009      PrivWith PrivWith           ?14_ F-35 - Hot                          Process          Strike Fighter
8502          8487         hold2148 hold2148 5/11/2017 Topic.docx"                              Privilege        Program.



                                                                                               111
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 112 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "Key Issues in U.S.
                                                       Ballistic Missile
                                                       Defense Policy and
                                                       Posture" with file
                                                       name "3_Hot                                               Overview,
                                                       Topics Paper_ATL                                          background, and
                                                       and CMO                                                   key points
                                                       Reorganizations.zip                      DPP -            regarding U.S.
                                                       ?15_Hot Topics                           Deliberative     Ballistic Missile
DoD0009       DoD0009      PrivWith PrivWith           Paper_Missile                            Process          Defense Policy and
8503          8487         hold2149 hold2149 5/11/2017 Defense.docx"                            Privilege        Posture
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "CVN-78 / Ford
                                                       Class Carrier" with
                                                       file name "3_Hot
                                                       Topics Paper_ATL                                          Overview,
                                                       and CMO                                                   background, and
                                                       Reorganizations.zip                      DPP -            key points
                                                       ?16_CVN Delivery-                        Deliberative     regarding CVN-78 /
DoD0009       DoD0009      PrivWith PrivWith           Cost Overruns -                          Process          Ford Class Carrier
8504          8487         hold2150 hold2150 4/5/2017 Hot Topic.docx"                           Privilege        program



                                                                                               112
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 113 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "COLUMBIA
                                                       Ballistic Missile
                                                       Submarine" with
                                                       file name "3_Hot                                          Overview,
                                                       Topics Paper_ATL                                          background, and
                                                       and CMO                                                   key points
                                                       Reorganizations.zip                      DPP -            regarding
                                                       ?17_Columbia                             Deliberative     COLUMBIA Ballistic
DoD0009       DoD0009      PrivWith PrivWith           SSBN - Hot                               Process          Missile Submarine
8505          8487         hold2151 hold2151 5/11/2017 Topic.docx"                              Privilege        program.
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "Littoral Combat
                                                       Ship (LCS) / Frigate
                                                       Program" with file
                                                       name "3_Hot                                               Overview,
                                                       Topics Paper_ATL                                          background, and
                                                       and CMO                                                   key points
                                                       Reorganizations.zip                      DPP -            regarding Littoral
                                                       ?18_LittoralComba                        Deliberative     Combat Ship (LCS)
DoD0009       DoD0009      PrivWith PrivWith           t Ship (LCS) -Hot                        Process          and Frigate
8506          8487         hold2152 hold2152 3/31/2017 Topic.docx"                              Privilege        programs



                                                                                               113
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 114 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "DoD Detention
                                                       Operations and
                                                       Policy Issues" with
                                                       file name "3_Hot
                                                       Topics Paper_ATL                                          Overview,
                                                       and CMO                                                   background, and
                                                       Reorganizations.zip                                       key points
                                                       ?19_Hot Topics                           DPP -            regarding DoD
                                                       Paper_GTMO and                           Deliberative     detention
DoD0009       DoD0009      PrivWith PrivWith           Detainee                                 Process          operations and
8507          8487         hold2153 hold2153 5/11/2017 Issues.docx"                             Privilege        policy issues.
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "Sexual Assault
                                                       Prevention and
                                                       Response / Social
                                                       Media" with file                                          Overview,
                                                       name "3_Hot                                               background, and
                                                       Topics Paper_ATL                                          key points
                                                       and CMO                                                   regarding sexual
                                                       Reorganizations.zip                                       assault prevention
                                                       ?21_Sexual Assault                       DPP -            and response and
                                                       Prevention and                           Deliberative     social media tools
DoD0009       DoD0009      PrivWith PrivWith           Social Media - Hot                       Process          to combat this
8509          8487         hold2154 hold2154 4/4/2017 Topic.docx"                               Privilege        issue in DoD.
                                                                                               114
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 115 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "Base Realignemnt
                                                       and Closure (BRAC)
                                                       Issues" with file                                         Overview,
                                                       name "3_Hot                                               background, and
                                                       Topics Paper_ATL                                          key points
                                                       and CMO                                  DPP -            regarding Base
                                                       Reorganizations.zip                      Deliberative     Realignment and
DoD0009       DoD0009      PrivWith PrivWith           ?23_Hot Topics                           Process          Closure (BRAC)
8511          8487         hold2155 hold2155 5/11/2017 Paper_BRAC.docx"                         Privilege        issues.
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "Overview:
                                                       Goldwater-Nichols
                                                       Reforms" with file
                                                       name "3_Hot                                               Overview,
                                                       Topics Paper_ATL                                          background, and
                                                       and CMO                                                   key points
                                                       Reorganizations.zip                                       regarding
                                                       ?26_Hot Topics                           DPP -            Goldwater-Nichols
                                                       Paper_Goldwater                          Deliberative     reforms, related to
DoD0009       DoD0009      PrivWith PrivWith           Nichols                                  Process          organization of
8514          8487         hold2156 hold2156 5/11/2017 Reform.docx"                             Privilege        DoD.



                                                                                               115
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 116 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "Afghanistan Key
                                                       Issues" with file
                                                       name "3_Hot
                                                       Topics Paper_ATL
                                                       and CMO                                                   Overview,
                                                       Reorganizations.zip                      DPP -            background, and
                                                       ?28_Hot Topics                           Deliberative     key points
DoD0009       DoD0009      PrivWith PrivWith           Paper_Afghanistan                        Process          regarding
8516          8487         hold2157 hold2157 5/11/2017 .docx"                                   Privilege        Afghanistan policy
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "Overall
                                                       Counterterrorism
                                                       Policy" with file
                                                       name "3_Hot
                                                       Topics Paper_ATL                                          Overview,
                                                       and CMO                                                   background, and
                                                       Reorganizations.zip                      DPP -            key points DoD's
                                                       ?29_Hot Topics                           Deliberative     Overall
DoD0009       DoD0009      PrivWith PrivWith           Paper_CT                                 Process          Counterterrorism
8517          8487         hold2158 hold2158 5/11/2017 Policy.docx"                             Privilege        Policy




                                                                                               116
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 117 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "Israel Key Issues"
                                                       with file name
                                                       "3_Hot Topics
                                                       Paper_ATL and
                                                       CMO                                      DPP -            Overview,
                                                       Reorganizations.zip                      Deliberative     background, and
DoD0009       DoD0009      PrivWith PrivWith           ?30_Hot Topics                           Process          key points
8518          8487         hold2159 hold2159 5/11/2017 Paper_Israel.docx"                       Privilege        regarding Israel
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "Yemen Key
                                                       Issues" with file
                                                       name "3_Hot
                                                       Topics Paper_ATL
                                                       and CMO
                                                       Reorganizations.zip                      DPP -            Overview,
                                                       ?31_Hot Topics                           Deliberative     background, and
DoD0009       DoD0009      PrivWith PrivWith           Paper_Yemen.docx                         Process          key points
8519          8487         hold2160 hold2160 5/11/2017 "                                        Privilege        regarding Yemen




                                                                                               117
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 118 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "Military
                                                       Compensation
                                                       Reform" with file
                                                       name "3_Hot
                                                       Topics Paper_ATL
                                                       and CMO                                                   Overview,
                                                       Reorganizations.zip                                       background, and
                                                       ?32_ Military                            DPP -            key points
                                                       Compensation                             Deliberative     regarding military
DoD0009       DoD0009      PrivWith PrivWith           Reform - Hot                             Process          compensation
8520          8487         hold2161 hold2161 4/4/2017 Topic.docx"                               Privilege        reform.
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word                                               Overview,
                                                       document titled                                           background, and
                                                       "KC-46 Pegasus"                                           key points
                                                       with file name                                            regarding KC-46
                                                       "3_Hot Topics                                             aircraft
                                                       Paper_ATL and                                             recapitalization
                                                       CMO                                      DPP -            process and the
                                                       Reorganizations.zip                      Deliberative     air-refueling
DoD0009       DoD0009      PrivWith PrivWith 12/20/201 ?35_KC-46                                Process          efforts of the AF,
8523          8487         hold2162 hold2162 6         Tanker.docx"                             Privilege        Navy, and USMC.




                                                                                               118
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 119 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                              Privilege                  Reasons
Document ID    Parent ID                                   Date                                                   Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                  Not relevant
                                                       email. Word
                                                       document titled
                                                       "PRESIDENTIAL
                                                       AIRCRAFT
                                                       RECAPITALIZATION
                                                       PROGRAM" with
                                                       file name "3_Hot                                          Overview,
                                                       Topics Paper_ATL                                          background, and
                                                       and CMO                                                   key points
                                                       Reorganizations.zip                                       regarding
                                                       ?36_Presidential                         DPP -            Presidential
                                                       Aircraft                                 Deliberative     aircraft
DoD0009       DoD0009      PrivWith PrivWith 12/19/201 Recapitalization -                       Process          recapitalization
8524          8487         hold2163 hold2163 6         Hot Topic.docx"                          Privilege        program.
                                                       Attachment to                                             Overview,                            Not relevant
                                                       email. Word                                               background, and
                                                       document titled                                           key points
                                                       "A-10" with file                                          regarding A-10
                                                       name "3_Hot                                               airplane
                                                       Topics Paper_ATL                                          maintenance and
                                                       and CMO                                  DPP -            operations in
                                                       Reorganizations.zip                      Deliberative     response to
DoD0009       DoD0009      PrivWith PrivWith           ?37_A-10 - Hot                           Process          Congressional
8525          8487         hold2164 hold2164 3/31/2017 Topic.docx"                              Privilege        interest.




                                                                                               119
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 120 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled                                           Overview,
                                                       "Efficiencies                                             background, and
                                                       Overview" with file                                       key points
                                                       name "3_Hot                                               regarding efforts
                                                       Topics Paper_ATL                                          by DoD to more
                                                       and CMO                                                   efficiently use its
                                                       Reorganizations.zip                      DPP -            budget, achieve
                                                       ?1_Hot Topics                            Deliberative     savings, and
DoD0009       DoD0009      PrivWith PrivWith           Paper_Efficiencies.                      Process          redirect financial
8526          8487         hold2165 hold2165 5/11/2017 docx"                                    Privilege        resources.




                                                                                               120
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 121 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID   Parent ID                                   Date                                                    Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                Email between                         Not relevant
                                                                                                                senior DoD
                                                                                                                officials containing
                                                                                                                deliberations
                                                                                                                regarding the
                                                                                                                public
                                                                                                                dissemination of
                                                                                                                an exit memo
                                                                                                                highlighting DoD's
                                                                                                                accomplishments
                                                                                                                from 2009 to 2016
                                                                                                                the Obama
                                                                                                                Administration
                                                                                                                chose to highlight
                                                                                                                in the last month
                                                                                                                of the
                                                                                                                administration and
                                                                                                                attaching that exit
                                                                                                                memo. Email
                                                                                                                chain contains
                                                                                                                comments and
                                                                                               DPP -            deliberation from
                                                                                               Deliberative     senior WH/EOP
                                                                  Email with subject           Process          officials regarding
                                                                  line "Fwd:                   Privilege; EP    the public
DoD0010                   PrivWith PrivWith                       URGENT: DOD Cab              - Executive      dissemination of
1922                      hold2166 hold2167 1/4/2017              Exit Memo"                   Privilege        the memo.


                                                                                              121
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 122 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID   Parent ID                                   Date                                                    Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                Email between                         Not relevant
                                                                                                                senior DoD
                                                                                                                officials attaching
                                                                                                                draft exit memo
                                                                                                                highlighting DoD's
                                                                                                                accomplishments
                                                                                                                from 2009 to 2016
                                                                                                                the Obama
                                                                                                                Administration
                                                                                                                considered
                                                                                                                highlighting in the
                                                                                                                last month of the
                                                                                                                administration.
                                                                                                                Email chain
                                                                                     DPP -                      contains
                                                                                     Deliberative               comments and
                                                                  Email with subject Process                    edits on the draft
                                                                  line "RE: DOD Exit Privilege; EP              exit memo from
DoD0010                   PrivWith PrivWith                       Memo - Remaining - Executive                  senior WH/EOP
1925                      hold2168 hold2170 1/3/2017              NSC Feedback"      Privilege                  officials.




                                                                                              122
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 123 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID   Parent ID                                   Date                                                    Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                Email conversation                    Not relevant
                                                                                                                between senior
                                                                                                                DoD officials and
                                                                                                                senior WH/EOP
                                                                                                                officials containing
                                                                                                                deliberations on
                                                                                                                DoD
                                                                                                                accomplishments
                                                                                                                from 2009 to 2016
                                                                                                                the Obama
                                                                                                                Administration
                                                                                                                considered
                                                                                                                highlighting in a
                                                                                                                draft exit memo in
                                                                                                                the last month of
                                                                         Deliberative                           the administration
                                                      Email with subject Process                                and attaching draft
                                                      line "RE: DOD Exit Privilege; EP                          memo containing
DoD0010                   PrivWith PrivWith 12/15/201 Memo - Remaining - Executive                              edits in track
1927                      hold2171 hold2173 6         NSC Feedback"      Privilege                              changes.




                                                                                              123
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 124 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID   Parent ID                                   Date                                                    Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                Email conversation                    Not relevant
                                                                                                                between senior
                                                                                                                DoD officials and
                                                                                                                senior WH/EOP
                                                                                                                officials containing
                                                                                                                deliberations on
                                                                                                                DoD
                                                                                                                accomplishments
                                                                                                                from 2009 to 2016
                                                                                                                the Obama
                                                                                                                Administration
                                                                                                                considered
                                                                                                                highlighting in a
                                                                                                                draft exit memo in
                                                                                                                the last month of
                                                                                                                the administration
                                                                         Deliberative                           and providing edits
                                                      Email with subject Process                                from WH/EOP
                                                      line "RE: DOD Exit Privilege; EP                          officials from the
DoD0010                   PrivWith PrivWith 12/15/201 Memo - Remaining - Executive                              NSC on the draft
1930                      hold2174 hold2175 6         NSC Feedback"      Privilege                              memo.




                                                                                              124
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 125 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID   Parent ID                                   Date                                                    Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                Discussion of edits                   Not relevant
                                                                                                                and the actual
                                                                                                                edits to the
                                                                                                                counter terrorism
                                                                                                                section of a draft
                                                                                                                memo highlighting
                                                                                                                the
                                                                                                                accomplishments
                                                                                                                of DoD under the
                                                                                                                Obama
                                                                                               Deliberative     Administration
                                                      Email with subject                       Process          from 2009-2006
                                                      line "RE: NSC                            Privilege; EP    provided by
DoD0010                   PrivWith PrivWith 12/12/201 EDITS: DOD Exit                          - Executive      WH/EOP officials
1933                      hold2176 hold2177 6         Memo"                                    Privilege        in NSC.




                                                                                              125
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 126 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID   Parent ID                                   Date                                                    Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                Email conversation                    Not relevant
                                                                                                                between senior
                                                                                                                DoD officials and
                                                                                                                senior WH/EOP
                                                                                                                officials containing
                                                                                                                deliberations on
                                                                                                                DoD
                                                                                                                accomplishments
                                                                                                                from 2009 to 2016
                                                                                                                the Obama
                                                                                                                Administration
                                                                                                                considered
                                                                                                                highlighting in a
                                                                                                                draft exit memo in
                                                                                                                the last month of
                                                                                               Deliberative     the administration
                                                      Email with subject                       Process          and providing edits
                                                      line "RE: NSC                            Privilege; EP    from WH/EOP on
DoD0010                   PrivWith PrivWith           EDITS: DOD Exit                          - Executive      the draft memo in
1936                      hold2178 hold2179 12/9/2016 Memo"                                    Privilege        track changes.




                                                                                              126
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 127 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID   Parent ID                                   Date                                                    Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                Email conversation                    Not relevant
                                                                                                                between senior
                                                                                                                DoD officials and
                                                                                                                senior WH/EOP
                                                                                                                officials discussing
                                                                                                                edits to a draft exit
                                                                                                                memo regarding
                                                                                                                DoD
                                                                                                                accomplishments
                                                                                                                from 2009 to 2016
                                                                                                                the Obama
                                                                                                                Administration
                                                                                               Attorney-        considered
                                                                                               Client           highlighting in a
                                                                                               Privilege;       draft exit memo in
                                                                                               DPP -            the last month of
                                                                                               Deliberative     the administration.
                                                                                               Process          Also, seeking
                                                      Email with subject                       Privilege; EP    attorney review of
DoD0010                   PrivWith PrivWith           line "Transparency                       - Executive      a section of the
1942                      hold2180 hold2180 12/9/2016 Report"                                  Privilege        draft memo.




                                                                                              127
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 128 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID   Parent ID                                   Date                                                    Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                Email between                         Not relevant
                                                                                                                senior DoD
                                                                                                                officials attaching
                                                                                                                draft exit memo
                                                                                                                highlighting DoD's
                                                                                                                accomplishments
                                                                                                                from 2009 to 2016
                                                                                                                the Obama
                                                                                                                Administration
                                                                                                                considered
                                                                                                                highlighting in the
                                                                                                                last month of the
                                                                                                                administration and
                                                                                               Deliberative     seeking input from
DoD0010                   PrivWith PrivWith           Email with subject                       Process          senior DoD
1946                      hold2181 hold2181 12/8/2016 line "Exit Memo"                         Privilege        officials.




                                                                                              128
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 129 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID   Parent ID                                   Date                                                    Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                Email between                         Not relevant
                                                                                                                senior DoD
                                                                                                                officials attaching
                                                                                                                draft exit memo
                                                                                                                highlighting DoD's
                                                                                                                accomplishments
                                                                                                                from 2009 to 2016
                                                                                                                the Obama
                                                                                                                Administration
                                                                                                                considered
                                                                                                                highlighting in the
                                                                                                                last month of the
                                                                                                                administration and
                                                      Email with subject                       Deliberative     discussing
DoD0010                   PrivWith PrivWith           line "Latest Exit                        Process          WH/EOP edits of
1948                      hold2182 hold2182 12/8/2016 Memo"                                    Privilege        the draft memo.




                                                                                              129
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 130 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID   Parent ID                                   Date                                                    Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                Email between                         Not relevant
                                                                                                                senior DoD
                                                                                                                officials attaching
                                                                                                                draft exit memo
                                                                                                                highlighting DoD's
                                                                                                                accomplishments
                                                                                                                from 2009 to 2016
                                                                                                                the Obama
                                                                                                                Administration
                                                                                                                considered
                                                                                                                highlighting in the
                                                                                                                last month of the
                                                                                                                administration and
                                                                                                                containing
                                                                                                                deliberations on
                                                                                                                further review of
                                                                                                                the draft memo.
                                                                                               Deliberative     Email chain
                                                      Email with subject                       Process          includes discussion
                                                      line "FW: NSC                            Privilege; EP    of edits from
DoD0010                   PrivWith PrivWith           EDITS: DOD Exit                          - Executive      WH/EOP officials
2019                      hold2183 hold2183 12/8/2016 Memo"                                    Privilege        at NSC.




                                                                                              130
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 131 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Email conversation                    Not relevant
                                                                                                                 between senior
                                                                                                                 DoD officials and
                                                                                                                 senior WH/EOP
                                                                                                                 officials containing
                                                                                                                 deliberations on
                                                                                                                 DoD
                                                                                                                 accomplishments
                                                                                                                 from 2009 to 2016
                                                                                                                 the Obama
                                                                                                                 Administration
                                                                                                                 considered
                                                                                                                 highlighting in a
                                                                                                                 draft exit memo in
                                                                                                Deliberative     the last month of
                                                                                                Process          the administration
                                                       Email with subject                       Privilege; EP    and attaching a
DoD0010       DoD0010      PrivWith PrivWith           line "RE: Exit                           - Executive      draft of the exit
2365          2364         hold2184 hold2190 12/6/2016 Memo"                                    Privilege        memo.




                                                                                               131
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 132 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Email from a                          Not relevant
                                                                                                                 senior DoD
                                                                                                                 officials to other
                                                                                                                 senior DoD
                                                                                                                 officials discussing
                                                                                                                 the creation of a
                                                                                                                 draft exit memo
                                                                                                                 highlighting DoD's
                                                                                                                 accomplishments
                                                                                                                 from 2009 to 2016
                                                                                                                 the Obama
                                                                                                                 Administration
                                                                                                                 considered
                                                                                                                 highlighting in the
                                                                                                                 last month of the
                                                                                                                 administration,
                                                                                                                 asking for input on
                                                       Email with subject                                        the draft memo,
                                                       line "RE: End of                         Deliberative     and attaching an
DoD0010       DoD0010      PrivWith PrivWith           Administration                           Process          draft of that exit
2410          2409         hold2191 hold2192 12/5/2016 Memo"                                    Privilege        memo.




                                                                                               132
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 133 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Email between                         Not relevant
                                                                                                                 senior DoD
                                                                                                                 officials attaching
                                                                                                                 draft exit memo
                                                                                                                 highlighting DoD's
                                                                                                                 accomplishments
                                                                                                                 from 2009 to 2016
                                                                                                                 the Obama
                                                                                                                 Administration
                                                                                                                 considered
                                                                                                                 highlighting in the
                                                                                                                 last month of the
                                                       Email with subject                                        administration
                                                       line "RE: End of                         Deliberative     with edits from
DoD0010       DoD0010      PrivWith PrivWith           Administration                           Process          senior WH/EOP
2414          2413         hold2193 hold2194 12/5/2016 Memo"                                    Privilege        officials.




                                                                                               133
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 134 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Email conversation                    Not relevant
                                                                                                                 between senior
                                                                                                                 DoD officials and
                                                                                                                 senior WH/EOP
                                                                                                                 officials containing
                                                                                                                 deliberations on
                                                                                                                 DoD
                                                                                                                 accomplishments
                                                                                                                 from 2009 to 2016
                                                                                                                 the Obama
                                                                                                                 Administration
                                                                                                Deliberative     considered
                                                                                                Process          highlighting in a
                                                       Email with subject                       Privilege; EP    draft exit memo in
DoD0010       DoD0010      PrivWith PrivWith           line "RE: Exit                           - Executive      the last month of
2422          2421         hold2195 hold2201 12/5/2016 Memo"                                    Privlege         the administration.




                                                                                               134
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 135 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Email conversation                    Not relevant
                                                                                                                 between senior
                                                                                                                 DoD officials and
                                                                                                                 senior WH/EOP
                                                                                                                 officials containing
                                                                                                                 deliberations and
                                                                                                                 input from various
                                                                                                                 EOP officials
                                                                                                                 regarding DoD's
                                                                                                                 accomplishments
                                                                                                                 from 2009 to 2016
                                                                                                                 the Obama
                                                                                                                 Administration
                                                                                                Deliberative     considered
                                                                                                Process          highlight in a draft
                                                       Email with subject                       Privilege; EP    exit memo in the
DoD0010       DoD0010      PrivWith PrivWith 11/29/201 line "RE: Exit                           - Executive      last month of the
2702          2701         hold2202 hold2204 6         Memo"                                    Privlege         administration.




                                                                                               135
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 136 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Email between                         Not relevant
                                                                                                                 senior DoD
                                                                                                                 officials attaching
                                                                                                                 draft exit memo
                                                                                                                 highlighting DoD's
                                                       Email with subject                                        accomplishments
                                                       line "Fwd: DRAFT                                          from 2009 to 2016
                                                       FOR REVIEW: DoD                                           the Obama
                                                       End of                                                    Administration
                                                       Administration                                            considered
                                                       Memo for                                 Deliberative     highlighting in the
DoD0010       DoD0010      PrivWith PrivWith 11/29/201 Submission to the                        Process          last month of the
2751          2750         hold2205 hold2206 6         White House"                             Privilege        administration.
                                                                                                                 Email between                         Not relevant
                                                                                                                 senior DoD
                                                                                                                 officials proposing
                                                                                                                 edits to a draft exit
                                                                                                                 memo highlighting
                                                                                                                 DoD's
                                                       Email with subject                                        accomplishments
                                                       line "RE: DRAFT                                           from 2009 to 2016
                                                       FOR REVIEW: DoD                                           the Obama
                                                       End of                                                    Administration
                                                       Administration                                            considered
                                                       Memo for                                 Deliberative     highlighting in the
DoD0010       DoD0010      PrivWith PrivWith 11/28/201 Submission to the                        Process          last month of the
2783          2782         hold2207 hold2207 6         White House"                             Privilege        administration.


                                                                                               136
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 137 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Email between                         Not relevant
                                                                                                                 senior DoD
                                                                                                                 officials containing
                                                                                                                 deliberations on
                                                                                                                 several topics
                                                                                                                 unrelated to the
                                                                                                                 litigation
                                                                                                                 (transition, a
                                                                                                                 forthcoming
                                                                                                                 speech, paid
                                                                                                                 contractor sick
                                                                                                                 leave, and
                                                                                                                 updating a DoD
                                                                                                                 Instruction
                                                                                                                 regrding the
                                                                                                                 arming of servic
                                                                                                                 members). Email
                                                                                                                 also contains a
                                                                                                                 draft exit memo
                                                                                                                 highlighting DoD's
                                                                                                                 accomplishments
                                                                                                                 from 2009 to 2016
                                                                                                                 the Obama
                                                                                                                 Administration
                                                                                                                 considered
                                                                          Deliberative                           highlighting in the
DoD0010       DoD0010      PrivWith PrivWith 11/28/201 Email with subject Process                                last month of the
2796          2795         hold2208 hold2209 6         line "Look ahead…" Privilege                              administration.

                                                                                               137
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 138 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Email between                         Not relevant
                                                                                                                 senior DoD
                                                                                                                 officials discussing
                                                                                                                 the creation of a
                                                                                                                 draft exit memo
                                                                                                                 highlighting DoD's
                                                                                                                 accomplishments
                                                                                                                 from 2009 to 2016
                                                                                                                 the Obama
                                                                                                                 Administration
                                                       Email with subject                                        considered
                                                       line "DRAFT FOR                                           highlighting in the
                                                       REVIEW: DoD End                                           last month of the
                                                       of Administration                                         administration and
                                                       Memo for                                 Deliberative     attaching an initial
DoD0010       DoD0010      PrivWith PrivWith 11/23/201 Submission to the                        Process          draft of that exit
2874          2873         hold2210 hold2210 6         White House"                             Privilege        memo.




                                                                                               138
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 139 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Email between                         Not relevant
                                                                                                                 senior DoD
                                                                                                                 officials and senior
                                                                                                                 WH/EOP officials
                                                                                                                 discussing the
                                                                                                                 creation of a draft
                                                                                                                 exit memo
                                                                                                                 highlighting DoD's
                                                                                                                 accomplishments
                                                                                                                 from 2009 to 2016
                                                                                                                 the Obama
                                                                                                                 Administration
                                                                                                                 considered
                                                                                                                 highlighting in the
                                                                                                Deliberative     last month of the
                                                                                                Process          administration and
                                                       Email with subject                       Privilege; EP    attaching an initial
DoD0010       DoD0010      PrivWith PrivWith 11/22/201 line "RE: Exit                           - Executive      draft of that exit
2903          2902         hold2211 hold2212 6         Memo"                                    Privlege         memo.




                                                                                               139
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 140 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Senior DoD                            Not relevant
                                                                                                                 officials forwarding
                                                                                                                 to his own
                                                                                                                 personal email
                                                                                                                 address a draft exit
                                                                                                                 memo highlighting
                                                                                                                 DoD's
                                                                                                                 accomplishments
                                                                                                                 from 2009 to 2016
                                                                                                                 the Obama
                                                                                                                 Administration
                                                                                                                 considered
                                                                                                                 highlighting in the
                                                                                                                 last month of the
                                                                                                                 administration
                                                                                                                 along with the
                                                                                                                 underlying email
                                                       Email with subject                                        chain containing
                                                       line "FW: End of                         Deliberative     deliberations on
DoD0010       DoD0010      PrivWith PrivWith 11/21/201 Administration                           Process          the creation of the
2976          2975         hold2213 hold2214 6         Memo - Hedger"                           Privilege        draft exit memo.




                                                                                               140
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 141 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Email conversation                    Not relevant
                                                                                                                 between senior
                                                                                                                 DoD officials and
                                                                                                                 senior WH/EOP
                                                                                                                 officials containing
                                                                                                                 deliberations on
                                                                                                                 DoD
                                                                                                                 accomplishments
                                                                                                                 from 2009 to 2016
                                                                                                                 the Obama
                                                                                                                 Administration
                                                                                                                 considered
                                                                                                                 highlighting in a
                                                                                                Deliberative     draft exit memo in
                                                                                                Process          the last month of
                                                       Email with subject                       Privilege; EP    the administration
DoD0010       DoD0010      PrivWith PrivWith 11/21/201 line "RE: Exit                           - Executive      and attaching the
2991          2990         hold2215 hold2216 6         Memo"                                    Privlege         draft memo.




                                                                                               141
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 142 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Email conversation                    Not relevant
                                                                                                                 between senior
                                                                                                                 DoD officials and
                                                                                                                 senior WH/EOP
                                                                                                                 officials containing
                                                                                                                 deliberations on
                                                                                                                 DoD
                                                                                                                 accomplishments
                                                                                                                 from 2009 to 2016
                                                                                                                 the Obama
                                                                                                                 Administration
                                                                                                                 considered
                                                                                                                 highlighting in a
                                                                                                Deliberative     draft exit memo in
                                                                                                Process          the last month of
                                                       Email with subject                       Privilege; EP    the administration
DoD0010       DoD0010      PrivWith PrivWith 11/21/201 line "RE: Exit                           - Executive      and attaching the
2999          2998         hold2217 hold2217 6         Memo"                                    Privlege         draft memo.




                                                                                               142
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 143 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Email conversation                    Not relevant
                                                                                                                 between senior
                                                                                                                 DoD officials and
                                                                                                                 senior WH/EOP
                                                                                                                 officials containing
                                                                                                                 deliberations on
                                                                                                                 DoD
                                                                                                                 accomplishments
                                                                                                                 from 2009 to 2016
                                                                                                                 the Obama
                                                                                                                 Administration
                                                                                                                 considered
                                                                                                                 highlighting in a
                                                                                                Deliberative     draft exit memo in
                                                       Email with subject                       Process          the last month of
                                                       line "RE: End of                         Privilege; EP    the administration
DoD0010       DoD0010      PrivWith PrivWith 11/21/201 Administration                           - Executive      and attaching the
3007          3006         hold2218 hold2219 6         Memo"                                    Privlege         draft memo.




                                                                                               143
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 144 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Email from a                          Not relevant
                                                                                                                 senior DoD
                                                                                                                 officials to other
                                                                                                                 senior DoD
                                                                                                                 officials discussing
                                                                                                                 the creation of a
                                                                                                                 draft exit memo
                                                                                                                 highlighting DoD's
                                                                                                                 accomplishments
                                                                                                                 from 2009 to 2016
                                                                                                                 the Obama
                                                                                                                 Administration
                                                                                                                 considered
                                                                                                                 highlighting in the
                                                                                                                 last month of the
                                                                                                                 administration,
                                                                                                                 asking for input on
                                                       Email with subject                                        the draft memo,
                                                       line "Re: End of                         Deliberative     and attaching an
DoD0010       DoD0010      PrivWith PrivWith 11/20/201 Administration                           Process          draft of that exit
3029          3028         hold2220 hold2221 6         Memo"                                    Privilege        memo.




                                                                                               144
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 145 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Email from a                          Not relevant
                                                                                                                 senior DoD
                                                                                                                 officials to other
                                                                                                                 senior DoD
                                                                                                                 officials discussing
                                                                                                                 the creation of a
                                                                                                                 draft exit memo
                                                                                                                 highlighting DoD's
                                                                                                                 accomplishments
                                                                                                                 from 2009 to 2016
                                                                                                                 the Obama
                                                                                                                 Administration
                                                                                                                 considered
                                                                                                                 highlighting in the
                                                                                                                 last month of the
                                                                                                                 administration,
                                                                                                                 attaching the draft
                                                                                                                 of that exit memo,
                                                                                                                 and discussing
                                                       Email with subject                                        inputs to that draft
                                                       line "RE: End of                         Deliberative     exit memo from
DoD0010       DoD0010      PrivWith PrivWith 11/19/201 Administration                           Process          the Military
3038          3037         hold2222 hold2224 6         Memo"                                    Privilege        Services.




                                                                                               145
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 146 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Email from a                          Not relevant
                                                                                                                 senior DoD official
                                                                                                                 to other senior
                                                                                                                 DoD officials
                                                                                                                 discussing the
                                                                                                                 creation of a draft
                                                                                                                 exit memo
                                                                                                                 highlighting DoD's
                                                                                                                 accomplishments
                                                                                                                 from 2009 to 2016
                                                                                                                 the Obama
                                                                                                                 Administration
                                                                                                                 considered
                                                                                                                 highlighting in the
                                                                                                                 last month of the
                                                                                                                 administration,
                                                                                                                 attaching the draft
                                                                                                                 of that exit memo,
                                                       Email with subject                                        and discussing
                                                       line "RE: End of                                          inputs to that draft
                                                       Administration                           Deliberative     exit memo from
DoD0010       DoD0010      PrivWith PrivWith 11/19/201 Memo                                     Process          the Military
3041          3040         hold2225 hold2228 6         (UNCLASSIFIED)"                          Privilege        Services.




                                                                                               146
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 147 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Email from a                          Not relevant
                                                                                                                 senior DoD official
                                                                                                                 seeking inputs
                                                                                                                 from senior Air
                                                                                                                 Force officials on a
                                                                                                                 draft exit memo
                                                                                                                 highlighting DoD's
                                                                                                                 accomplishments
                                                                                                                 from 2009 to 2016
                                                                                                                 the Obama
                                                                                                                 Administration
                                                                                                                 considered
                                                                                                                 highlighting in the
                                                       Email with subject                                        last month of the
                                                       line "RE: USAF End                       Deliberative     administration and
DoD0010       DoD0010      PrivWith PrivWith 11/19/201 of Administration                        Process          attaching the draft
3044          3043         hold2229 hold2229 6         Input Memo"                              Privilege        of that exit memo.




                                                                                               147
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 148 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Email from a                          Not relevant
                                                                                                                 senior DoD official
                                                                                                                 seeking inputs
                                                                                                                 from senior Navy
                                                                                                                 officials on a draft
                                                                                                                 exit memo
                                                                                                                 highlighting DoD's
                                                                                                                 accomplishments
                                                                                                                 from 2009 to 2016
                                                                                                                 the Obama
                                                                                                                 Administration
                                                                                                                 considered
                                                                                                                 highlighting in the
                                                                                                                 last month of the
                                                       Email with subject                       Deliberative     administration and
DoD0010       DoD0010      PrivWith PrivWith 11/19/201 line "RE:                                Process          attaching the draft
3047          3046         hold2230 hold2230 6         accomplishments"                         Privilege        of that exit memo.




                                                                                               148
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 149 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Email from senior                     Not relevant
                                                                                                                 DoD official
                                                                                                                 seeking inputs
                                                                                                                 from other senior
                                                                                                                 DoD officials on a
                                                                                                                 draft exit memo
                                                                                                                 highlighting DoD's
                                                                                                                 accomplishments
                                                                                                                 from 2009 to 2016
                                                                                                                 the Obama
                                                                                                                 Administration
                                                                                                                 considered
                                                                                                                 highlighting in the
                                                       Email with subject                                        last month of the
                                                       line "Fwd: End of                        Deliberative     administration and
DoD0010       DoD0010      PrivWith PrivWith 11/19/201 Administration                           Process          attaching the draft
3050          3049         hold2231 hold2232 6         Memo"                                    Privilege        of that exit memo.




                                                                                               149
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 150 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Email from senior                     Not relevant
                                                                                                                 DoD official
                                                                                                                 seeking inputs
                                                                                                                 from other senior
                                                                                                                 DoD officials on a
                                                                                                                 draft exit memo
                                                                                                                 highlighting DoD's
                                                                                                                 accomplishments
                                                                                                                 from 2009 to 2016
                                                                                                                 the Obama
                                                                                                                 Administration
                                                                                                                 considered
                                                                                                                 highlighting in the
                                                       Email with subject                                        last month of the
                                                       line "End of                             Deliberative     administration and
DoD0010       DoD0010      PrivWith PrivWith 11/18/201 Administration                           Process          attaching the draft
3062          3061         hold2233 hold2233 6         Memo"                                    Privilege        of that exit memo.
                                                                                                                 Internal DoD                          Not relevant
                                                       Word document                                             document
                                                       titled, "ANTI-ISIL                                        containing talking
                                                       FACTS AND STATS"                                          points and
                                                       with file name     Deliberative                           statistics regarding
DoD0010       DoD0010      PrivWith PrivWith           "ANTI-ISIL FACTS 2 Process                                mission against
3808          3803         hold2234 hold2234 11/2/2016 NOV 2016.doc"      Privilege                              ISIL.




                                                                                               150
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 151 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Internal DoD                          Not relevant
                                                       Attachment to                                             document
                                                       email. Word                                               containing talking
                                                       document titled                                           points regarding a
                                                       "Budget                                                   budget
                                                       Amendment" with                                           amendment for
                                                       file name "Budget                        Deliberative     CENTCOM
DoD0010       DoD0010      PrivWith PrivWith           Amendment - 2                            Process          operations to
3809          3803         hold2235 hold2236 11/2/2016 OCT 2016.docx"                           Privilege        counter-ISIL.
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word                                               Internal DoD
                                                       document titled,                                          document
                                                       "ANTI-ISIL FACTS                                          containing talking
                                                       AND STATS" with                                           points and
                                                       file name "ANTI-                         Deliberative     statistics regarding
DoD0010       DoD0010      PrivWith PrivWith           ISIL FACTS 1 NOV                         Process          mission against
3859          3857         hold2237 hold2237 11/1/2016 2016.doc"                                Privilege        ISIL.
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word                                               Internal DoD
                                                       document titled,                                          document
                                                       "ANTI-ISIL FACTS                                          containing talking
                                                       AND STATS" with                                           points and
                                                       file name "ANTI-                         Deliberative     statistics regarding
DoD0010       DoD0010      PrivWith PrivWith           ISIL FACTS 1 NOV                         Process          mission against
3862          3860         hold2238 hold2238 11/1/2016 2016.doc"                                Privilege        ISIL.




                                                                                               151
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 152 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word                                               Internal DoD
                                                       document titled,                                          document
                                                       "ANTI-ISIL FACTS                                          containing talking
                                                       AND STATS" with                                           points and
                                                       file name "ANTI-                         Deliberative     statistics regarding
DoD0010       DoD0010      PrivWith PrivWith           ISIL FACTS 03 OCT                        Process          mission against
5101          5094         hold2239 hold2239 10/3/2016 2016.doc"                                Privilege        ISIL.
                                                                                                                 Internal DoD                          Not relevant
                                                       Attachment to                                             document
                                                       email. Word                                               providing
                                                       document titled                                           background and
                                                       "Syria – “Verge of                                        talking points in
                                                       Suspension” and                                           response to
                                                       One Year Since                                            potential
                                                       Russia                                                    questions on
                                                       Intervention" with                                        progress in Syria
                                                       file name "PG                            Deliberative     one year after
DoD0010       DoD0010      PrivWith PrivWith           20161003 Syria                           Process          Russian
5115          5113         hold2240 hold2244 10/3/2016 Updated.docx"                            Privilege        intervention
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled                                           Internal DoD
                                                       "Syria HVI strike on                                      document
                                                       al-Qaeda leader"                                          containing talking
                                                       with file name                                            points on a Syrian
                                                       "161003 Syria HVI                        Deliberative     strike on a High-
DoD0010       DoD0010      PrivWith PrivWith           AQ strike Abu                            Process          value al-Qaeda
5117          5113         hold2245 hold2245 10/3/2016 Faraj.docx"                              Privilege        leader.
                                                                                               152
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 153 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word                                               Internal DoD
                                                       document titiled                                          document
                                                       "Afghanistan                                              containing talking
                                                       operational                                               points on
                                                       updates" with file                                        Afghanistan
                                                       name "Afghanistan                        Deliberative     operational
DoD0010       DoD0010      PrivWith PrivWith           operational                              Process          updates for
5119          5113         hold2246 hold2246 10/3/2016 updates.docx"                            Privilege        leadership.
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word                                               Internal DoD
                                                       document titled,                                          document
                                                       "ANTI-ISIL FACTS                                          containing talking
                                                       AND STATS" with                                           points and
                                                       file name "ANTI-                         Deliberative     statistics regarding
DoD0010       DoD0010      PrivWith PrivWith           ISIL FACTS 03 OCT                        Process          mission against
5120          5113         hold2247 hold2247 10/3/2016 2016.doc"                                Privilege        ISIL.
                                                                                                                 Internal DoD                          Not relevant
                                                                                                                 document
                                                                                                                 providing
                                                                                                                 background and
                                                       Attachment to                                             talking points in
                                                       email. Word                                               response to
                                                       document titled                                           potential
                                                       "US Support to                                            questions on US
                                                       GNA in Libya" with                                        support to interim
                                                       file name "Libya                         Deliberative     government in
DoD0010       DoD0010      PrivWith PrivWith           Strikes 3 OCT                            Process          Libya and airstrikes
5122          5113         hold2248 hold2252 10/3/2016 2016.docx"                               Privilege        in that area.
                                                                                               153
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 154 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled                                           Internal DoD
                                                       "Philippines - Pres.                                      document
                                                       Duterte                                                   providing
                                                       Comments" with                                            background on
                                                       file name "PG                                             comments by
                                                       20161003 -                                                Philippines Pres.
                                                       Philippines - Pres.                      Deliberative     Duterte in
DoD0010       DoD0010      PrivWith PrivWith           Duterte                                  Process          anticipation of
5126          5113         hold2253 hold2259 10/3/2016 Comments.docx"                           Privilege        media enquiries.
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled                                           Internal DoD
                                                       "Iraq Humanitarian                                        document with
                                                       Assistance" with                         Deliberative     talking points on
DoD0010       DoD0010      PrivWith PrivWith           file name "161003                        Process          Iraqi humanitarian
5127          5113         hold2260 hold2260 10/3/2016 Iraq HA.DOCX"                            Privilege        assistance.
                                                                                                                 Internal DoD                          Not relevant
                                                                                                                 document
                                                                                                                 providing
                                                       Attachment to                                             background and
                                                       email. Word                                               talking points in
                                                       document titled                                           response to
                                                       "Russia in Syria"                                         potential
                                                       with file name                           Deliberative     questions about
DoD0010       DoD0010      PrivWith PrivWith           "161003 Russia in                        Process          Russian activities
5128          5113         hold2261 hold2264 10/3/2016 Syria.docx"                              Privilege        in Syria.

                                                                                               154
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 155 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Internal DoD                          Not relevant
                                                       Attachment to                                             document
                                                       email. Word                                               providing
                                                       document titled                                           background and
                                                       "ROK: Terminal                                            talking points in
                                                       High Altitude Area                                        response to
                                                       Defense" with file                                        potential
                                                       name "PG                                                  questions about
                                                       20161003 -THAAD                                           Korea Terminal
                                                       ROK Decision                             Deliberative     High Altitude Area
DoD0010       DoD0010      PrivWith PrivWith           Update                                   Process          Defense
5129          5113         hold2265 hold2270 10/3/2016 Policy.docx"                             Privilege        operations.
                                                       Attachment to                                             Internal DoD                          Not relevant
                                                       email. Word                                               document
                                                       document titled                                           providing
                                                       "North                                                    background and
                                                       Korea/Japan                                               talking points in
                                                       Defense" with file                                        response to
                                                       name "PG                                                  potential
                                                       20161003 - North                         Deliberative     questions about
DoD0010       DoD0010      PrivWith PrivWith           Korea Japan                              Process          North Korea and
5130          5113         hold2271 hold2271 10/3/2016 Defense.docx"                            Privilege        Japan.




                                                                                               155
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 156 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                              Privilege                  Reasons
Document ID    Parent ID                                   Date                                                   Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                   Attachment to                                                                      Not relevant
                                                                   email. Word
                                                                   document titled
                                                                   "BACKGROUND
                                                                   PAPER ON HAF
                                                                   CRISIS
                                                                   MANAGEMENT
                                                                   AND
                                                                   CONTINGENCY
                                                                   PLANNING AND
                                                                   EXECUTION" with                               Background
                                                                   file name                                     document
                                                                   "Transition_AF_SA                             regarding crisis
                                                                   F_AQ_TAB                                      management and
                                                                   11_FOUO Crisis                                contingency
                                                                   Management and               Deliberative     planning for
DoD0010       DoD0010      PrivWith PrivWith                       Contingency                  Process          National Capital
5798          5795         hold2272 hold2273 9/8/2016              Plan.docx"                   Privilege        Region.




                                                                                               156
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 157 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                              Privilege                  Reasons
Document ID    Parent ID                                   Date                                                   Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                   Attachment to                                                                      Not relevant
                                                                   email. Word
                                                                   document titled
                                                                   "EFFECTS OF
                                                                   MEETING HIGHER
                                                                   END STRENGTH
                                                                   AND WAY AHEAD"
                                                                   with file name                                Background
                                                                   "Transition_AF_TA                             document
                                                                   B 3_Initiatives and                           regarding efforts
                                                                   Actions_3d_Manp                               to increase
                                                                   ower_Effects of                               numbers of active
                                                                   Meeting Higher               Deliberative     duty
DoD0010       DoD0010      PrivWith PrivWith                       End Strength and             Process          servicemembers in
5809          5795         hold2274 hold2274 9/8/2016              Way Ahead.docx"              Privilege        the Air Force.




                                                                                               157
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 158 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "USAF 2016
                                                       NUCLEAR POSTURE
                                                       PRIORITIES/POSITI
                                                       ONS" with file
                                                       name
                                                       "Transition_AF_TA                                         Background
                                                       B 3_Initiatives and                                       document
                                                       Actions_5a_AF                                             regarding US Air
                                                       Nuclear                                                   Force's 2016
                                                       Issues_Nuclear                           Deliberative     Nuclear Posture
DoD0010       DoD0010      PrivWith PrivWith           Posture                                  Process          Priorities and
5812          5795         hold2275 hold2277 8/9/2016 Status.docx"                              Privilege        Positions.
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "ICBM
                                                       Modernization"
                                                       with file name
                                                       "Transition_AF_TA                                         Background
                                                       B 3_Initiatives and                                       document
                                                       Actions_5b_AF                                             regarding
                                                       Nuclear                                                   Intercontinental
                                                       Issues_ICBM                              Deliberative     Ballistic Missile
DoD0010       DoD0010      PrivWith PrivWith           Modernization.doc                        Process          (ICBM)
5813          5795         hold2278 hold2278 8/15/2016 x"                                       Privilege        modernization.

                                                                                               158
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 159 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                   Attachment to                                                                       Not relevant
                                                                   email. Word
                                                                   document titled
                                                                   "LONG RANGE
                                                                   STANDOFF" with
                                                                   file name
                                                                   "Transition_AF_TA
                                                                   B 3_Initiatives and                           Background
                                                                   Actions_5c_AF                                 document
                                                                   Nuclear                                       regarding the
                                                                   Issues_Long Range            Deliberative     "Long Range Stand
DoD0010       DoD0010      PrivWith PrivWith                       Stand Off                    Process          Off" weapons
5814          5795         hold2279 hold2279 9/6/2016              (LRSO).docx"                 Privilege        program.
                                                                   Attachment to                                                                       Not relevant
                                                                   email. Word
                                                                   document titled
                                                                   "Joint Surveillance
                                                                   and Target Attack
                                                                   Radar System
                                                                   (JSTARS)
                                                                   Recapitalization
                                                                   (Recap) Program"                              Background
                                                                   with file name                                document
                                                                   "Transition_AF_TA                             regarding Joint
                                                                   B 3_Initiatives and                           Surveillance and
                                                                   Actions_7e_Moder                              Target Attack
                                                                   nization_JSTARS              Deliberative     Radar System
DoD0010       DoD0010      PrivWith PrivWith                       Recapitalization             Process          (JSTARS)
5821          5795         hold2280 hold2280 9/7/2016              Program.docx"                Privilege        recapitalization.
                                                                                               159
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 160 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                              Privilege                  Reasons
Document ID    Parent ID                                   Date                                                   Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                   Attachment to                                                                      Not relevant
                                                                   email. Word
                                                                   document titled
                                                                   "BACKGROUND
                                                                   PAPER ON HAF
                                                                   CRISIS
                                                                   MANAGEMENT
                                                                   AND
                                                                   CONTINGENCY
                                                                   PLANNING AND
                                                                   EXECUTION" with                               Background
                                                                   file name                                     document
                                                                   "Transition_AF_SA                             regarding crisis
                                                                   F_AQ_TAB                                      management and
                                                                   11_FOUO Crisis                                contingency
                                                                   Management and               Deliberative     planning for
DoD0010       DoD0010      PrivWith PrivWith                       Contingency                  Process          National Capital
5848          5845         hold2281 hold2282 9/8/2016              Plan.docx"                   Privilege        Region.




                                                                                               160
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 161 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "ICBM
                                                       Moderinzation"
                                                       with file name
                                                       "Transition_AF_TA                                         Background
                                                       B 3_Initiatives and                                       document
                                                       Actions_5b_AF                                             regarding
                                                       Nuclear                                                   Intercontinental
                                                       Issues_ICBM                              Deliberative     Ballistic Missile
DoD0010       DoD0010      PrivWith PrivWith           Modernization.doc                        Process          (ICBM)
5863          5845         hold2283 hold2283 8/15/2016 x"                                       Privilege        modernization.
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "LONG RANGE
                                                       STAND OFF" with
                                                       file name
                                                       "Transition_AF_TA
                                                       B 3_Initiatives and
                                                       Actions_5c_AF                                             Background
                                                       Nuclear                                                   document
                                                       Issues_Long Range                        Deliberative     regarding the Long
DoD0010       DoD0010      PrivWith PrivWith           Stand Off                                Process          Range Stand Off
5864          5845         hold2284 hold2284 9/6/2016 (LRSO).docx"                              Privilege        (LRSO) weapon.



                                                                                               161
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 162 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "THIRD OFFSET: A
                                                       STRATEGY FOR
                                                       INNOVATION" with
                                                       file name
                                                       "Transition_AF_TA                                         Background
                                                       B 3_Initiatives and                                       document
                                                       Actions_6a_Innova                                         regarding
                                                       tion_Third                                                development of
                                                       Offset_A Strategy                        Deliberative     military
DoD0010       DoD0010      PrivWith PrivWith           for                                      Process          technological
5865          5845         hold2285 hold2285 8/31/2016 Innovation.docx"                         Privilege        capabilities.
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word                                               Internal DoD
                                                       document titled                                           document
                                                       "Afghanistan:                                             providing
                                                       SIGAR report,                                             background and
                                                       corruption" with                                          talking points in
                                                       file name "160915                                         response to
                                                       SIGAR report on                          Deliberative     potential
DoD0010       DoD0010      PrivWith PrivWith           Afghan                                   Process          questions about
6015          6013         hold2286 hold2286 9/15/2016 corruption.docx"                         Privilege        Afghanistan




                                                                                               162
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 163 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word                                               Internal DoD
                                                       document titled                                           document
                                                       "Anti ISIL Facts and                                      containing talking
                                                       Stats" with file                                          points and
                                                       name "ANTI-ISIL                          Deliberative     statistics regarding
DoD0010       DoD0010      PrivWith PrivWith           FACTS 15 SEP                             Process          mission against
6016          6013         hold2287 hold2287 9/15/2016 2016.doc"                                Privilege        ISIL.
                                                       Attachment to                                             Internal DoD                          Not relevant
                                                       email. Word                                               document
                                                       document titled                                           providing talking
                                                       "JOINT                                                    points in response
                                                       IMPLEMENTATION                                            to possible
                                                       CELL – HARD Q&A"                                          questions
                                                       with file name                           Deliberative     regarding ongoing
DoD0010       DoD0010      PrivWith PrivWith           "091516 DoD JIC                          Process          negotiations about
6021          6013         hold2288 hold2293 9/15/2016 Hard QA.DOCX"                            Privilege        Syria.




                                                                                               163
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 164 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled
                                                       "Iran –
                                                       Unprofessional                                            Internal DoD
                                                       Interaction with                                          document
                                                       Two US Maritime                                           providing
                                                       Patrol Aircraft"                                          background and
                                                       with file name                                            talking points in
                                                       "160915 Iran -                                            response to
                                                       Unprofessional                                            potential
                                                       Interaction with                         Deliberative     questions about
DoD0010       DoD0010      PrivWith PrivWith           Two US Maritime                          Process          military incident in
6022          6013         hold2294 hold2295 9/15/2016 Patrol Air....docx"                      Privilege        Strait of Hormuz.
                                                       Attachment to                                             Internal DoD                          Not relevant
                                                       email. Word                                               document
                                                       document titled                                           providing
                                                       "North Korea,                                             background and
                                                       Nuclear Weapons                                           talking points to
                                                       Test" with file                                           anticipated
                                                       name "PG                                 Deliberative     questions about
DoD0010       DoD0010      PrivWith PrivWith           20160915 - DPRK                          Process          recent events in
6024          6013         hold2296 hold2301 9/15/2016 Nuclear Test.docx"                       Privilege        North Korea.




                                                                                               164
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 165 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled                                           Internal DoD
                                                       "Philippines - Pres.                                      document
                                                       Duterte                                                   providing
                                                       Comments" with                                            background on
                                                       file name "PG                                             comments by
                                                       20160915 -                                                Philippines Pres.
                                                       Philippines - Pres.                      Deliberative     Duterte in
DoD0010       DoD0010      PrivWith PrivWith           Duterte                                  Process          anticipation of
6025          6013         hold2302 hold2305 9/15/2016 Comments.docx"                           Privilege        media enquiries.
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled                                           Internal DoD
                                                       "Syria                                                    document
                                                       Arrangement" with                                         providing
                                                       file name "PG                                             background and
                                                       20160913 Syria                                            talking points to
                                                       Post Geneva                              Deliberative     expected
DoD0010       DoD0010      PrivWith PrivWith           Arrangement.docx                         Process          questions about
6121          6119         hold2306 hold2313 9/13/2016 "                                        Privilege        Syria.




                                                                                               165
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 166 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word
                                                       document titled                                           Internal DoD
                                                       "Philippines - Pres.                                      document
                                                       Duterte                                                   providing
                                                       Comments" with                                            background on
                                                       file name "PG                                             comments by
                                                       20160913 -                                                Philippines Pres.
                                                       Philippines - Pres.                      Deliberative     Duterte in
DoD0010       DoD0010      PrivWith PrivWith           Duterte                                  Process          anticipation of
6122          6119         hold2314 hold2318 9/13/2016 Comments.docx"                           Privilege        media enquiries.
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word                                               Internal DoD
                                                       document titled                                           document
                                                       "ANTI-ISIL FACTS                                          containing talking
                                                       AND STATS" with                                           points and
                                                       file name "ANTI-                         Deliberative     statistics regarding
DoD0010       DoD0010      PrivWith PrivWith           ISIL FACTS 14 SEP                        Process          mission against
6123          6119         hold2319 hold2319 9/14/2016 2016.doc"                                Privilege        ISIL.
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word                                               Internal DoD
                                                       document titled                                           document
                                                       "ANTI-ISIL FACTS                                          containing talking
                                                       AND STATS" with                                           points and
                                                       file name "ANTI-                         Deliberative     statistics regarding
DoD0010       DoD0010      PrivWith PrivWith           ISIL FACTS 26 AUG                        Process          mission against
7021          7019         hold2320 hold2320 8/26/2016 2016.doc"                                Privilege        ISIL.


                                                                                               166
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 167 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       PDF of info memo                                                                                Not relevant
                                                       with subject
                                                       "Update -- Force of
                                                       the Future                                                Memo from Acting
                                                       Tranches V/VI and                                         Undersecretary of
                                                       General/Flag                                              Defense
                                                       Officer Matters"                                          (Personnel and
                                                       with file name                                            Readiness) to
                                                       "Update-Force of                         Deliberative     SecDef regarding
DoD0010       DoD0010      PrivWith PrivWith           the Future V-                            Process          Force of the Future
7400          7397         hold2321 hold2333 8/19/2016 VI.pdf"                                  Privilege        program.
                                                       PDF of a                                                  Memo from                             Not relevant
                                                       memorandum for                                            Deputy SecDef to
                                                       the Secretary of                                          SecDef on
                                                       Defense with the                                          leadership
                                                       subject line "Dual                                        structure of the US
                                                       Hat" with file name                      Deliberative     Cyber Command
DoD0010       DoD0010      PrivWith PrivWith           "Dual Hat                                Process          and the National
7404          7397         hold2334 hold2346 8/19/2016 Memo.pdf"                                Privilege        Security Agency




                                                                                               167
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 168 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Word document                                                                                   Not relevant
                                                       labeled "draft"
                                                       titled "OUTLINE1
                                                       FOR FY17
                                                       BUDGET/NDAA
                                                       SPEECH NATIONAL
                                                       PRESS CLUB,
                                                       WASHINGTON, DC                                            Speechwriter's
                                                       TBD-DAY BETWEEN                                           outline draft for
                                                       AUG. 29 AND SEPT.                                         speech about the
                                                       6, 2016" with file                                        budget to be given
                                                       name "National                                            by Secretary of
                                                       Press Club Budget Deliberative                            Defense at the
DoD0010       DoD0010      PrivWith PrivWith           Speech Outline     Process                                National Press
7409          7397         hold2347 hold2353 8/18/2016 Draft 1.0.docx"    Privilege                              club.
                                                                                                                 Memo to SecDef                        Not relevant
                                                                                                                 from Under
                                                       PDF of memo with                                          Secretary of
                                                       the subject line                                          Defense
                                                       "Reprogramming                                            (Comptroller)
                                                       Actions Update"                          Deliberative     regarding
DoD0010       DoD0010      PrivWith PrivWith           with file name                           Process          reprogramming
7414          7397         hold2354 hold2355 8/18/2016 "Untitled.pdf"                           Privilege        actions.




                                                                                               168
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 169 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       PDF of info memo                                                                                Not relevant
                                                       with subject
                                                       "Update -- Force of
                                                       the Future                                                Memo from Acting
                                                       Tranches V/VI and                                         Undersecretary of
                                                       General/Flag                                              Defense
                                                       Officer Matters"                                          (Personnel and
                                                       with file name                                            Readiness) to
                                                       "Update-Force of                         Deliberative     SecDef regarding
DoD0010       DoD0010      PrivWith PrivWith           the Future V-                            Process          Force of the Future
7434          7430         hold2356 hold2368 8/19/2016 VI.pdf"                                  Privilege        program.
                                                       PDF of a                                                  Memo from                             Not relevant
                                                       memorandum for                                            Deputy SecDef to
                                                       the Secretary of                                          SecDef on
                                                       Defense with the                                          leadership
                                                       subject line "Dual                                        structure of the US
                                                       Hat" with file name                      Deliberative     Cyber Command
DoD0010       DoD0010      PrivWith PrivWith           "Dual Hat                                Process          and the National
7438          7430         hold2369 hold2381 8/19/2016 Memo.pdf"                                Privilege        Security Agency




                                                                                               169
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 170 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Draft Word                                                                                      Not relevant
                                                       document titled
                                                       "INSPECTORS
                                                       GENERAL TOWN
                                                       HALL OPENING
                                                       REMARKS MARK
                                                       CENTER
                                                       AUDITORIUM,
                                                       ALEXANDRIA, VA
                                                       THURSDAY,                                                 Speechwriter's
                                                       AUGUST 26, 2016"                                          draft for remarks
                                                       with file name "IG                       Deliberative     made to DoD
DoD0010       DoD0010      PrivWith PrivWith           Town Hall Draft                          Process          Inspector General
7442          7430         hold2382 hold2388 8/18/2016 1.0.docx"                                Privilege        Town Hall.
                                                       Word document                                                                                   Not relevant
                                                       labeled "draft"
                                                       titled "OUTLINE1
                                                       FOR FY17
                                                       BUDGET/NDAA
                                                       SPEECH NATIONAL
                                                       PRESS CLUB,
                                                       WASHINGTON, DC                                            Speechwriter's
                                                       TBD-DAY BETWEEN                                           outline draft for
                                                       AUG. 29 AND SEPT.                                         speech about the
                                                       6, 2016" with file                                        budget to be given
                                                       name "National                                            by Secretary of
                                                       Press Club Budget                        Deliberative     Defense at the
DoD0010       DoD0010      PrivWith PrivWith           Speech Outline                           Process          National Press
7443          7430         hold2389 hold2395 8/18/2016 Draft 1.0.docx"                          Privilege        club.
                                                                                               170
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 171 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                              Privilege                  Reasons
Document ID    Parent ID                                   Date                                                   Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Confidential                         Not relevant
                                                                                                                 memorandum,
                                                                                                                 dated 8/18/2016,
                                                                                                                 from M. McCord,
                                                                                                                 Under Secretary of
                                                                                                                 Defense
                                                                                                                 (Comptroller);
                                                                                                                 Chief Financial
                                                                                                                 Officer, to the
                                                                                                                 Secretary of
                                                                                                                 Defense,
                                                                                                                 concerning the
                                                                                                                 status of actions
                                                                                                                 for the
                                                                                                                 reprograming of
                                                                                                                 funds appropriated
                                                       PDF of memo with                                          to DOD, including
                                                       the subject line                                          summaries of
                                                       "Reprogramming                                            those actions and
                                                       Actions Update"                          Deliberative     a recommendation
DoD0010       DoD0010      PrivWith PrivWith           with file name                           Process          regarding the
7448          7430         hold2396 hold2397 8/18/2016 "Untitled.pdf"                           Privilege        Secretary's action




                                                                                               171
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 172 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Confidential                          Not relevant
                                                                                                                 memorandum
                                                                                                                 dated 8/19/2016,
                                                                                                                 from P. Levine,
                                                                                                                 Acting Under
                                                                                                                 Secretary of
                                                                                                                 Defense, to
                                                                                                                 Secretary of
                                                                                                                 Defense, providing
                                                                                                                 a summary of work
                                                                                                                 done on the
                                                                                                                 "forces of the
                                                                                                                 future" initiative.
                                                                                                                 The memo
                                                       PDF of info memo                                          describes pre-
                                                       with subject                                              decisional
                                                       "Update -- Force of                                       deliberations of
                                                       the Future                                                DoD in that the
                                                       Tranches V/VI and                                         efforts and
                                                       General/Flag                                              discussions
                                                       Officer Matters"                                          desrcibed in the
                                                       with file name                                            memorandum pre-
                                                       "Update-Force of    Deliberative                          date the roll-out of
DoD0010       DoD0010      PrivWith PrivWith           the Future V-       Process                               the "forces of the
7453          7450         hold2398 hold2410 8/19/2016 VI.pdf"             Privilege                             future" program.




                                                                                               172
                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 173 of 253

                                                                                    Confidential            Not relevant
                                                                                    memorandum
                                                                                    from R. Work,
                                                                                    Deputy Secretary
                                                                                    of Defense, to the
                                                                                    Secretary of
                                                                                    Defense, dated
                                                                                    8/19/2016,
                                                                                    concerning
                                                                                    proposed changes
                                                                                    to authority
                                                                                    delegated to
                                                                                    Commander of
                                                                                    CYBERCOM. It is
                                                                                    predecisional
                                                                                    because the
                                                                                    memorandum was
                                                                                    drafted before the
                                                                                    Secretary finally
                                                                                    decided on a
                                                                                    memorandum, a
                                                                                    draft of which is
                                                PDF of a                            included in the
                                                memorandum for                      package, from the
                                                the Secretary of                    Secretary of
                                                Defense with the                    Defense to the
                                                subject line "Dual                  President,
                                                Hat" with file name Deliberative    notifying the
DoD0010   DoD0010   PrivWith PrivWith           "Dual Hat           Process         President of the
7457      7450      hold2411 hold2423 8/19/2016 Memo.pdf"           Privilege       Secretary's
                                                                     173
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 174 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege   Reasons
Document ID   Parent ID                                   Date                                                    Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                decision regarding
                                                                                                                the delegated
                                                                                                                authority.




                                                                                              174
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 175 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Confidential draft                    Not relevant
                                                                                                                 of speech
                                                       Draft Word                                                prepared for the
                                                       document titled                                           Secretary of
                                                       "INSPECTORS                                               defense. The
                                                       GENERAL TOWN                                              speech is
                                                       HALL OPENING                                              scheduled for
                                                       REMARKS MARK                                              8/26/2016. The
                                                       CENTER                                                    draft is dated
                                                       AUDITORIUM,                                               8/18/2016, and
                                                       ALEXANDRIA, VA                                            marked draft 1.0.
                                                       THURSDAY,                                                 The draft is
                                                       AUGUST 26, 2016"                                          predecisional as it
                                                       with file name "IG                       Deliberative     was prepared prior
DoD0010       DoD0010      PrivWith PrivWith           Town Hall Draft                          Process          to the date of the
7461          7450         hold2424 hold2430 8/18/2016 1.0.docx"                                Privilege        speech.




                                                                                               175
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 176 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Draft Word                                                Confidential                          Not relevant
                                                       document titled                                           outline of a
                                                       "OUTLINE1 FOR                                             scheduled speak at
                                                       FY17                                                      the National Press
                                                       BUDGET/NDAA                                               Club regarding the
                                                       SPEECH NATIONAL                                           defense budget.
                                                       PRESS CLUB,                                               The outline is pre-
                                                       WASHINGTON, DC                                            decisional as it was
                                                       TBD-DAY BETWEEN                                           prepared prior to
                                                       AUG. 29 AND SEPT.                                         the speech, dated
                                                       6, 2016" with file                                        8/18/2016, and
                                                       name "National                                            before the
                                                       Press Club Budget Deliberative                            preparation of
DoD0010       DoD0010      PrivWith PrivWith           Speech Outline     Process                                initial drafts of the
7462          7450         hold2431 hold2437 8/18/2016 Draft 1.0.docx"    Privilege                              speech.




                                                                                               176
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 177 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                              Privilege                  Reasons
Document ID    Parent ID                                   Date                                                   Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Confidential                         Not relevant
                                                                                                                 memorandum,
                                                                                                                 dated 8/18/2016,
                                                                                                                 from M. McCord,
                                                                                                                 Under Secretary of
                                                                                                                 Defense
                                                                                                                 (Comptroller);
                                                                                                                 Chief Financial
                                                                                                                 Officer, to the
                                                                                                                 Secretary of
                                                                                                                 Defense,
                                                                                                                 concerning the
                                                                                                                 status of actions
                                                                                                                 for the
                                                                                                                 reprograming of
                                                                                                                 funds appropriated
                                                       PDF of memo with                                          to DOD, including
                                                       the subject line                                          summaries of
                                                       "Reprogramming                                            those actions and
                                                       Actions Update"                          Deliberative     a recommendation
DoD0010       DoD0010      PrivWith PrivWith           with file name                           Process          regarding the
7467          7450         hold2438 hold2439 8/18/2016 "Untitled.pdf"                           Privilege        Secretary's action




                                                                                               177
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 178 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Confidential                          Not relevant
                                                                                                                 briefing document,
                                                                                                                 dated 7/1/2016, to
                                                                                                                 Secretary of
                                                                                                                 Defense, prepared
                                                                                                                 by DoD media
                                                                                                                 office, containing
                                                                                                                 proposed talking
                                                                                                                 points and
                                                                   Attachment to                                 responses to
                                                                   email sent by                                 media questions
                                                                   Stuart Munsch.                                about DoD's
                                                                   Word document                                 investigation of a
                                                                   titled "Turkey:                               terrorist attack on
                                                                   Terrorist Attack on                           a military base in
                                                                   Ataturk                                       Turkey. The
                                                                   International                                 document is
                                                                   Airport" with file                            predecisional at it
                                                                   name "PG                                      was prepared
                                                                   20160701 - Turkey            Deliberative     before the
DoD0010       DoD0010      PrivWith PrivWith                       - Istanbul                   Process          Secretary's press
9257          9255         hold2440 hold2444 7/1/2016              Attacker.docx"               Privilege        briefing.




                                                                                               178
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 179 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Confidential                          Not relevant
                                                                                                                 briefing paper,
                                                                                                                 dated 7/1/2016, to
                                                                                                                 Secretary of
                                                                                                                 Defense,
                                                                                                                 containing and
                                                                                                                 extended
                                                                                                                 discussion of a
                                                                   Attachment to                                 proposed
                                                                   email sent by                                 executive order
                                                                   Stuart Munsch                                 regarding the use
                                                                   Word document                                 of lethal force and
                                                                   titled "Combined                              proposed talking
                                                                   Talking Points"                               points and
                                                                   with file name "PG                            responses to
                                                                   20160701 -- CivCas Deliberative               questions from the
DoD0010       DoD0010      PrivWith PrivWith                       EO and Aggregate Process                      media regarding
9260          9255         hold2445 hold2466 7/1/2016              Stats.doc"         Privilege                  the same.




                                                                                               179
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 180 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Confidential                          Not relevant
                                                                                                                 briefing document,
                                                                                                                 dated 7/1/2016, to
                                                                                                                 Secretary of
                                                                                                                 Defense, prepared
                                                                                                                 by DoD meida
                                                                                                                 office, containing
                                                                                                                 proposed talking
                                                                                                                 points and
                                                                   Attachment to                                 responses to
                                                                   email sent by                                 media questions
                                                                   Courtney Hillson.                             about DoD's
                                                                   Word document                                 investigation of a
                                                                   titled "Turkey:                               terrorist attack on
                                                                   Terrorist Attack on                           a military base in
                                                                   Ataturk                                       Turkey. The
                                                                   International                                 document is
                                                                   Airport" with file                            predecisional at it
                                                                   name "PG                                      was prepared
                                                                   20160701 - Turkey            Deliberative     before the
DoD0010       DoD0010      PrivWith PrivWith                       - Istanbul                   Process          Secretary's press
9316          9314         hold2467 hold2471 7/1/2016              Attacker.docx"               Privilege        briefing.




                                                                                               180
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 181 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Confidential                          Not relevant
                                                                                                                 briefing paper,
                                                                                                                 dated 7/1/2016, to
                                                                                                                 Secretary of
                                                                                                                 Defense,
                                                                                                                 containing and
                                                                                                                 extended
                                                                                                                 discussion of a
                                                                   Attachment to                                 proposed
                                                                   email sent by                                 executive order
                                                                   Courtney Hillson.                             regarding the use
                                                                   Word document                                 of lethal force and
                                                                   titled "Combined                              proposed talking
                                                                   Talking Points"                               points and
                                                                   with file name "PG                            responses to
                                                                   20160701 -- CivCas           Deliberative     questions from the
DoD0010       DoD0010      PrivWith PrivWith                       EO and Aggregate             Process          media regarding
9319          9314         hold2472 hold2493 7/1/2016              Stats.doc"                   Privilege        the same.
                                                                   Attachment to                                 Confidential                          Not relevant
                                                                   email. Word                                   briefing document,
                                                                   document titled                               dated 7/1/2016, to
                                                                   "ANTI-ISIL FACTS                              senior DoD
                                                                   AND STATS" with                               officials,
                                                                   file name "ANTI-             Deliberative     concerning DoD's
DoD0010       DoD0010      PrivWith PrivWith                       ISIL FACTS 01 JUL            Process          operations against
9324          9322         hold2494 hold2494 7/1/2016              2016.doc"                    Privilege        ISIL.



                                                                                               181
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 182 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Confidential                          Not relevant
                                                                                                                 briefing document,
                                                                                                                 dated 6/30/2016,
                                                                                                                 to the chief of
                                                                                                                 naval operations,
                                                                                                                 containing a
                                                                                                                 summary of an
                                                                                                                 investigation into
                                                                                                                 an incident
                                                                                                                 involving Iranian
                                                                                                                 forces, providing
                                                                                                                 proposed talking
                                                                                                                 points and
                                                                                                                 responses to
                                                                                                                 media questions
                                                                                                                 regarding the
                                                                                                                 incident and the
                                                                                                                 subsequent
                                                       Attachment to                                             investigation. The
                                                       email. PDF titled                                         talking points are
                                                       "RCB Investigation                                        predecisional in
                                                       Briefing Card with                                        that they were
                                                       file name                                                 prepared prior to
                                                       "06.30.2016 - RCB                                         the press
                                                       Investigation                            Deliberative     conference
DoD0010       DoD0010      PrivWith PrivWith           Briefing Card -                          Process          regarding this
9445          9443         hold2495 hold2496 6/30/2016 APPROVED.PDF"                            Privilege        incident.


                                                                                               182
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 183 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                       Attachment to                                             Confidential                          Not relevant
                                                       email. Word                                               briefing document,
                                                       document titled                                           dated 7/1/2016, to
                                                       "ANTI-ISIL FACTS                                          senior DoD
                                                       AND STATS" with                                           officials,
                                                       file name "ANTI-                         Deliberative     concerning DoD's
DoD0010       DoD0010      PrivWith PrivWith           ISIL FACTS 30 JUN                        Process          operations against
9449          9443         hold2497 hold2497 6/30/2016 2016.doc"                                Privilege        ISIL.
                                                                                                                 Confidential                          Not relevant
                                                                   Word document                                 briefing document,
                                                                   titled "SYRIA/ISIL:                           dated 7/1/2016, to
                                                                   Abu Firas, SOF,                               senior DoD
                                                                   FFSTs" with file                              officials,
                                                                   name "PG                     Deliberative     concerning DoD's
DoD0011       DoD0011      PrivWith PrivWith                       20160405 -- Syria,           Process          operations against
4213          4211         hold2498 hold2499 4/5/2016              ISIL - FFSTs.docx"           Privilege        ISIL.
                                                                                                                 Internal talking                      Not relevant
                                                                                                                 points and press
                                                                   Word document                                 guidance
                                                                   titled "Mar31 Air                             document
                                                                   Strike in Somalia -                           prepared to assist
                                                                   Dhoore" with file                             DoD/military
                                                                   name "Air Strike in          Deliberative     leadership.
DoD0011       DoD0011      PrivWith PrivWith                       Somalia-Dhoore -             Process          Concerns al-
4215          4211         hold2500 hold2502 4/4/2016              4-5-2016.docx"               Privilege        Shabaab attack.




                                                                                               183
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 184 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Internal briefing                     Not relevant
                                                                                                                 document
                                                                   Word document                                 prepared to assist
                                                                   titled "ANTI-ISIL                             DoD/military
                                                                   FACTS AND STATS"                              leadership.
                                                                   with file name     Deliberative               Concerns military
DoD0011       DoD0011      PrivWith PrivWith                       "ANTI-ISIL FACTS 5 Process                    campaign against
4216          4211         hold2503 hold2503 4/5/2016              APR 16.doc"        Privilege                  ISIL.
                                                                                                                 Internal talking                      Not relevant
                                                                   Word document                                 points and press
                                                                   titled                                        guidance
                                                                   "EMBARGOED -                                  document
                                                                   Guantanamo Press                              prepared to assist
                                                                   Guidance" with file                           DoD/military
                                                                   name "PG                                      leadership.
                                                                   20160405 GTMO       Deliberative              Concerns transfer
DoD0011       DoD0011      PrivWith PrivWith                       xfers to            Process                   of Guantanamo
4219          4211         hold2504 hold2510 4/5/2016              Senegal.docx"       Privilege                 detainees.
                                                                                                                 Internal talking                      Not relevant
                                                                   Word document                                 points and press
                                                                   titled "Somalia al-                           guidance
                                                                   Shabaab Self                                  document
                                                                   Defense Strike"                               prepared to assist
                                                                   with file name                                DoD/military
                                                                   "Somalia Self                Deliberative     leadership.
DoD0011       DoD0011      PrivWith PrivWith                       Defense Air Strike           Process          Concerns al-
4221          4211         hold2511 hold2513 4/4/2016              4-5-2016.docx"               Privilege        Shabaab attack.


                                                                                               184
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 185 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Email conversation                    Not relevant
                                                                                                                 between senior
                                                                                                                 DoD officials and
                                                                                                                 senior WH/EOP
                                                                                                                 officials containing
                                                                                                                 deliberations on
                                                                                                                 DoD
                                                                                                                 accomplishments
                                                                                                                 from 2009 to 2016
                                                                                                                 the Obama
                                                                                                                 Administration
                                                                                                                 considered
                                                                                                                 highlighting in a
                                                                                                                 draft exit memo in
                                                                                                                 the last month of
                                                                                                                 the administration
                                                       Email with subject                                        and attaching draft
                                                       line "RE: NSC                            Deliberative     memo containing
DoD0011                    PrivWith PrivWith           EDITS: DOD Exit                          Process          edits in track
6697                       hold2514 hold2515 12/8/2016 Memo"                                    Privilege        changes.
                                                       PDF titled "ART                                                                                 Not relevant
                                                       Meeting Schedule -
                                                       Dec 12-16" with                                           Draft schedule
                                                       file name "ART                                            reflecting planned
                                                       Meeting Schedule -                       Deliberative     meetings involving
DoD0011       DoD0011      PrivWith PrivWith 12/13/201 Week of 12                               Process          administration
7082          7081         hold2516 hold2517 6         December.pdf"                            Privilege        transition officials.


                                                                                               185
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 186 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID   Parent ID                                   Date                                                    Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                Email from a                          Not relevant
                                                                                                                senior DoD
                                                                                                                officials to other
                                                                                                                senior DoD
                                                                                                                officials discussing
                                                                                                                the creation of a
                                                                                                                draft exit memo
                                                                                                                highlighting DoD's
                                                                                                                accomplishments
                                                                                                                from 2009 to 2016
                                                                                                                the Obama
                                                                                                                Administration
                                                                                                                considered
                                                                                                                highlighting in the
                                                                                                                last month of the
                                                                                                                administration,
                                                                                                                attaching the draft
                                                                                                                of that exit memo,
                                                                                                                and discussing
                                                      Email with subject                                        inputs to that draft
                                                      line "RE: End of                         Deliberative     exit memo from
DoD0011                   PrivWith PrivWith 12/19/201 Administration                           Process          the Military
7268                      hold2518 hold2520 6         Memo"                                    Privilege        Services.




                                                                                              186
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 187 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID   Parent ID                                   Date                                                    Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                Email from a                          Not relevant
                                                                                                                senior DoD
                                                                                                                officials to other
                                                                                                                senior DoD
                                                                                                                officials discussing
                                                                                                                the creation of a
                                                                                                                draft exit memo
                                                                                                                highlighting DoD's
                                                                                                                accomplishments
                                                                                                                from 2009 to 2016
                                                                                                                the Obama
                                                                                                                Administration
                                                                                                                considered
                                                                                                                highlighting in the
                                                                                                                last month of the
                                                                                                                administration,
                                                                                                                attaching the draft
                                                                                                                of that exit memo,
                                                                                                                and discussing
                                                                                                                inputs to that draft
                                                                                               Deliberative     exit memo from
DoD0011                   PrivWith PrivWith           Email with subject                       Process          the Military
7270                      hold2521 hold2521 12/7/2016 line "Exit Memo"                         Privilege        Services.




                                                                                              187
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 188 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                              Privilege                  Reasons
Document ID   Parent ID                                   Date                                                   Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                Email conversation N                 Not deliberative and no legal advice
                                                                                                                between DoD OGC                      sought or provided. Defendants
                                                                                                                attorney and their                   may redact the last email on the
                                                                  Email with subject                            clients seeking a                    chain to John Casciotti at DoD OGC.
                                                                  line "FW: [Non-                               legal review of                      Balance of PrivWith 2522-2528 to
                                                                  DoD Source]                                   proposed changes                     be produced.
                                                                  TRICARE                      AC -             to TRICARE
                                                                  Regulatory Reform            Attorney         regulations
DoD0012                   PrivWith PrivWith                       Briefing Schedule            Client           covering gender
2124                      hold2522 hold2528 4/9/2018              Groupings"                   Privilege        dysphoria.
                                                                                                                Email conversation Y                 AC
                                                                                                                between DoD OGC
                                                                                                                Counsel and their
                                                                  Email with subject           AC -             clients regarding a
                                                                  line "RE: Karnoski           Attorney         draft version of a
DoD0013                   PrivWith PrivWith                       supp brief due               Client           legal brief in the
2934                      hold2529 hold2531 4/3/2018              tomorrow"                    Privilege        instant litigation.
                                                                                               AC -             Email conversation Y                 AC
                                                                                               Attorney         between DoD OGC
                                                                  Email with subject           Client           Counsel and DOJ
                                                                  line "[Non-DoD               Privilege;       counsel regarding
                                                                  Source] Karnoski             WP - Work        a litigation
DoD0013                   PrivWith PrivWith                       supp brief due               Product          deadline tracking
2937                      hold2532 hold2533 4/2/2018              tomorrow"                    Privilege        document.




                                                                                              188
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 189 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege        Reasons
Document ID   Parent ID                                   Date                                                    Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                               AC -             Email conversation        Y           AC
                                                                                               Attorney         among DoD
                                                                                               Client           attorneys
                                                                  Email with subject           Privilege;       discussing
                                                                  line "RE: Chapter 2          WP - Work        developments in
DoD0013                   PrivWith PrivWith                       in TG Litigation             Product          this litigation, and
2939                      hold2534 hold2540 4/2/2018              Begins"                      Privilege        the related cases.
                                                                                                                Email conversation        Y           AC
                                                                                                                among DoD
                                                                                                                attorneys
                                                      Email with subject                       AC -             discussing
                                                      line "RE: Chapter 2                      Attorney         developments in
DoD0013                   PrivWith PrivWith           in TG Litigation                         Client           this litigation, and
2961                      hold2541 hold2547 3/30/2018 Begins"                                  Privilege        the related cases.
                                                                                                                Email conversation        Y           AC
                                                                                                                among DoD
                                                                                                                attorneys
                                                      Email with subject                       AC -             discussing
                                                      line "RE: Chapter 2                      Attorney         developments in
DoD0013                   PrivWith PrivWith           in TG Litigation                         Client           this litigation, and
2963                      hold2548 hold2553 3/30/2018 Begins"                                  Privilege        the related cases.
                                                      Email with subject                                        Email conversation        Y           AC
                                                      line "Corrected                                           among DoD
                                                      Copies of Motion                         AC -             attorneys
                                                      to Dissolve PI and                       Attorney         discussing
DoD0013                   PrivWith PrivWith           Supporting                               Client           developments in
2967                      hold2554 hold2554 3/29/2018 Declaration"                             Privilege        this litigation.


                                                                                              189
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 190 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege        Reasons
Document ID   Parent ID                                   Date                                                    Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                      Email with subject                                                                  Y           AC
                                                      line "RE: [Non-DoD
                                                      Source] New                                               Email conversation
                                                      events in your                                            among DoD
                                                      CourtLink Tracked                                         attorneys
                                                      Docket: DOE et al                        AC -             discussing
                                                      v. TRUMP et al -                         Attorney         developments in
DoD0013                   PrivWith PrivWith           US-DIS-DCD -                             Client           this litigation, and
2986                      hold2555 hold2558 3/28/2018 1:17cv1597"                              Privilege        the related cases.
                                                      Email with subject                                                                  Y           AC
                                                      line "FW: [Non-                                           Email conversation
                                                      DoD Source] New                                           among DoD OGC
                                                      events in your                                            attorneys
                                                      CourtLink Tracked                                         regarding legal
                                                      Docket: DOE et al                        AC -             developments in
                                                      v. TRUMP et al -                         Attorney         Doe v. Trump, No.
DoD0013                   PrivWith PrivWith           US-DIS-DCD -                             Client           17-cv-1597
2991                      hold2559 hold2560 3/27/2018 1:17cv1597"                              Privilege        (D.D.C.).
                                                                                                                Email conversation Y                  AC
                                                                                                                among DoD OGC
                                                                                                                attorneys
                                                                                                                regarding request
                                                                                                                for OGC legal
                                                      Email with subject                                        review of a draft
                                                      line "Action                                              decision memo
                                                      Requested: PR                            AC -             from the Under
                                                      POTUS TG Decision                        Attorney         Secretary for
DoD0013                   PrivWith PrivWith           Memo - GC Edits &                        Client           Personnel and
3006                      hold2561 hold2561 3/27/2018 Comments"                                Privilege        Readiness.
                                                                                              190
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 191 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Email conversation Y                  AC
                                                                                                                 between DoD OGC
                                                                                                                 Counsel and their
                                                                                                                 clients regarding
                                                                                                                 collection of
                                                       Email with subject                       AC -             documents
                                                       line "FW: Search                         Attorney         pursuant to
DoD0013                    PrivWith PrivWith           for PDFs                                 Client           litigation
3021                       hold2562 hold2562 3/26/2018 (UNCLASSIFIED)"                          Privilege        proceedings.
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word                                               Briefing paper
                                                       document                                                  regarding Military
                                                       prepared by                                               Accessions Vital to
                                                       Stephanie Miller                                          the National
                                                       titled "Hard                                              Interest (MAVNI).
                                                       Questions for                                             Drafted for
                                                       Military Accessions                                       Secretary of
                                                       Vital to the                                              Defense in
                                                       National Interest"                                        preparation for
                                                       with file name                                            congressional
                                                       "MAVNI LPR FY19                          Deliberative     hearing. Unrelated
DoD0013       DoD0013      PrivWith PrivWith 12/11/201 Hard Qs and                              Process          to transgender
7848          7847         hold2563 hold2563 7         As.docx"                                 Privilege        military policy.




                                                                                               191
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 192 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Briefing paper                        Not relevant
                                                                                                                 regarding Foreign
                                                                                                                 National
                                                       Attachment to                                             Recruiting. Drafted
                                                       email. Word                                               for Secretary of
                                                       document titled                                           Defense in
                                                       "Foreign National                                         preparation for
                                                       Recruiting" with                                          congressional
                                                       file name "SD                            Deliberative     hearing. Unrelated
DoD0013       DoD0013      PrivWith PrivWith 12/11/201 Foriegn National                         Process          to transgender
7850          7847         hold2564 hold2564 7         Recruiting.docx"                         Privilege        military policy.
                                                       Attachment to                                                                                   Not relevant
                                                       email. Word                                               Briefing paper
                                                       document                                                  regarding Military
                                                       prepared by                                               Accessions Vital to
                                                       Stephanie Miller                                          the National
                                                       titled "Hard                                              Interest (MAVNI).
                                                       Questions for                                             Drafted for
                                                       Military Accessions                                       Secretary of
                                                       Vital to the                                              Defense in
                                                       National Interest"                                        preparation for
                                                       with file name                                            congressional
                                                       "MAVNI LPR FY19                          Deliberative     hearing. Unrelated
DoD0013       DoD0013      PrivWith PrivWith 12/11/201 Hard Qs and                              Process          to transgender
7873          7872         hold2565 hold2565 7         As.docx"                                 Privilege        military policy.




                                                                                               192
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 193 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                              Privilege                  Reasons
Document ID    Parent ID                                   Date                                                   Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Briefing paper                       Not relevant
                                                                                                                 regarding Foreign
                                                                                                                 National
                                                       Attachment to                                             Recruiting. Drafted
                                                       email. Word                                               for Secretary of
                                                       document titled                                           Defense in
                                                       "Foreign National                                         preparation for
                                                       Recruiting" with                                          congressional
                                                       file name "SD                            Deliberative     hearing. Unrelated
DoD0013       DoD0013      PrivWith PrivWith 12/11/201 Foriegn National                         Process          to transgender
7875          7872         hold2566 hold2566 7         Recruiting.docx"                         Privilege        military policy.
                                                                                                                 Email conversation Y                 AC
                                                                                                                 among DoD OGC
                                                                                                                 attorneys
                                                                                                                 regarding
                                                                                                AC -             responding to
                                                                   Email with subject           Attorney         discovery in Doe v.
DoD0014                    PrivWith PrivWith                       line "RE: Have to            Client           Trump, No. 17-
0607                       hold2567 hold2569 1/9/2018              Drop Off"                    Privilege        1597 (D.D.C.).
                                                                                                                 Email message       Y                AC
                                                                                                                 from DoD OGC
                                                       Email with subject                                        attorney to clients
                                                       line "Doe                                                 regarding
                                                       Interrogatories and                      AC -             responding to
                                                       RFP's (Doe, et al. v.                    Attorney         discovery in Doe v.
DoD0014       DoD0014      PrivWith PrivWith 12/20/201 Trump, et al., No.                       Client           Trump, No. 17-
0608          0607         hold2570 hold2573 7         17-1597 (D.D.C.)"                        Privilege        1597 (D.D.C.).


                                                                                               193
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 194 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                              Privilege                  Reasons
Document ID    Parent ID                                   Date                                                   Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 DoD OGC working                      Not relevant
                                                                                                                 paper for
                                                       Attachment to                                             attorneys
                                                       email. Word                                               summarizing the
                                                       document titled                          AC -             DoD position for
                                                       "Women in                                Attorney         litigation
                                                       Combat Litigation"                       Client           concerning women
                                                       with file name "32-                      Privilege;       in combat
                                                       Women in Combat                          WP - Work        positions across
DoD0014       DoD0014      PrivWith PrivWith           Litigation 12 Jan                        Product          the Military
2085          2084         hold2574 hold2574 1/17/2018 2018.docx"                               Privilege        Services.
                                                       Email with the                                                                     N           Transmittal email, not soliciting or
                                                       subject line "CNN                                                                              providing legal advice
                                                       Reporting: Trump                                          Email conversation
                                                       announces US                             AC -             among DoD OGC
                                                       military ban on                          Attorney         attorneys
DoD0014       DoD0014      PrivWith PrivWith           transgender                              Client           regarding potential
3348          3347         hold2575 hold2575 7/26/2017 people"                                  Privilege        litigation.
                                                                                                                 Email conversation Y                 AC
                                                                                                                 between DoD OGC
                                                                                                                 attorneys and their
                                                                                                                 clients regarding
                                                                                                                 the effect of social
                                                       Email with the                           AC -             media posts from
                                                       subject line "New                        Attorney         the Executive
DoD0014       DoD0014      PrivWith PrivWith           transgender policy                       Client           Branch on ongoing
3352          3351         hold2576 hold2576 7/26/2017 (UNCLASSIFIED)"                          Privilege        policy process.


                                                                                               194
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 195 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege            Reasons
Document ID    Parent ID                                   Date                                                    Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Email conversation Y                  AC
                                                                                                                 between DoD OGC
                                                                                                                 attorneys and their
                                                                                                                 clients regarding
                                                                                                                 the effect of social
                                                       Email with the                           AC -             media posts from
                                                       subject line "RE:                        Attorney         the Executive
DoD0014       DoD0014      PrivWith PrivWith           POTUS TG TWEET                           Client           Branch on ongoing
3356          3355         hold2577 hold2578 7/26/2017 (UNCLASSIFIED)"                          Privilege        policy process.
                                                                                                                 Email conversation Y                  AC
                                                                                                                 between DoD OGC
                                                                                                                 attorneys and their
                                                                                                                 clients regarding
                                                                                                                 the effect of social
                                                       Email with the                           AC -             media posts from
                                                       subject line "RE:                        Attorney         the Executive
DoD0014       DoD0014      PrivWith PrivWith           POTUS TG TWEET                           Client           Branch on ongoing
3358          3357         hold2579 hold2581 7/26/2017 (UNCLASSIFIED)"                          Privilege        policy process.
                                                                                                                 Email message        Y                AC; WP
                                                                                                                 from Navy
                                                                                                Attorney -       attorney to clients
                                                       Email with subject                       Client           regarding
                                                       line "DISCOVERY:                         Privilege;       responding to
                                                       Doe, et al. v.                           WP - Work        discovery in Doe v.
Navy_00                    PrivWith PrivWith 12/21/201 Trump, et al., No.                       Product          Trump, No. 17-
067020                     hold2582 hold2584 7         17-1597 (D.D.C.)"                        Privilege        1597 (D.D.C.).



                                                                                               195
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 196 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege        Reasons
Document ID   Parent ID                                   Date                                                    Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                      Attachment to                                                                       Y           AC
                                                      email. PDF of
                                                      memorandum
                                                      from the DoD
                                                      Office of General
                                                      Counsel with the
                                                      subject "Litigation
                                                      Hold for Doe et al.                      Attorney -
                                                      v. Trump et al., No.                     Client           Litigation hold
                                                      1:17-cv-1597                             Privilege;       memorandum
                                                      (D.D.C.)" with file                      WP - Work        pursuant to Doe v.
Navy_00                   PrivWith PrivWith           name "(1) Lit Hold                       Product          Trump, No. 17-
067021                    hold2585 hold2586 8/28/2017 Ltr.pdf"                                 Privilege        1597 (D.D.C.).
                                                      PDF with file name                                                                  Y           AC
                                                      "(1) Transgender
                                                      Policy Related                                            Email message
                                                      Litigation Hold                          Attorney -       from Navy
                                                      (Doe v. Trump,                           Client           attorney to clients
                                                      Stone v. Trump,                          Privilege;       regarding litigation
                                                      Karnoski v. Trump,                       WP - Work        hold in Doe v.
Navy_00                   PrivWith PrivWith 12/21/201 and Stockman v.                          Product          Trump, No. 17-
067022                    hold2587 hold2587 7         Trump).pdf"                              Privilege        1597 (D.D.C.).




                                                                                              196
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 197 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                              Privilege                 Reasons
Document ID   Parent ID                                   Date                                                   Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                Email conversation Y                 AC
                                                                                                                among Navy
                                                      Email with subject                                        attorney and
                                                      line "UPDATE!                                             clients regarding
                                                      TRANSGENDER                                               litigation hold in
                                                      LITIGATION                               Attorney -       Doe v. Trump, No.
Navy_00                   PrivWith PrivWith           (Secure                                  Client           17-1597 (D.D.C.),
082081                    hold2588 hold2589 1/23/2018 transmission)"                           Privilege        and related cases.
                                                                                                                Email conversation Y                 AC
                                                                                               AC -             between USCG
                                                                                               Attorney         Counsel and their
                                                                                               Client           clients regarding
                                                      Email with the                           Privilege;       documents to be
USCG                                                  subject line "FW:                        WP - Work        used in Doe v.
0000759                   PrivWith PrivWith           Doe v. Trump                             Product          Trump, No. 17-
7                         hold2590 hold2591 1/19/2018 Lawsuit"                                 Privilege        1597 (D.D.C.)
                                                                                                                                   N                 Not deliberative. Email notes PDF
                                                                                                                Contains redaction                   of points to discuss with Senator
                                                                                                                regarding planned                    Collins re transgender policy. Does
AF_CTRL_                                              Calendar invitation DP -                                  topics for                           not appear to be included. Should
0000018                   PrivWith PrivWith           titled "Prep for Hill Deliberative                        discussion with                      be produced, if it hasn’t already
5                         hold2592 hold2593 5/14/2018 Mtgs"                 Process                             Senators.                            been produced.




                                                                                              197
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 198 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                             Privilege            Reasons
Document ID   Parent ID                                   Date                                                  Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                         Attorney mental     Y                                      AC, WP
                                                                                         impressions
                                                                                         regarding matter
                                                                                         in litigation or
                                                                                         anticipated
                                                                                         litigation;
                                                                                         Deliberations
                                                                                         regarding the
                                                                                         formulation of the
                                                                                         transgender policy;
                                                                           AC -          Seeking or
                                                                           Attorney      providing legal
Army_10                   PrivWith PrivWith 10/23/201 Email addressing     Client; DP - advice regarding
004634                    hold2594 hold2596 7         court filing.        Deliberative transgender policy
                                                                                         Attorney mental     Y                                      AC, WP
                                                                                         impressions
                                                                                         regarding matter
                                                      Email between                      in litigation or
                                                      agency attorneys                   anticipated
                                                      from OTJAG and                     litigation;
                                                      OGC discussing a                   Deliberations
                                                      matter in litigation               regarding the
                                                      or anticipated       AC -          formulation of the
                                                      litigation           Attorney      transgender policy;
                                                      pertaining to the    Client; DP - Seeking or
                                                      development of       Deliberative; providing legal
Army_10                   PrivWith PrivWith 10/19/201 the military's       WP - Work     advice regarding
005406                    hold2597 hold2598 7         transgender policy. Product        transgender policy

                                                                                              198
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 199 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                              Privilege                    Reasons
Document ID   Parent ID                                   Date                                                   Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                Attorney mental     Y                AC, WP
                                                                                                                impressions
                                                                                                                regarding matter
                                                                                                                in litigation or
                                                      Document was                                              anticipated
                                                      produced and                                              litigation; Seeking
                                                      disseminated                                              or providing legal
                                                      between agency                                            advice regarding
                                                      attorneys pursuant                       AC -             transgender policy;
                                                      to matters in                            Attorney         Seeking or
                                                      litigation or in                         Client; WP -     providing legal
Army_10                   PrivWith PrivWith 10/18/201 anticipated                              Work             advice regarding
005414                    hold2599 hold2599 7         litigation.                              Product          litigation risk
                                                      Email with subject                                        Email chain         Y                AC/WP pages PrivWithhold 2600-
                                                      line "RE:                                                 containing                           2604. Produce PrivWithold 2605-
                                                      REMINDER: CACO                                            deliberations                        through middle of
                                                      TASKER - Update of                                        regarding                            PrivWithold2607. Balance of
                                                      Personnel IP ISO                                          preparation of                       PrivWithhold 2607-2612 not
                                                      Mr. McPherson -                                           briefing materials                   produced.
                                                      Nominee for Army                                          in support of
                                                      GC (S: COB 25 OCT                                         nominee to be
Army_10                   PrivWith PrivWith 10/24/201 17)                                      DP -             Army General
009171                    hold2600 hold2612 7         (UNCLASSIFIED)"                          Deliberative     Counsel.
Army_10                   PrivWith PrivWith                                                                                         N                Not privileged
009943                    hold2613 hold2621
Army_10                   PrivWith PrivWith                                                                                              N           Not privileged
030186                    hold2622 hold2622


                                                                                              199
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 200 of 253

                           In Camera     In Camera                 Title of Document/Subject       Privilege                              Privilege                    Reasons
Document ID   Parent ID                                    Date                                                   Privilege Description     Y/N
                          Begin Bates    End Bates                 Line of Email/Description     Determination
Army_10                   PrivWith      PrivWith                                                                                                      Not relevant
038152                    hold2623      hold2623
Army_10                   PrivWith      PrivWith                                                                                          N           Not privileged
040255                    hold2624      hold2624
                                                                                                                 Deliberations       N                Not deliberative
                                                                                                                 regarding the
                                                                                                                 implementation of
                                                      RE: Tasker: Due 14                                         the transgender
                                                      December - SD                                              policy;
                                                      Issue Papers and                                           Deliberations
                                                      Hard Questions for DP -                                    regarding the
DoD0000                   PrivWith PrivWith 12/13/201 FY19 Budget        Deliberative                            rescission of the
0984                      hold2625 hold2629 7         Hearings           Process                                 transgender policy
                                                                                                                 Deliberations       N                Not deliberative
                                                                                                                 regarding the
                                                                                                                 formulation of the
                                                                                                                 transgender policy;
                                                                                                                 Deliberations
                                                                                                                 regarding the
                                                      RE: Tasker: Due 14                                         implementation of
                                                      December - SD                                              the transgender
                                                      Issue Papers and                                           policy;
                                                      Hard Questions for                                         Deliberations
                                                      FY19 Budget        DP -                                    regarding the
DoD0000                   PrivWith PrivWith 12/11/201 Hearings           Deliberative                            rescission of the
1090                      hold2630 hold2635 7         (UNCLASSIFIED)     Process                                 transgender policy



                                                                                               200
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 201 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                              Privilege                 Reasons
Document ID   Parent ID                                   Date                                                   Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                Deliberations       N                Not deliberative
                                                                                                                regarding the
                                                                                                                formulation of the
                                                                                                                transgender policy;
                                                                                                                Deliberations
                                                                                                                regarding the
                                                      RE: Tasker: Due 14                                        implementation of
                                                      December - SD                                             the transgender
                                                      Issue Papers and                                          policy;
                                                      Hard Questions for                                        Deliberations
                                                      FY19 Budget        DP -                                   regarding the
DoD0000                   PrivWith PrivWith 12/11/201 Hearings           Deliberative                           rescission of the
1104                      hold2636 hold2640 7         (UNCLASSIFIED)     Process                                transgender policy
                                                                                                                Deliberations       N                Not deliberative
                                                                                                                regarding the
                                                                                                                formulation of the
                                                                                                                transgender policy;
                                                                                                                Deliberations
                                                                                                                regarding the
                                                      FW: Tasker: Due 14                                        implementation of
                                                      December - SD                                             the transgender
                                                      Issue Papers and                                          policy;
                                                      Hard Questions for                                        Deliberations
                                                      FY19 Budget        DP -                                   regarding the
DoD0000                   PrivWith PrivWith 12/11/201 Hearings           Deliberative                           rescission of the
1124                      hold2641 hold2645 7         (UNCLASSIFIED)     Process                                transgender policy



                                                                                              201
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 202 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                             Privilege                  Reasons
Document ID   Parent ID                                   Date                                                  Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                               AC -                                     Y           AC; WP
                                                                                               Attorney      Seeking or
                                                                                               Client        providing legal
                                                                                               Privilege; DP advice regarding
                                                                                               -             transgender policy;
                                                                                               Deliberative  Seeking or
                                                      RE: TG Litigation                        Process; WP   providing legal
DoD0000                   PrivWith PrivWith           (UNCLASSIFIED//F                         - Work        advice regarding
1222                      hold2646 hold2649 12/8/2017 OUO)                                     Product       litigation risk
                                                                                                             Attorney mental     N                  Transmittal emails not privileged,
                                                                                                             impressions                            Redact the email message from
                                                                                                             regarding matter                       Arendt to Casciotti on page
                                                                                                             in litigation or                       PrivWithold 2650, but otherwise
                                                                                                             anticipated                            produce,
                                                                                                             litigation;
                                                                                                             Deliberations
                                                                                                             regarding the
                                                                                                             formulation of the
                                                                                                             transgender policy;
                                                                                                             Deliberations
                                                                                               AC -          regarding the
                                                      RE: Draft                                Attorney      implementation of
                                                      USMEPCOM Policy                          Client        the transgender
                                                      Memorandum 2-5                           Privilege; DP policy; Seeking or
                                                      - TG Applicant                           -             providing legal
DoD0000                   PrivWith PrivWith 11/30/201 Processing                               Deliberative advice regarding
1468                      hold2650 hold2652 7         (UNCLASSIFIED)                           Process       transgender policy


                                                                                              202
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 203 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                 Reasons
Document ID   Parent ID                                   Date                                                    Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
DoD0000                   PrivWith PrivWith                                                                                               N           Transmittal email
1730                      hold2653 hold2653
                                                                                                                Deliberations       N                 Not deliberative
                                                                                                                regarding the
                                                                                                                formulation of the
                                                                                                                transgender policy;
                                                                                                                Deliberations
                                                                                                                regarding the
                                                                                               DP -             implementation of
DoD0000                   PrivWith PrivWith           RE: MAVNI and TG                         Deliberative     the transgender
2246                      hold2654 hold2654 9/22/2017 (UNCLASSIFIED)                           Process          policy
                                                      RE: DEPSECDEF                                                                 N                 Not deliberative
                                                      information book -
                                                      requests                                                  Deliberations
                                                      (SUSPENSE: 1200                          DP -             regarding the
DoD0000                   PrivWith PrivWith           July 10)                                 Deliberative     formulation of the
2887                      hold2655 hold2659 7/7/2017 (UNCLASSIFIED)                            Process          transgender policy
                                                      DEPSECDEF                                                                           N           Not deliberative
                                                      information book -
                                                      requests                                                  Deliberations
                                                      (SUSPENSE: 1200                          DP -             regarding the
DoD0000                   PrivWith PrivWith           July 10)                                 Deliberative     formulation of the
2898                      hold2660 hold2663 7/7/2017 (UNCLASSIFIED)                            Process          transgender policy
DoD0000                   PrivWith PrivWith                                                                                               N           Not deliberative
3016                      hold2664 hold2666




                                                                                              203
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 204 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                              Privilege        Reasons
Document ID   Parent ID                                   Date                                                   Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                Deliberations       Y                DP
                                                                                                                regarding the
                                                                                                                formulation of the
                                                                                                                transgender policy;
                                                                                                                Deliberations
                                                      FW: 17 MAY - TOP                                          regarding the
                                                      LINES - MAVNI -                          DP -             implementation of
DoD0000                   PrivWith PrivWith           Transgender                              Deliberative     the transgender
3103                      hold2667 hold2668 5/17/2017 (UNCLASSIFIED)                           Process          policy
                                                                                                                Deliberations       Y                DP
                                                                                                                regarding the
                                                                                                                formulation of the
                                                                                                                transgender policy;
                                                                                                                Deliberations
                                                                                                                regarding the
                                                                                                                implementation of
                                                                                                                the transgender
                                                                                                                policy;
                                                      FW: 17 MAY - TOP                                          Deliberations
                                                      LINES - MAVNI -                          DP -             regarding the
DoD0000                   PrivWith PrivWith           Transgender                              Deliberative     rescission of the
3105                      hold2669 hold2670 5/17/2017 (UNCLASSIFIED)                           Process          transgender policy




                                                                                              204
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 205 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                              Privilege                  Reasons
Document ID   Parent ID                                   Date                                                   Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                Deliberations                        Not relevant
                                                                                                                regarding the
                                                                                                                formulation of the
                                                                                                                transgender policy;
                                                                                                                Deliberations
                                                      17 MAY - TOP                                              regarding the
                                                      LINES - MAVNI -                          DP -             implementation of
DoD0000                   PrivWith PrivWith           Transgender                              Deliberative     the transgender
3107                      hold2671 hold2671 5/17/2017 (UNCLASSIFIED)                           Process          policy
                                                                                                                Deliberations       N                Not deliberative
                                                                                                                regarding the
                                                                                                                formulation of the
                                                      FW: APPROVAL                                              transgender policy;
                                                      HOT HOT -- FW:                                            Deliberations
                                                      Media Query -                                             regarding the
                                                      Transgender Policy DP -                                   implementation of
DoD0000                   PrivWith PrivWith           - Military Times   Deliberative                           the transgender
3113                      hold2672 hold2672 5/17/2017 (UNCLASSIFIED)     Process                                policy
                                                                                                                Deliberations       N                Not deliberative
                                                                                                                regarding the
                                                                                                                implementation of
                                                                                                                the transgender
                                                      FW: HOT _ HOT --                                          policy;
                                                      FW: Hot: Prep Q&A                                         Deliberations
                                                      for 28 March SASC DP -                                    regarding the
DoD0000                   PrivWith PrivWith           Roundtable        Deliberative                            rescission of the
3207                      hold2673 hold2676 3/16/2017 (UNCLASSIFIED)    Process                                 transgender policy


                                                                                              205
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 206 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                              Privilege                 Reasons
Document ID   Parent ID                                   Date                                                   Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                Deliberations       Y                DP
                                                                                                                regarding the
                                                                                                                formulation of the
                                                                                                                transgender policy;
                                                                                                                Deliberations
                                                                                                                regarding the
                                                      Updated DoDI                             DP -             implementation of
DoD0000                   PrivWith PrivWith           (Clean & Track                           Deliberative     the transgender
3794                      hold2677 hold2678 5/10/2016 Changes)                                 Process          policy
                                                                                                                Deliberations       N                Not deliberative
                                                                                                                regarding the
                                                                                                                formulation of the
                                                                                                                transgender policy;
                                                                                                                Deliberations
                                                                                                                regarding the
                                                                                                                implementation of
                                                                                                                the transgender
                                                                                                                policy;
                                                                                                                Deliberations
                                                                  Email regarding a            DP -             regarding the
DoD0000                   PrivWith PrivWith                       DoD Transgender              Deliberative     rescission of the
4657                      hold2679 hold2681 8/1/2017              cost paper                   Process          transgender policy




                                                                                              206
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 207 of 253

                           In Camera     In Camera                 Title of Document/Subject       Privilege                               Privilege                 Reasons
Document ID   Parent ID                                    Date                                                    Privilege Description     Y/N
                          Begin Bates    End Bates                 Line of Email/Description     Determination
                                                                                                                 Deliberations       Y                 DP
                                                                                                                 regarding the
                                                                   Email chain                                   formulation of the
                                                                   concerning                                    transgender policy;
                                                                   Pending ALARACT                               Deliberations
                                                                   re: Army retention                            regarding the
                                                                   of transgender               DP -             implementation of
DoD0000                   PrivWith      PrivWith                   service members              Deliberative     the transgender
5472                      hold2682      hold2683 12/12/14          (UNCLASSIFIED)               Process          policy
DoD0000                   PrivWith      PrivWith                                                                                     N                 Not deliberative
9258                      hold2684      hold2687
DoD0000                   PrivWith      PrivWith                                                                                           N           Not deliberative
9265                      hold2688      hold2693
DoD0000                   PrivWith      PrivWith                                                                                           N           Not deliberative
9271                      hold2694      hold2699
                                                                   Email chain                                                             N           Not deliberative
                                                                   concerning                                    Deliberations
                                                                   Transgender cost             DP -             regarding the
DoD0000                   PrivWith PrivWith                        paper                        Deliberative     formulation of the
9837                      hold2700 hold2702 8/1/17                 (UNCLASSIFIED)               Process          transgender policy
                                                                   Email concerning                                                        N           Not deliberative
                                                                   APPROVAL -- FW:                               Deliberations
                                                                   P&R Nomination               DP -             regarding the
DoD0000                   PrivWith PrivWith                        Prep Tasker                  Deliberative     formulation of the
9860                      hold2703 hold2707 7/31/17                (UNCLASSIFIED)               Process          transgender policy




                                                                                               207
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 208 of 253

                           In Camera     In Camera                 Title of Document/Subject       Privilege                               Privilege                 Reasons
Document ID   Parent ID                                    Date                                                    Privilege Description     Y/N
                          Begin Bates    End Bates                 Line of Email/Description     Determination
                                                                   Email forward                                                           N           Not deliberative. Redact email from
                                                                   concerning                                                                          Warren to Hebert on bottom of
                                                                   APPROVAL:                                                                           PrivWithhold 2709. Otherwise
                                                                   DEPSECDEF                                                                           produce.
                                                                   information book -
                                                                   requests                                      Deliberations
                                                                   (SUSPENSE: 1200              DP -             regarding the
DoD0001                   PrivWith PrivWith                        July 10)                     Deliberative     formulation of the
0001                      hold2708 hold2712 7/10/17                (UNCLASSIFIED)               Process          transgender policy
                                                                   Email chain                                                             N           Not deliberative
                                                                   concerning
                                                                   APPROVAL:
                                                                   DEPSECDEF
                                                                   information book -                            Deliberations
                                                                   requests                                      regarding the
                                                                   (SUSPENSE: 1200              DP -             implementation of
DoD0001                   PrivWith PrivWith                        July 10)                     Deliberative     the transgender
0006                      hold2713 hold2716 7/10/17                (UNCLASSIFIED)               Process          policy
                                                                   Email concerning                              Deliberations             N           Not deliberative
                                                                   APPROVAL -- FW:                               regarding the
                                                                   SecDef HASC                  DP -             implementation of
DoD0001                   PrivWith      PrivWith                   Roundtable - Q&A             Deliberative     the transgender
0261                      hold2717      hold2718 2/23/17           Prep Materials               Process          policy
DoD0001                   PrivWith      PrivWith                                                                                           N           Not deliberative
1513                      hold2719      hold2723
DoD0001                   PrivWith      PrivWith                                                                                           Y           DP
1517                      hold2724      hold2728


                                                                                               208
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 209 of 253

                           In Camera     In Camera                 Title of Document/Subject       Privilege                             Privilege                 Reasons
Document ID   Parent ID                                    Date                                                  Privilege Description     Y/N
                          Begin Bates    End Bates                 Line of Email/Description     Determination
                                                                                            Deliberations       Y                                    DP
                                                                                            regarding the
                                                                                            formulation of the
                                                                                            transgender policy;
                                                           Email FW:                        Deliberations
                                                           SUSPENSE COB Apr AC -            regarding the
                                                           27 -- FW: Deputy    Attorney     implementation of
                                                           Secretary of        Client       the transgender
                                                           Defense Nominee Privilege; DP policy; Seeking or
                                                           Prep Assistance     -            providing legal
DoD0002                   PrivWith      PrivWith           and Nominations     Deliberative advice regarding
1463                      hold2729      hold2731 4/25/2017 Guidance            Process      transgender policy
DoD0002                   PrivWith      PrivWith                                                                N                                    Not deliberative
2232                      hold2732      hold2735
                                                           Email discussion on                                  N                                    Not deliberative
                                                           briefing plan for
                                                           senior leadership                Deliberations
                                                           nomination prep                  regarding the
                                                           which includes      DP -         implementation of
DoD0002                   PrivWith      PrivWith           transgender         Deliberative the transgender
2284                      hold2736      hold2740 7/31/2017 assignments         Process      policy
                                                           Email discussion on              Deliberations       N                                    Not deliberative
                                                           assistance for                   regarding the
                                                           nomination prep     DP -         implementation of
DoD0002                   PrivWith      PrivWith           including the       Deliberative the transgender
2472                      hold2741      hold2744 4/25/2017 transgender policy Process       policy;



                                                                                               209
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 210 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                              Privilege                 Reasons
Document ID   Parent ID                                   Date                                                   Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                Deliberations       N                Not deliberative
                                                                                                                regarding the
                                                                                                                formulation of the
                                                                                                                transgender policy;
                                                                                                                Deliberations
                                                                                                                regarding the
                                                      Email regarding                                           implementation of
                                                      Deputy Secretary                                          the transgender
                                                      of Defense                                                policy;
                                                      Nominee Prep                                              Deliberations
                                                      Assistance and                           DP -             regarding the
DoD0002                   PrivWith PrivWith           Nominations                              Deliberative     rescission of the
2540                      hold2745 hold2746 3/31/2017 Guidance                                 Process          transgender policy
                                                                                                                Deliberations       N                Not deliberative
                                                                                                                regarding the
                                                                                                                formulation of the
                                                                                                                transgender policy;
                                                                                                                Deliberations
                                                                                                                regarding the
                                                      Email discussion                                          implementation of
                                                      concerning                                                the transgender
                                                      preparation of                                            policy;
                                                      various topics                                            Deliberations
                                                      including the                            DP -             regarding the
DoD0002                   PrivWith PrivWith           transgender policy                       Deliberative     rescission of the
2575                      hold2747 hold2751 8/10/2017 for P&R nominees                         Process          transgender policy



                                                                                              210
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 211 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                             Privilege                 Reasons
Document ID   Parent ID                                   Date                                                  Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                             Deliberations       N                  Not deliberative
                                                                                                             regarding the
                                                                                                             formulation of the
                                                                                                             transgender policy;
                                                                                                             Deliberations
                                                                                                             regarding the
                                                                                                             implementation of
                                                                                                             the transgender
                                                                                               AC -          policy;
                                                                                               Attorney      Deliberations
                                                      Email discussion                         Client        regarding the
                                                      concerning                               Privilege; DP rescission of the
                                                      preparation of                           -             transgender policy;
                                                      various topics                           Deliberative Seeking or
                                                      including the                            Process; EP - providing legal
DoD0002                   PrivWith PrivWith           transgender policy                       Executive     advice regarding
2603                      hold2752 hold2756 8/14/2017 for P&R nominees                         Privilege     transgender policy




                                                                                              211
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 212 of 253

                           In Camera     In Camera                 Title of Document/Subject       Privilege                             Privilege                 Reasons
Document ID   Parent ID                                    Date                                                  Privilege Description     Y/N
                          Begin Bates    End Bates                 Line of Email/Description     Determination
                                                                                                              Deliberations       Y                  AC
                                                                                                              regarding the
                                                                                                              formulation of the
                                                                                                              transgender policy;
                                                                                                              Deliberations
                                                                                                              regarding the
                                                                                                              implementation of
                                                                                                              the transgender
                                                                                                              policy;
                                                                                                              Deliberations
                                                                                                              regarding the
                                                                                                              rescission of the
                                                                   Email discussion             AC -          transgender policy;
                                                                   concerning                   Attorney      Seeking or
                                                                   preparation of               Client        providing legal
                                                                   various topics               Privilege; DP advice regarding
                                                                   including the                -             transgender policy;
                                                                   transgender policy           Deliberative Seeking or
                                                                   for the deputy               Process; EP - providing legal
DoD0002                   PrivWith      PrivWith                   secretary of                 Executive     advice regarding
2610                      hold2757      hold2760 7/7/2017          defense                      Privilege     litigation risk
DoD0002                   PrivWith      PrivWith                                                                                  N                  Not deliberative
2631                      hold2761      hold2765




                                                                                               212
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 213 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                             Privilege        Reasons
Document ID   Parent ID                                   Date                                                  Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                             Deliberations       Y                  AC
                                                                                                             regarding the
                                                                                                             formulation of the
                                                                                                             transgender policy;
                                                                                                             Deliberations
                                                                                                             regarding the
                                                                                                             implementation of
                                                                                                             the transgender
                                                                                               AC -          policy;
                                                                                               Attorney      Deliberations
                                                      Email discussion                         Client        regarding the
                                                      concerning                               Privilege; DP rescission of the
                                                      preparation of                           -             transgender policy;
                                                      various topics                           Deliberative Seeking or
                                                      including the                            Process; EP - providing legal
DoD0002                   PrivWith PrivWith           transgender policy                       Executive     advice regarding
2677                      hold2766 hold2770 7/28/2017 for P&R nominees                         Privilege     transgender policy




                                                                                              213
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 214 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                             Privilege                  Reasons
Document ID   Parent ID                                   Date                                                  Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                             Deliberations       N                  No legal advice discussed, sought or
                                                                                                             regarding the                          given. Not deliberative
                                                                                                             formulation of the
                                                                                                             transgender policy;
                                                                                                             Deliberations
                                                                                                             regarding the
                                                                                                             implementation of
                                                                                                             the transgender
                                                                                                             policy;
                                                                                                             Deliberations
                                                      Email discussion                         AC -          regarding the
                                                      concerning                               Attorney      rescission of the
                                                      preparation of                           Client        transgender policy;
                                                      various topics                           Privilege; DP Seeking or
                                                      including the                            -             providing legal
DoD0002                   PrivWith PrivWith           transgender policy                       Deliberative advice regarding
2691                      hold2771 hold2775 8/10/2017 for P&R nominees                         Process       transgender policy




                                                                                              214
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 215 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                             Privilege        Reasons
Document ID   Parent ID                                   Date                                                  Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                             Deliberations       Y                  DP
                                                                                                             regarding the
                                                                                                             formulation of the
                                                                                                             transgender policy;
                                                                                                             Deliberations
                                                                                                             regarding the
                                                                                                             implementation of
                                                                                                             the transgender
                                                                                                             policy;
                                                                                                             Deliberations
                                                                  Email discussion             AC -          regarding the
                                                                  concerning                   Attorney      rescission of the
                                                                  preparation of               Client        transgender policy;
                                                                  various topics               Privilege; DP Seeking or
                                                                  including the                -             providing legal
DoD0002                   PrivWith PrivWith                       transgender policy           Deliberative advice regarding
2707                      hold2776 hold2780 7/7/2017              for DSD                      Process       transgender policy
                                                                                                             Deliberations       Y                  AC
                                                                                               AC -          regarding the
                                                                  Email chain                  Attorney      implementation of
                                                                  regarding Info               Client        the transgender
                                                                  papers for USD               Privilege; DP policy; Seeking or
                                                                  (P&R) Nominee                -             providing legal
DoD0002                   PrivWith PrivWith                       Confirmation Prep            Deliberative advice regarding
6961                      hold2781 hold2782 8/2/2017              (RI)                         Process       transgender policy




                                                                                              215
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 216 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                             Privilege        Reasons
Document ID   Parent ID                                   Date                                                  Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                             Deliberations       Y                  AC
                                                                                                             regarding the
                                                                                                             formulation of the
                                                                                                             transgender policy;
                                                                                                             Deliberations
                                                                                               AC -          regarding the
                                                                                               Attorney      implementation of
                                                                                               Client        the transgender
                                                                  Email chain                  Privilege; DP policy; Seeking or
                                                                  regarding                    -             providing legal
DoD0002                   PrivWith PrivWith                       Transgender cost             Deliberative advice regarding
6968                      hold2783 hold2785 8/1/2017              paper                        Process       transgender policy
                                                                                                             Deliberations       Y                  AC
                                                                                                             regarding the
                                                                                                             formulation of the
                                                                                                             transgender policy;
                                                                                                             Deliberations
                                                                                                             regarding the
                                                                                                             implementation of
                                                                                                             the transgender
                                                                                                             policy;
                                                                                                             Deliberations
                                                                                               AC -          regarding the
                                                      Email chain                              Attorney      recission of the
                                                      regarding Info                           Client        transgender policy;
                                                      papers for USD                           Privilege; DP Seeking or
                                                      (P&R) Nominee                            -             providing legal
DoD0002                   PrivWith PrivWith           Confirmation Prep                        Deliberative advice regarding
6978                      hold2786 hold2786 7/31/2017 (MPP)                                    Process       transgender policy
                                                                                              216
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 217 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                              Privilege                 Reasons
Document ID   Parent ID                                   Date                                                   Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                Deliberations       Y                DP
                                                                                                                regarding the
                                                                                                                formulation of the
                                                                                                                transgender policy;
                                                                                                                Deliberations
                                                      Email chain                                               regarding the
                                                      regarding 17 MAY -                       DP -             implementation of
DoD0002                   PrivWith PrivWith           TOP LINES - MAVNI                        Deliberative     the transgender
7040                      hold2787 hold2789 5/18/2017 - Transgender                            Process          policy
                                                      Email chain                                                                   N                Not deliberative
                                                      regarding SecDef
                                                      roundtable
                                                      including                                                 Deliberations
                                                      discussion of                                             regarding the
                                                      policies for service                     DP -             implementation of
DoD0002                   PrivWith PrivWith           of transgender                           Deliberative     the transgender
7127                      hold2790 hold2792 2/23/2017 individuals                              Process          policy
                                                                                                                Deliberations       N                Not deliberative
                                                      Email chain                                               regarding the
                                                      regarding SecDef                                          formulation of the
                                                      roundtable                                                transgender policy;
                                                      including                                                 Deliberations
                                                      discussion of                                             regarding the
                                                      policies for service                     DP -             implementation of
DoD0002                   PrivWith PrivWith           of transgender                           Deliberative     the transgender
7139                      hold2793 hold2794 2/23/2017 individuals                              Process          policy



                                                                                              217
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 218 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                             Privilege                 Reasons
Document ID   Parent ID                                   Date                                                  Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                             Deliberations       N                  Not deliberative
                                                      Email chain                                            regarding the
                                                      regarding SecDef                                       formulation of the
                                                      roundtable                                             transgender policy;
                                                      including                                              Deliberations
                                                      discussion of                                          regarding the
                                                      policies for service                     DP -          implementation of
DoD0002                   PrivWith PrivWith           of transgender                           Deliberative the transgender
7141                      hold2795 hold2797 2/23/2017 individuals                              Process       policy
                                                                                                             Deliberations       N                  Not deliberative
                                                                                                             regarding the
                                                                                                             formulation of the
                                                                                                             transgender policy;
                                                                                                             Deliberations
                                                                                                             regarding the
                                                                                                             implementation of
                                                                                                             the transgender
                                                                                                             policy;
                                                      Email chain                                            Deliberations
                                                      regarding SecDef                         AC -          regarding the
                                                      roundtable                               Attorney      rescission of the
                                                      including                                Client        transgender policy;
                                                      discussion of                            Privilege; DP Seeking or
                                                      policies for service                     -             providing legal
DoD0002                   PrivWith PrivWith           of transgender                           Deliberative advice regarding
7145                      hold2798 hold2799 2/23/2017 individuals                              Process       transgender policy



                                                                                              218
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 219 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                             Privilege                 Reasons
Document ID   Parent ID                                   Date                                                  Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                             Deliberations       N                  Not deliberative
                                                                                                             regarding the
                                                                                                             formulation of the
                                                                                                             transgender policy;
                                                                                                             Deliberations
                                                                                                             regarding the
                                                                                                             implementation of
                                                                                                             the transgender
                                                                                                             policy;
                                                      Email chain                                            Deliberations
                                                      regarding SecDef                         AC -          regarding the
                                                      roundtable                               Attorney      rescission of the
                                                      including                                Client        transgender policy;
                                                      discussion of                            Privilege; DP Seeking or
                                                      policies for service                     -             providing legal
DoD0002                   PrivWith PrivWith           of transgender                           Deliberative advice regarding
7149                      hold2800 hold2801 2/23/2017 individuals                              Process       transgender policy
DoD0002                   PrivWith PrivWith                                                                                      Y
8457                      hold2802 hold2802




                                                                                              219
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 220 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                             Privilege                 Reasons
Document ID   Parent ID                                   Date                                                  Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                             Deliberations       Y                  AC, DP for PrivWithold 2802-03.
                                                                                                             regarding the
                                                                                                             formulation of the                     Produce PrivWithhold 2804 and
                                                                                                             transgender policy;                    2805 – not privileged.
                                                                                                             Deliberations
                                                                                                             regarding the
                                                                                                             implementation of
                                                                                                             the transgender
                                                                                                             policy;
                                                                                                             Deliberations
                                                                                               AC -          regarding the
                                                                                               Attorney      rescission of the
                                                                                               Client        transgender policy;
                                                      Email FW: 1200-                          Privilege; DP Seeking or
                                                      1300: 45 Day Plan                        -             providing legal
DoD0003                   PrivWith PrivWith           Senior Steering                          Deliberative advice regarding
1673                      hold2803 hold2805 3/27/2017 Group                                    Process;      transgender policy
                                                      For REVIEW - Top                                       Deliberations       N                  Not deliberative
                                                      Lines for SecDef                                       regarding the
                                                      Press Conf -                             DP -          implementation of
DoD0003                   PrivWith PrivWith           MAVNI and                                Deliberative the transgender
8081                      hold2806 hold2806 5/16/2017 Transgender .msg                         Process       policy




                                                                                              220
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 221 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                              Privilege        Reasons
Document ID   Parent ID                                   Date                                                   Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                Deliberations       Y                DP
                                                      Email chain                                               regarding the
                                                      concerning                                                formulation of the
                                                      information book                                          transgender policy;
                                                      for DEPSECDEF                                             Deliberations
                                                      including                                                 regarding the
                                                      discussion of                            DP -             implementation of
DoD0005                   PrivWith PrivWith           transgender                              Deliberative     the transgender
1842                      hold2807 hold2810 7/10/2017 policies                                 Process          policy
                                                                                                                Deliberations       Y                DP
                                                      Email chain                                               regarding the
                                                      concerning                                                formulation of the
                                                      information book                                          transgender policy;
                                                      for DEPSECDEF                                             Deliberations
                                                      including                                                 regarding the
                                                      discussion of                            DP -             implementation of
DoD0005                   PrivWith PrivWith           transgender                              Deliberative     the transgender
1850                      hold2811 hold2815 7/10/2017 policies                                 Process          policy
                                                                                                                Deliberations       Y                DP
                                                                                                                regarding the
                                                      Email regarding                                           formulation of the
                                                      APPROVAL:                                                 transgender policy;
                                                      DEPSECDEF                                                 Deliberations
                                                      information book -                                        regarding the
                                                      requests                                 DP -             implementation of
DoD0005                   PrivWith PrivWith           (SUSPENSE: 1200                          Deliberative     the transgender
2197                      hold2816 hold2820 7/10/2017 July 10)                                 Process          policy


                                                                                              221
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 222 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                              Privilege                  Reasons
Document ID    Parent ID                                    Date                                                   Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
                                                                                                                  Deliberations       Y                DP
                                                                                                                  regarding the
                                                                                                                  formulation of the
                                                       Email chain                                                transgender policy;
                                                       regarding Info                                             Deliberations
                                                       papers for USD                                             regarding the
                                                       (P&R) Nominee                             DP -             implementation of
DoD0006                    PrivWith PrivWith           Confirmation Prep                         Deliberative     the transgender
8047                       hold2821 hold2821 7/31/2017 (MPP)                                     Process          policy
DoD0008                    PrivWith PrivWith                                                                                                           Not relevant
2880                       hold2822 hold2822
                                                                                                                                           N           Not deliberative. Produce header
                                                                                                                                                       only on PrivWithhold 2823 and
                                                                                                                                                       second to the last paragraph on
DoD0008       DoD0008      PrivWith      PrivWith                                                                                                      PrivWithold 2825. Balance is not
2881          2880         hold2823      hold2825                                                                                                      relevant
DoD0008                    PrivWith      PrivWith                                                                                          N           Transmittal email
2886                       hold2826      hold2826
                                                                                                                                           N           Not deliberative. Produce header
                                                                                                                                                       only on PrivWithhold 2827 and
                                                                                                                                                       second to the last paragraph on
DoD0008       DoD0008      PrivWith      PrivWith                                                                                                      PrivWithold 2829. Balance is not
2887          2886         hold2827      hold2829                                                                                                      relevant.
DoD0008                    PrivWith      PrivWith                                                                                          N           Transmittal email
2979                       hold2830      hold2830




                                                                                                222
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 223 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                              Privilege                  Reasons
Document ID    Parent ID                                    Date                                                   Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
                                                                                                                  Email thread        N                Not deliberative. Produce header
                                                                                                                  reflecting briefing                  on PrivWithhold 2831 and last
                                                       Email with subject                                         for senior DoD                       paragraph on page PrivWithold
                                                       line "Daily Comms                         DP -             leadership on                        2832. Balance not relevant.
DoD0008       DoD0008      PrivWith PrivWith 10/17/201 Update                                    Deliberative     press guidance and
2980          2979         hold2831 hold2833 7         (UNCLASSIFIED)"                           Process          strategy.
DoD0008                    PrivWith PrivWith                                                                                          N                Transmittal email
3089                       hold2834 hold2834
                                                                                                                                           N           Not deliberative. Produce header
                                                                                                                                                       PrivWithhold 2835 and second to
DoD0008       DoD0008      PrivWith      PrivWith                                                                                                      last paragraph 2836. Balance is not
3090          3089         hold2835      hold2836                                                                                                      relevant
DoD0008                    PrivWith      PrivWith                                                                                          N           Transmittal email
3093                       hold2837      hold2837
                                                                                                                                           N           Not deliberative. Produce header
                                                                                                                                                       PrivWithhold 2838 and second to
DoD0008       DoD0008      PrivWith      PrivWith                                                                                                      last paragraph 2839. Balance is not
3094          3093         hold2838      hold2839                                                                                                      relevant.
DoD0008                    PrivWith      PrivWith                                                                                          N           Transmittal email
3105                       hold2840      hold2840
DoD0008       DoD0008      PrivWith      PrivWith                                                                                          N           Not deliberative
3106          3105         hold2841      hold2843
DoD0008                    PrivWith      PrivWith                                                                                                      Not relevant
3108                       hold2844      hold2844




                                                                                                223
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 224 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                    Date                                                    Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
                                                            Email conversation                                                              N           Not deliberative
                                                            regarding status of
                                                            the transgender                                       Deliberations
                                                            decision to prepare DP -                              regarding the
DoD0008       DoD0008      PrivWith      PrivWith           for the media       Deliberative                      formulation of the
3109          3108         hold2845      hold2847 9/12/2017 questions           Process                           transgender policy;
DoD0008                    PrivWith      PrivWith                                                                                                       Not relevant
3111                       hold2848      hold2848
                                                            Email conversation                                                              N           Not deliberative
                                                            regarding status of                                   Deliberations
                                                            the transgender                                       regarding the
                                                            decision to prepare DP -                              implementation of
DoD0008       DoD0008      PrivWith      PrivWith           for the media       Deliberative                      the transgender
3112          3111         hold2849      hold2851 9/12/2017 questions           Process                           policy
DoD0008                    PrivWith      PrivWith                                                                                                       Not relevant
3121                       hold2852      hold2852
                                                            Email conversation                                                              N           Not deliberative. Produce header
                                                            regarding status of                                   Deliberations                         PrivWithhold 2853 and last two
                                                            the transgender                                       regarding the                         paragaraphs on PrivWithhold2855.
                                                            decision to prepare DP -                              implementation of                     Balance not relevant
DoD0008       DoD0008      PrivWith      PrivWith           for the media       Deliberative                      the transgender
3122          3121         hold2853      hold2855 8/31/2017 questions           Process                           policy
DoD0008                    PrivWith      PrivWith                                                                                           N           Transmittal email
3127                       hold2856      hold2856




                                                                                                224
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 225 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                              Privilege                 Reasons
Document ID    Parent ID                                    Date                                                   Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
                                                            Email conversation                                                             N           Not deliberative. Produce header
                                                            regarding status of                                   Deliberations                        PrivWithhold 2857 and last two
                                                            the transgender                                       regarding the                        paragaraphs on PrivWithhold2859.
                                                            decision to prepare DP -                              implementation of                    Balance not relevant.
DoD0008       DoD0008      PrivWith      PrivWith           for the media       Deliberative                      the transgender
3128          3127         hold2857      hold2859 8/31/2017 questions           Process                           policy
DoD0008                    PrivWith      PrivWith                                                                                          N           Transmittal email
3145                       hold2860      hold2860
                                                            Email conversation                                                             N           Not deliberative. Produce header
                                                            regarding status of                                   Deliberations                        on PrivWithhold 2861 and
                                                            the transgender                                       regarding the                        Paragraph on same page starting
                                                            decision to prepare DP -                              implementation of                    with “Transgender”. Balance is not
DoD0008       DoD0008      PrivWith      PrivWith           for the media       Deliberative                      the transgender                      relevant
3146          3145         hold2861      hold2863 8/30/2017 questions           Process                           policy
DoD0008                    PrivWith      PrivWith                                                                                          N           Transmittal email
3150                       hold2864      hold2864
                                                            Email conversation                                                             N           Not deliberative. Produce header
                                                            regarding status of                                   Deliberations                        on PrivWithhold 2865 and
                                                            the transgender                                       regarding the                        Paragraph on same page starting
                                                            decision to prepare DP -                              implementation of                    with “Transgender”. Balance is not
DoD0008       DoD0008      PrivWith      PrivWith           for the media       Deliberative                      the transgender                      relevant.
3151          3150         hold2865      hold2867 8/30/2017 questions           Process                           policy
DoD0008                    PrivWith      PrivWith                                                                                          N           Transmittal email
3232                       hold2868      hold2868




                                                                                                225
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 226 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                             Privilege                  Reasons
Document ID    Parent ID                                    Date                                                  Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
                                                                                                                                          N           Not deliberative. Produce header
                                                                                                                                                      on PrivWithhold 2869 and
                                                                                                                                                      paragraph on PrivWithhold 2870
DoD0008       DoD0008      PrivWith      PrivWith                                                                                                     that begins with “Transgender”.
3233          3232         hold2869      hold2870                                                                                                     Balance is not relevant.
DoD0008                    PrivWith      PrivWith                                                                                         N           Transmittal email
3247                       hold2871      hold2871
DoD0008                    PrivWith      PrivWith                                                                                                     Not relevant
3555                       hold2872      hold2872
                                                                                                                                          N           Not deliberative. Produce Header
                                                                                                                                                      section on PrivWithhold 2873 and
                                                                                                                                                      the paragraph on PrivWithhold
DoD0008       DoD0008      PrivWith      PrivWith                                                                                                     2874 starting with Transgender.
3556          3555         hold2873      hold2875                                                                                                     Balance is not relevant.
DoD0008                    PrivWith      PrivWith                                                                                         N           Transmittal email
3583                       hold2876      hold2876
                                                                                                                                          N           Not deliberative. Produce header
                                                                                                                                                      section on PrivWithhold 2877 and
                                                                                                                                                      paragraph on PrivWithhold 2878 re
DoD0008       DoD0008      PrivWith      PrivWith                                                                                                     Transgender cadets. Balance not
3584          3583         hold2877      hold2879                                                                                                     relevant
DoD0008                    PrivWith      PrivWith                                                                                         N           Transmittal email
3772                       hold2880      hold2880




                                                                                                226
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 227 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                              Privilege                 Reasons
Document ID    Parent ID                                    Date                                                   Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
                                                                                                                  Deliberations       N                Not deliberative. Produce header
                                                                                                                  regarding the                        and Paragraph beginning
                                                                                                                  formulation of the                   “Transgender” on PrivWithhold
                                                                                                                  transgender policy;                  2881. Balance is not relevant
                                                                                                                  Deliberations
                                                                                                                  regarding the
                                                                                                                  implementation of
                                                                                                                  the transgender
                                                                                                                  policy;
                                                                                                                  Deliberations
                                                                                                 DP -             regarding the
DoD0008       DoD0008      PrivWith      PrivWith 11/20/201 Talking points re                    Deliberative     rescission of the
3773          3772         hold2881      hold2883 7         TG policy                            Process          transgender policy
DoD0008                    PrivWith      PrivWith                                                                                     N                Transmittal email
3776                       hold2884      hold2884
                                                                                                                  Deliberations       N                Not deliberative. Produce header
                                                                                                                  regarding the                        and Paragraph beginning
                                                                                                                  formulation of the                   “Transgender” on PrivWithhold
                                                                                                                  transgender policy;                  2881. Balance is not relevant
                                                                                                                  Deliberations
                                                                                                                  regarding the
                                                                                                                  implementation of
                                                                                                                  the transgender
                                                                                                                  policy;
                                                                                                                  Deliberations
                                                                                                 DP -             regarding the
DoD0008       DoD0008      PrivWith PrivWith 11/20/201 Talking points re                         Deliberative     rescission of the
3777          3776         hold2885 hold2887 7         TG policy                                 Process          transgender policy

                                                                                                227
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 228 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                              Privilege                 Reasons
Document ID    Parent ID                                    Date                                                   Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
DoD0008                    PrivWith PrivWith                                                                                               N           Transmittal email
3780                       hold2888 hold2888
                                                                                                                  Deliberations       N                Not deliberative. Produce header
                                                                                                                  regarding the                        and Paragraph beginning
                                                                                                                  formulation of the                   “Transgender” on PrivWithhold
                                                                                                                  transgender policy;                  2889. Balance is not relevant
                                                                                                                  Deliberations
                                                                                                                  regarding the
                                                                                                                  implementation of
                                                                                                                  the transgender
                                                                                                                  policy;
                                                                                                                  Deliberations
                                                                                                 DP -             regarding the
DoD0008       DoD0008      PrivWith      PrivWith 11/20/201 Talking points re                    Deliberative     rescission of the
3781          3780         hold2889      hold2891 7         TG policy                            Process          transgender policy
DoD0008                    PrivWith      PrivWith                                                                                     N                Transmittal email
3851                       hold2892      hold2892




                                                                                                228
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 229 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                              Privilege                 Reasons
Document ID    Parent ID                                   Date                                                   Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Deliberations       N                Not deliberative. Produce
                                                                                                                 regarding the                        PrivWithhold Document 2893 with
                                                                                                                 formulation of the                   header and then the portion of the
                                                                                                                 transgender policy;                  page that starts with Off-Camera
                                                                                                                 Deliberations                        Briefing and subjects. Balance is
                                                                                                                 regarding the                        not relevant.
                                                                                                                 implementation of
                                                                                                                 the transgender
                                                                                                                 policy;
                                                       Email regarding                                           Deliberations
                                                       updated media                            DP -             regarding the
DoD0008       DoD0008      PrivWith PrivWith           coverage of the                          Deliberative     rescission of the
3852          3851         hold2893 hold2895 8/14/2017 transgender policy                       Process          transgender policy
DoD0008                    PrivWith PrivWith                                                                                         N                Transmittal email
3855                       hold2896 hold2896
                                                                                                                 Deliberations       N                Not deliberative. Produce
                                                                                                                 regarding the                        PrivWithhold Document 2897 with
                                                                                                                 formulation of the                   header and then the portion of the
                                                                                                                 transgender policy;                  page that starts with Off-Camera
                                                                                                                 Deliberations                        Briefing and subjects. Balance is
                                                                                                                 regarding the                        not relevant.
                                                                                                                 implementation of
                                                                                                                 the transgender
                                                                                                                 policy;
                                                       Email regarding                                           Deliberations
                                                       updated media                            DP -             regarding the
DoD0008       DoD0008      PrivWith PrivWith           coverage of the                          Deliberative     rescission of the
3856          3855         hold2897 hold2899 8/14/2017 transgender policy                       Process          transgender policy

                                                                                               229
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 230 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                              Privilege                 Reasons
Document ID    Parent ID                                    Date                                                   Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
DoD0008                    PrivWith PrivWith                                                                                               N           Transmittal email
3878                       hold2900 hold2900
                                                                                                                  Deliberations       N                Not deliberative. Produce header
                                                                                                                  regarding the                        on PrivWithhold 2901 and
                                                                                                                  formulation of the                   paragraph on PrivWithhold 2902
                                                                                                                  transgender policy;                  beginning with Transgender.
                                                                                                                  Deliberations                        Balance is not relevant.
                                                                                                                  regarding the
                                                                                                                  implementation of
                                                                                                                  the transgender
                                                                                                                  policy;
                                                                    Email regarding                               Deliberations
                                                                    updated media                DP -             regarding the
DoD0008       DoD0008      PrivWith      PrivWith                   coverage of the              Deliberative     rescission of the
3879          3878         hold2901      hold2903 8/8/2017          transgender policy           Process          transgender policy
DoD0008                    PrivWith      PrivWith                                                                                     N                Transmittal email
3881                       hold2904      hold2904




                                                                                                230
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 231 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                              Privilege                  Reasons
Document ID    Parent ID                                    Date                                                   Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
                                                                                                                  Deliberations       N                Not deliberative. Produce header
                                                                                                                  regarding the                        on PrivWithhold 2905 and
                                                                                                                  formulation of the                   paragraph on PrivWithhold 2906
                                                                                                                  transgender policy;                  beginning with Transgender.
                                                                                                                  Deliberations                        Balance is not relevant.
                                                                                                                  regarding the
                                                                                                                  implementation of
                                                                                                                  the transgender
                                                                                                                  policy;
                                                                    Email regarding                               Deliberations
                                                                    updated media                DP -             regarding the
DoD0008       DoD0008      PrivWith      PrivWith                   coverage of the              Deliberative     rescission of the
3882          3881         hold2905      hold2907 8/8/2017          transgender policy           Process          transgender policy
DoD0008                    PrivWith      PrivWith                                                                                     N                Transmittal email
3884                       hold2908      hold2908
                                                                                                                  Deliberations       N                Not deliberative. Produce
                                                                                                                  regarding the                        PrivWithhold 2909 header and
                                                                                                                  formulation of the                   section entitled Briefings. Balance
                                                                                                                  transgender policy;                  of document is not relevant
                                                                                                                  Deliberations
                                                                                                                  regarding the
                                                                                                                  implementation of
                                                                                                                  the transgender
                                                                                                                  policy;
                                                                    Email regarding                               Deliberations
                                                                    updated media                DP -             regarding the
DoD0008       DoD0008      PrivWith PrivWith                        coverage of the              Deliberative     rescission of the
3885          3884         hold2909 hold2911 8/7/2017               transgender policy           Process          transgender policy

                                                                                                231
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 232 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                              Privilege                  Reasons
Document ID    Parent ID                                    Date                                                   Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
DoD0008                    PrivWith PrivWith                                                                                               N           Transmittal email
3888                       hold2912 hold2912
                                                                                                                  Deliberations       N                Not deliberative. Produce
                                                                                                                  regarding the                        PrivWithhold 2913 header and
                                                                                                                  formulation of the                   section entitled Briefings. Balance
                                                                                                                  transgender policy;                  of document is not relevant
                                                                                                                  Deliberations
                                                                                                                  regarding the
                                                                                                                  implementation of
                                                                                                                  the transgender
                                                                                                                  policy;
                                                                    Email regarding                               Deliberations
                                                                    updated media                DP -             regarding the
DoD0008       DoD0008      PrivWith      PrivWith                   coverage of the              Deliberative     rescission of the
3889          3888         hold2913      hold2915 8/7/2017          transgender policy           Process          transgender policy
DoD0008                    PrivWith      PrivWith                                                                                     N                Transmittal email
3900                       hold2916      hold2916
DoD0008                    PrivWith      PrivWith                                                                                                      Not relevant
3904                       hold2917      hold2917
                                                                                                                  Deliberations       N                Not deliberative. Produce header
                                                                                                                  regarding the                        section on PrivWithhold 2918, and
                                                                                                                  formulation of the                   Paragraph beginning “Transgender”
                                                                                                                  transgender policy;                  on PrivWithhold 2919. Balance is
                                                                                                                  Deliberations                        not relevant.
                                                                    Email discussing                              regarding the
                                                                    press items of               DP -             implementation of
DoD0008       DoD0008      PrivWith PrivWith                        interest including           Deliberative     the transgender
3905          3904         hold2918 hold2920 8/5/2017               transgender.                 Process          policy
                                                                                                232
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 233 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                              Privilege                 Reasons
Document ID    Parent ID                                   Date                                                   Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
DoD0008                    PrivWith PrivWith                                                                                              N           Transmittal email
4031                       hold2921 hold2921
                                                                                                                 Deliberations       N                Not deliberative. Produce header
                                                                                                                 regarding the                        and first paragraph of PrivWithhold
                                                                                                                 formulation of the                   2922. Balance is not relevant.
                                                                                                                 transgender policy;
                                                                                                                 Deliberations
                                                       Email containing                                          regarding the
                                                       notes from press    DP -                                  implementation of
DoD0008       DoD0008      PrivWith PrivWith           questions including Deliberative                          the transgender
4032          4031         hold2922 hold2923 7/13/2017 transgender.        Process                               policy
DoD0008                    PrivWith PrivWith                                                                                         N                Transmittal email
4034                       hold2924 hold2924
                                                                                                                 Deliberations       N                Not deliberative. Produce header
                                                                                                                 regarding the                        and first paragraph of PrivWithhold
                                                                                                                 formulation of the                   2925. Balance is not relevant.
                                                                                                                 transgender policy;
                                                                                                                 Deliberations
                                                       Email containing                                          regarding the
                                                       notes from press    DP -                                  implementation of
DoD0008       DoD0008      PrivWith PrivWith           questions including Deliberative                          the transgender
4035          4034         hold2925 hold2926 7/13/2017 transgender.        Process                               policy
DoD0008                    PrivWith PrivWith                                                                                         N                Transmittal email
4039                       hold2927 hold2927




                                                                                               233
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 234 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                              Privilege                  Reasons
Document ID    Parent ID                                    Date                                                   Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
                                                                                                                  Deliberations            N           Not deliberative
                                                                    Email discussion of                           regarding the
                                                                    read ahead          DP -                      implementation of
DoD0008       DoD0008      PrivWith      PrivWith                   materials including Deliberative              the transgender
4040          4039         hold2928      hold2929 7/8/2017          transgender.        Process                   policy
DoD0008                    PrivWith      PrivWith                                                                                                      Not relevant
4045                       hold2930      hold2930
                                                                                                                  Deliberations            N           Not deliberative
                                                                    Email discussion of                           regarding the
                                                                    read ahead          DP -                      implementation of
DoD0008       DoD0008      PrivWith      PrivWith                   materials including Deliberative              the transgender
4046          4045         hold2931      hold2932 7/8/2017          transgender.        Process                   policy
DoD0008                    PrivWith      PrivWith                                                                                                      Not relevant
4147                       hold2933      hold2933
                                                                                                                                           N           Not deliberative. Produce Header
                                                                                                                                                       on PrivWithhold 2934 and first full
                                                                                                                                                       paragraph. Produce paragraph on
                                                                                                                                                       PrivWithhold 2935 that starts with
DoD0008       DoD0008      PrivWith      PrivWith                                                                                                      Transgender cadets. Balance is not
4148          4147         hold2934      hold2936                                                                                                      relevant.
DoD0008                    PrivWith      PrivWith                                                                                          N           Transmittal email
4295                       hold2937      hold2937
                                                                                                                                           N           Not deliberative. Produce header
                                                                                                                                                       section on PrivWithhold 2938 and
                                                                                                                                                       paragraph on PrivWithhold 2940
                                                                                                                                                       that begins with Acccessions and
DoD0008       DoD0008      PrivWith PrivWith                                                                                                           OPCA request for guidance.
4296          4295         hold2938 hold2941                                                                                                           Balance is not relevant.
                                                                                                234
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 235 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                             Privilege                  Reasons
Document ID    Parent ID                                    Date                                                  Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
DoD0008                    PrivWith PrivWith                                                                                              N           Transmittal email
4299                       hold2942 hold2942
                                                                                                                                          N           Not deliberative. Produce header
                                                                                                                                                      section on PrivWithhold 2943 and
                                                                                                                                                      paragraph on PrivWithhold 2945
                                                                                                                                                      that begins with Acccessions and
DoD0008       DoD0008      PrivWith      PrivWith                                                                                                     OPCA request for guidance.
4300          4299         hold2943      hold2946                                                                                                     Balance is not relevant.
DoD0008                    PrivWith      PrivWith                                                                                         N           Transmittal email
4303                       hold2947      hold2947
                                                                                                                                          N           Not deliberative. Produce header
                                                                                                                                                      section of PrivWithhold 2948 and
                                                                                                                                                      Accesssions paragraph on
DoD0008       DoD0008      PrivWith      PrivWith                                                                                                     PrivWithhold 2949. Balance is not
4304          4303         hold2948      hold2950                                                                                                     relevant
DoD0008                    PrivWith      PrivWith                                                                                         N           Transmittal email
4307                       hold2951      hold2951
                                                                                                                                          N           Not deliberative. Produce header
                                                                                                                                                      section of PrivWithhold 2952 and
                                                                                                                                                      Accesssions paragraph on
DoD0008       DoD0008      PrivWith      PrivWith                                                                                                     PrivWithhold 2953. Balance is not
4308          4307         hold2952      hold2954                                                                                                     relevant
DoD0008                    PrivWith      PrivWith                                                                                         N           Transmittal email
5381                       hold2955      hold2955
DoD0008                    PrivWith      PrivWith                                                                                                     Not relevant
5869                       hold2956      hold2956


                                                                                                235
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 236 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                    Date                                                    Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
                                                                                                                  Attorney mental      Y                AC; WP
                                                                                                                  impressions
                                                                                                                  regarding matter
                                                                                                                  in litigation or
                                                                                                                  anticipated
                                                                                                                  litigation; Contains
                                                                                                                  attorney mental
                                                                                                                  impressions and
                                                                                                                  opinions
                                                                                                                  concerning a draft
                                                                                                                  litigation filing;
                                                                                                                  Seeking or
                                                            FW_ Doe                              AC -             providing legal
                                                            Interrogatories and                  Attorney         advice regarding
                                                            RFP's (Doe, et al. v.                Client           litigation risk;
                                                            Trump, et al., No.                   Privilege;       Seeks advice from
DoD0008       DoD0008      PrivWith      PrivWith 12/22/201 17-1597 (D.D.C.)                     WP - Work        a client on a draft
5870          5869         hold2957      hold2962 7         .msg                                 Product          litigation filing
DoD0008                    PrivWith      PrivWith                                                                                                       Not relevant
5953                       hold2963      hold2963
DoD0008                    PrivWith      PrivWith                                                                                                       Not relevant
6007                       hold2964      hold2964
DoD0008                    PrivWith      PrivWith                                                                                                       Not relevant
7176                       hold2965      hold2965




                                                                                                236
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 237 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                               Privilege                 Reasons
Document ID    Parent ID                                    Date                                                    Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
                                                            email conversation                                                              N           Not deliberative. Produce header
                                                            regarding an                                          Deliberations                         in PrivWithold 2966 and paragraph
                                                            update on a                                           regarding the                         on same page regarding story on
                                                            transgender story DP -                                implementation of                     transgender Navy reservist.
DoD0008       DoD0008      PrivWith      PrivWith           appearing in a       Deliberative                     the transgender                       Balance not relevant
7177          7176         hold2966      hold2969 2/13/2018 news publication.    Process                          policy
DoD0008                    PrivWith      PrivWith                                                                                           N           Transmittal email
7184                       hold2970      hold2970
                                                            email conversation                                                              N           Not deliberative. Produce header
                                                            regarding a media                                     Deliberations                         in PrivWithold 2971 and paragraph
                                                            article that will be                                  regarding the                         on same page regarding story on
                                                            published about a DP -                                implementation of                     transgender Navy reservist.
DoD0008       DoD0008      PrivWith      PrivWith           transgender          Deliberative                     the transgender                       Balance not relevant
7185          7184         hold2971      hold2974 2/13/2018 service member       Process                          policy
DoD0008                    PrivWith      PrivWith                                                                                           N           Transmittal email
7447                       hold2975      hold2975
                                                                                                                                            N           Not deliberative. Produce header
                                                                                                                                                        on PrivWithold 2976 and
                                                                    Email between                                 Deliberations                         paragraphs on PrivWithhold 2978
                                                                    DoD personnel                DP -             regarding the                         starting with “Transgender” and
DoD0008       DoD0008      PrivWith      PrivWith                   discussing media             Deliberative     rescission of the                     “Non-Deployable Service
7448          7447         hold2976      hold2979 2/8/2018          items.                       Process          transgender policy                    Members”. Balance in not relevant
DoD0008                    PrivWith      PrivWith                                                                                           N           Transmittal email
7453                       hold2980      hold2980




                                                                                                237
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 238 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                               Privilege                 Reasons
Document ID    Parent ID                                    Date                                                    Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
                                                                                                                                            N           Not deliberative. Produce header
                                                                                                                                                        on PrivWithold 2981 and
                                                                    Email between                                 Deliberations                         paragraphs on PrivWithhold 2983
                                                                    DoD personnel                DP -             regarding the                         starting with “Transgender” and
DoD0008       DoD0008      PrivWith      PrivWith                   discussing media             Deliberative     rescission of the                     “Non-Deployable Service
7454          7453         hold2981      hold2984 2/8/2018          items.                       Process          transgender policy                    Members”. Balance in not relevant
DoD0008                    PrivWith      PrivWith                                                                                           N           Transmittal email
7751                       hold2985      hold2985
                                                                                                                                            N           Not deliberative. Produce Header
                                                                                                                                                        on PrivWithhold 2986 and
                                                                                                                                                        paragraph beginning “Transgender”
DoD0008       DoD0008      PrivWith      PrivWith                                                                                                       on PrivWithold 2987. Balance is not
7752          7751         hold2986      hold2989                                                                                                       relevant.
DoD0008                    PrivWith      PrivWith                                                                                           N           Transmittal email
7770                       hold2990      hold2990
                                                                                                                                            N           Not deliberative. Produce header
                                                       Email between                                              Deliberations                         on PrivWithhold 2991 and
                                                       DoD personnel                             DP -             regarding the                         paragraph on same page relating to
DoD0008       DoD0008      PrivWith PrivWith           discussing media                          Deliberative     rescission of the                     Rep. Kennedy guest at SOTU
7771          7770         hold2991 hold2994 1/29/2018 items.                                    Process          transgender policy                    speech. Balance is not relevant.
DoD0008                    PrivWith PrivWith                                                                                                N           Transmittal email
7776                       hold2995 hold2995
                                                                                                                                            N           Not deliberative. Produce header
                                                       Email between                                              Deliberations                         on PrivWithhold 2996 and
                                                       DoD personnel                             DP -             regarding the                         paragraph on same page relating to
DoD0008       DoD0008      PrivWith PrivWith           discussing media                          Deliberative     rescission of the                     Rep. Kennedy guest at SOTU
7777          7776         hold2996 hold2999 1/29/2018 items.                                    Process          transgender policy                    speech. Balance is not relevant


                                                                                                238
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 239 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                              Privilege                 Reasons
Document ID    Parent ID                                   Date                                                   Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
DoD0008                    PrivWith PrivWith                                                                                              N           Transmittal email
8314                       hold3000 hold3000
                                                                                                                 Deliberations       N                Not deliberative. Produce
                                                                                                                 regarding the                        PrivWithhold 3001 – header and
                                                                                                                 formulation of the                   second full paragraph which deals
                                                                                                                 transgender policy;                  with a report by Tom Vanden
                                                                                                                 Deliberations                        Brook. Balance is not relevant
                                                                                                                 regarding the
                                                       Email discussing                         DP -             implementation of
DoD0008       DoD0008      PrivWith PrivWith           transgender news                         Deliberative     the transgender
8315          8314         hold3001 hold3003 1/16/2018 items.                                   Process          policy
DoD0008                    PrivWith PrivWith                                                                                         N                Transmittal email
8318                       hold3004 hold3004
                                                                                                                 Deliberations       N                Not deliberative. Produce
                                                                                                                 regarding the                        PrivWithhold 3001 – header and
                                                                                                                 formulation of the                   second full paragraph which deals
                                                                                                                 transgender policy;                  with a report by Tom Vanden
                                                                                                                 Deliberations                        Brook. Balance is not relevant
                                                                                                                 regarding the
                                                       Email discussing                         DP -             implementation of
DoD0008       DoD0008      PrivWith PrivWith           transgender news                         Deliberative     the transgender
8319          8318         hold3005 hold3007 1/16/2018 items.                                   Process          policy
DoD0008                    PrivWith PrivWith                                                                                         N                Transmittal email
8482                       hold3008 hold3008




                                                                                               239
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 240 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                    Date                                                    Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
                                                                                                                                            N           Not deliberative. Produce header
                                                            Email between                                         Deliberations                         to PrivWithhold 3009, and
                                                            DoD personnel                        DP -             regarding the                         paragraph on PrivWithhold 3011 on
DoD0008       DoD0008      PrivWith      PrivWith           discussing media                     Deliberative     rescission of the                     “Transgender/Accession. Balance is
8483          8482         hold3009      hold3012 1/11/2018 items.                               Process          transgender policy                    not relevant.
DoD0008                    PrivWith      PrivWith                                                                                           N           Transmittal email
8801                       hold3013      hold3013
                                                            Email conversation                                                              N           Not deliberative. Produce
                                                            regarding daily                                       Deliberations                         PrivWithhold 3014 and the top
                                                            comms update on                      DP -             regarding the                         portion of 3015 before the weather
DoD0008       DoD0008      PrivWith      PrivWith           transgender                          Deliberative     rescission of the                     forecast. Balance is not relevant
8802          8801         hold3014      hold3016 1/4/2018 accessions                            Process          transgender policy
DoD0008                    PrivWith      PrivWith                                                                                           N           Transmittal email
8807                       hold3017      hold3017
                                                            Email conversation                                                              N           Not deliberative. Produce all of
                                                            regarding daily                                       Deliberations                         PrivWithhold 3018 and the top
                                                            comms update on                      DP -             regarding the                         portion of 3019 before the weather
DoD0008       DoD0008      PrivWith      PrivWith           transgender                          Deliberative     recission of the                      forecast. Balance is not relevant
8808          8807         hold3018      hold3020 1/4/2018 accessions                            Process          transgender policy
DoD0008                    PrivWith      PrivWith                                                                                           N           Transmittal email
8871                       hold3021      hold3021
                                                            Email conversation                                                              N           Not deliberative. Produce all of
                                                            regarding daily                                       Deliberations                         PrivWithhold 3022 and 3023
                                                            comms update on                      DP -             regarding the                         through the weather forecast.
DoD0008       DoD0008      PrivWith      PrivWith           transgender                          Deliberative     rescission of the                     Balance is not relevant.
8872          8871         hold3022      hold3023 1/3/2018 accessions                            Process          transgender policy
DoD0008                    PrivWith      PrivWith                                                                                           N           Transmittal email
8875                       hold3024      hold3024
                                                                                                240
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 241 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                               Privilege                 Reasons
Document ID    Parent ID                                    Date                                                    Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
                                                                    Email conversation                                                      N           Not deliberative. Produce
                                                                    regarding daily                               Deliberations                         PrivWithhold 3025 and 3026
                                                                    comms update on DP -                          regarding the                         through the weather forecast.
DoD0008       DoD0008      PrivWith      PrivWith                   transgender        Deliberative               rescission of the                     Balance is not relevant.
8876          8875         hold3025      hold3026 1/3/2018          accessions         Process                    transgender policy
DoD0008                    PrivWith      PrivWith                                                                                           N           Transmittal email
8947                       hold3027      hold3027
                                                                    Email conversation                                                      N           Not deliberative. Produce
                                                                    regarding daily                               Deliberations                         PrivWithhold 3026. Balance is not
                                                                    comms update on DP -                          regarding the                         relevant
DoD0008       DoD0008      PrivWith      PrivWith                   transgender        Deliberative               rescission of the
8948          8947         hold3028      hold3029 1/2/2018          accessions         Process                    transgender policy
DoD0008                    PrivWith      PrivWith                                                                                           N           Transmittal email
8950                       hold3030      hold3030
                                                                    Email conversation                                                      N           Not deliberative. Produce
                                                                    regarding daily                               Deliberations                         PrivWithhold 3031. Balance is not
                                                                    comms update on DP -                          regarding the                         relevant
DoD0008       DoD0008      PrivWith      PrivWith                   transgender        Deliberative               rescission of the
8951          8950         hold3031      hold3032 1/2/2018          accessions         Process                    transgender policy
DoD0008                    PrivWith      PrivWith                                                                                           N           Transmittal email
9012                       hold3033      hold3033




                                                                                                241
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 242 of 253

                            In Camera    In Camera                 Title of Document/Subject       Privilege                              Privilege                  Reasons
Document ID    Parent ID                                   Date                                                   Privilege Description     Y/N
                           Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                                                 Deliberations       N                Not deliberative.
                                                                                                                 regarding the
                                                                                                                 formulation of the
                                                                                                                 transgender policy;
                                                                                                                 Deliberations
                                                                                                                 regarding the
                                                                                                                 implementation of
                                                                                                                 the transgender
                                                       Email conversation                                        policy;
                                                       regarding daily                                           Deliberations
                                                       comms update on DP -                                      regarding the
DoD0008       DoD0008      PrivWith PrivWith 12/29/201 transgender        Deliberative                           rescission of the
9013          9012         hold3034 hold3035 7         accessions         Process                                transgender policy
DoD0008                    PrivWith PrivWith                                                                                                          Not relevant
9018                       hold3036 hold3036
                                                                                                                 Deliberations       N                Not deliberative
                                                                                                                 regarding the
                                                                                                                 formulation of the
                                                                                                                 transgender policy;
                                                                                                                 Deliberations
                                                                                                                 regarding the
                                                                                                                 implementation of
                                                                                                                 the transgender
                                                       Email conversation                                        policy;
                                                       regarding daily                                           Deliberations
                                                       comms update on DP -                                      regarding the
DoD0008       DoD0008      PrivWith PrivWith 12/29/201 transgender        Deliberative                           rescission of the
9019          9018         hold3037 hold3038 7         accessions         Process                                transgender policy

                                                                                               242
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 243 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                             Privilege                  Reasons
Document ID    Parent ID                                    Date                                                  Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
DoD0009                    PrivWith      PrivWith                                                                                         N           Transmittal email
1185                       hold3039      hold3039
DoD0009       DoD0009      PrivWith      PrivWith                                                                                         N           Transmittal email
1186          1185         hold3040      hold3040
DoD0009                    PrivWith      PrivWith                                                                                         N           Transmittal email
4628                       hold3041      hold3041
DoD0009       DoD0009      PrivWith      PrivWith                                                                                         N           Transmittal email
4629          4628         hold3042      hold3042
DoD0009                    PrivWith      PrivWith                                                                                         N           Transmittal email
4880                       hold3043      hold3043
                                                                                         Deliberations       N                                        Not deliberative.
                                                                                         regarding the
                                                                                         formulation of the
                                                                                         transgender policy;
                                                                           DP -          Deliberations
                                                                           Deliberative regarding the
                                                       DoD Email           Process; EP - implementation of
DoD0009       DoD0009      PrivWith PrivWith           including EOP       Executive     the transgender
4881          4880         hold3044 hold3045 8/11/2017 regarding TG policy Privilege     policy
DoD0009                    PrivWith PrivWith                                                                 N                                        Transmittal email
4883                       hold3046 hold3046




                                                                                                243
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 244 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                             Privilege                  Reasons
Document ID    Parent ID                                    Date                                                  Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
                                                                                              Deliberations       N                                   Not deliberative
                                                                                              regarding the
                                                                                              formulation of the
                                                                                              transgender policy;
                                                                                DP -          Deliberations
                                                                                Deliberative regarding the
                                                            DoD Email           Process; EP - implementation of
DoD0009       DoD0009      PrivWith      PrivWith           including EOP       Executive     the transgender
4884          4883         hold3047      hold3049 8/11/2017 regarding TG policy Privilege     policy
DoD0009                    PrivWith      PrivWith                                                                 N                                   Transmittal email
5471                       hold3050      hold3050
                                                                                              Deliberations       Y                                   DP
                                                            Email conversation DP -           regarding the
DoD0009       DoD0009      PrivWith      PrivWith           regarding talking   Deliberative formulation of the
5472          5471         hold3051      hold3053 7/31/2017 points              Process       transgender policy
DoD0009                    PrivWith      PrivWith                                                                 N                                   Transmittal email
8487                       hold3054      hold3054
DoD0009       DoD0009      PrivWith      PrivWith                                                                                                     Not relevant
8488          8487         hold3055      hold3055
DoD0010                    PrivWith      PrivWith                                                                                                     Not relevant
2364                       hold3056      hold3056
DoD0010                    PrivWith      PrivWith                                                                                                     Not relevant
2409                       hold3057      hold3058
DoD0010                    PrivWith      PrivWith                                                                                                     Not relevant
2413                       hold3059      hold3060
DoD0010                    PrivWith      PrivWith                                                                                                     Not relevant
2421                       hold3061      hold3061

                                                                                                244
                                                     Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 245 of 253

                           In Camera     In Camera                 Title of Document/Subject       Privilege                             Privilege                  Reasons
Document ID   Parent ID                                    Date                                                  Privilege Description     Y/N
                          Begin Bates    End Bates                 Line of Email/Description     Determination
DoD0010                   PrivWith      PrivWith                                                                                                     Not relevant
2701                      hold3062      hold3062
DoD0010                   PrivWith      PrivWith                                                                                                     Not relevant
2750                      hold3063      hold3063
DoD0010                   PrivWith      PrivWith                                                                                                     Not relevant
2782                      hold3064      hold3064
DoD0010                   PrivWith      PrivWith                                                                                                     Not relevant
2795                      hold3065      hold3065
DoD0010                   PrivWith      PrivWith                                                                                                     Not relevant
2873                      hold3066      hold3066
DoD0010                   PrivWith      PrivWith                                                                                                     Not relevant
2902                      hold3067      hold3067
DoD0010                   PrivWith      PrivWith                                                                                                     Not relevant
2975                      hold3068      hold3068
DoD0010                   PrivWith      PrivWith                                                                                                     Not relevant
2990                      hold3069      hold3069
DoD0010                   PrivWith      PrivWith                                                                                                     Not relevant
2998                      hold3070      hold3070
DoD0010                   PrivWith      PrivWith                                                                                                     Not relevant
3006                      hold3071      hold3072
DoD0010                   PrivWith      PrivWith                                                                                                     Not relevant
3028                      hold3073      hold3073
DoD0010                   PrivWith      PrivWith                                                                                                     Not relevant
3037                      hold3074      hold3074
DoD0010                   PrivWith      PrivWith                                                                                                     Not relevant
3040                      hold3075      hold3075

                                                                                               245
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 246 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                             Privilege                  Reasons
Document ID    Parent ID                                    Date                                                  Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
DoD0010                    PrivWith      PrivWith                                                                                                     Not relevant
3043                       hold3076      hold3076
DoD0010                    PrivWith      PrivWith                                                                                                     Not relevant
3046                       hold3077      hold3077
DoD0010                    PrivWith      PrivWith                                                                                                     Not relevant
3049                       hold3078      hold3078
DoD0010                    PrivWith      PrivWith                                                                                                     Not relevant
3061                       hold3079      hold3079
DoD0010                    PrivWith      PrivWith                                                                                                     Not relevant
3803                       hold3080      hold3080
                                                                                                                                          N           Not deliberative. Produce header
                                                                                                                                                      on PrivWithhold 3081 and
                                                                                                                                                      Transgender paragraph on 3082
                                                                                                                                                      and 2 paragraphs on 3083 re
DoD0010       DoD0010      PrivWith      PrivWith                                                                                                     transgender and women in military.
3804          3803         hold3081      hold3084                                                                                                     Balance not relevant.
DoD0010                    PrivWith      PrivWith                                                                                         N           Transmittal email
3857                       hold3085      hold3085
                                                                                                                                          N           Not deliberative. Produce header
                                                                                                                                                      on PrivWithhold 3086, and
                                                                                                                                                      paragraphs on transgender
                                                                                                                                                      students, and Transgender and
DoD0010       DoD0010      PrivWith      PrivWith                                                                                                     Women in the military, both on
3858          3857         hold3086      hold3088                                                                                                     PrivWithhold 3087
DoD0010                    PrivWith      PrivWith                                                                                         N           Transmittal email
3860                       hold3089      hold3089


                                                                                                246
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 247 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                             Privilege                 Reasons
Document ID    Parent ID                                    Date                                                  Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
                                                                                                                                          N           Not deliberative. Produce header
                                                                                                                                                      on PrivWithhold 3090 and the two
                                                                                                                                                      Transgender paragraphs on
DoD0010       DoD0010      PrivWith      PrivWith                                                                                                     PrivWithhold 3091. Balance not
3861          3860         hold3090      hold3092                                                                                                     relevant
DoD0010                    PrivWith      PrivWith                                                                                         N           Transmittal email
5094                       hold3093      hold3093
                                                                                                                                          N           Not deliberative. Produce header
                                                                                                                                                      on PrivWithhold 3094 and two
                                                                                                                                                      paragraphs on transgender
DoD0010       DoD0010      PrivWith      PrivWith                                                                                                     references on PrivWithhold 3095
5095          5094         hold3094      hold3096                                                                                                     and PrivWithhold page 3096
DoD0010                    PrivWith      PrivWith                                                                                         N           Transmittal email
5113                       hold3097      hold3097
                                                                                                                                          N           Not deliberative. Produce header
                                                                                                                                                      on PrivWithhold 3098 and two
                                                                                                                                                      paragraphs on transgender
DoD0010       DoD0010      PrivWith      PrivWith                                                                                                     references on PrivWithhold 3099
5114          5113         hold3098      hold3100                                                                                                     and PrivWithhold page 3100
DoD0010                    PrivWith      PrivWith                                                                                         N           Transmittal email
5795                       hold3101      hold3101
DoD0010       DoD0010      PrivWith      PrivWith                                                                                         N           Transmittal email
5796          5795         hold3102      hold3103
DoD0010                    PrivWith      PrivWith                                                                                         N           Transmittal email
5845                       hold3104      hold3104
DoD0010       DoD0010      PrivWith      PrivWith                                                                                         N           Transmittal email
5846          5845         hold3105      hold3106

                                                                                                247
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 248 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                    Date                                                    Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
DoD0010                    PrivWith PrivWith                                                                                                N           Transmittal email
6013                       hold3107 hold3107
                                                                                                                                            N           Not deliberative. Produce header
                                                                                                                                                        for PrivWithhold 3108 and
                                                                                                                                                        paragraph on Transgender on
DoD0010       DoD0010      PrivWith      PrivWith                                                                                                       PrivWithhold 3109 and
6014          6013         hold3108      hold3110                                                                                                       PrivWithhold 3110.
DoD0010                    PrivWith      PrivWith                                                                                           N           Transmittal email
6119                       hold3111      hold3111
                                                                                                                                            N           Not deliberative. Produce first half
DoD0010       DoD0010      PrivWith      PrivWith                                                                                                       of PrivWithhold 3112. Balance is
6120          6119         hold3112      hold3113                                                                                                       not relevant.
DoD0010                    PrivWith      PrivWith                                                                                           N           Transmittal email
7019                       hold3114      hold3114
                                                                                                                                            N           Not deliberative. Produce header
                                                                                                                                                        on PrivWithhold 3115 and two
                                                                                                                                                        paragraphs on PrivWithhold 3116
DoD0010       DoD0010      PrivWith      PrivWith                                                                                                       re “transgender”. Balance is not
7020          7019         hold3115      hold3117                                                                                                       relevant.
DoD0010                    PrivWith      PrivWith                                                                                           N           Transmittal email
7397                       hold3118      hold3118
                                                                                                                  Deliberations             N           Not deliberative
                                                       Email regarding                           DP -             regarding the
DoD0010       DoD0010      PrivWith PrivWith           transgender                               Deliberative     formulation of the
7398          7397         hold3119 hold3119 8/20/2016 memo.                                     Process          transgender policy
DoD0010       DoD0010      PrivWith PrivWith                                                                                                N           Transmittal email
7399          7397         hold3120 hold3120

                                                                                                248
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 249 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                              Privilege                  Reasons
Document ID    Parent ID                                    Date                                                   Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
DoD0010       DoD0010      PrivWith      PrivWith                                                                                                      Not relevant
7403          7397         hold3121      hold3121
DoD0010       DoD0010      PrivWith      PrivWith                                                                                                      Not relevant
7407          7397         hold3122      hold3122
DoD0010       DoD0010      PrivWith      PrivWith                                                                                          N           Transmittal email
7413          7397         hold3123      hold3123
DoD0010                    PrivWith      PrivWith                                                                                          N           Transmittal email
7430                       hold3124      hold3124
                                                                                                                  Email contains     N                 Not deliberative
                                                                                                                  description of
                                                            Fwd_ CLEANSING                                        materials provided
                                                            EMAIL -                                               to Secretary of
                                                            Documents and                                         Defense, including
                                                            Emails provided to                                    deliberations
                                                            SecDef on                            DP -             regarding
DoD0010       DoD0010      PrivWith      PrivWith           Thursday and                         Deliberative     formulation of TG
7431          7430         hold3125      hold3125 8/19/2016 Friday.msg                           Process          policy.
DoD0010       DoD0010      PrivWith      PrivWith                                                                                    N                 Transmittal email
7433          7430         hold3126      hold3126
DoD0010       DoD0010      PrivWith      PrivWith                                                                                          N           Transmittal email
7437          7430         hold3127      hold3127
DoD0010       DoD0010      PrivWith      PrivWith                                                                                          N           Not deliberative
7441          7430         hold3128      hold3128
DoD0010       DoD0010      PrivWith      PrivWith                                                                                          N           Not deliberative; transmittal email
7447          7430         hold3129      hold3129
DoD0010                    PrivWith      PrivWith                                                                                          N           Transmittal email
7450                       hold3130      hold3130

                                                                                                249
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 250 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                               Privilege                  Reasons
Document ID    Parent ID                                    Date                                                    Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
                                                                                                                  Deliberations             N           Transmittal email
                                                            Email regarding                      DP -             regarding the
DoD0010       DoD0010      PrivWith      PrivWith           transgender                          Deliberative     formulation of the
7451          7450         hold3131      hold3131 8/19/2016 memo.                                Process          transgender policy
DoD0010       DoD0010      PrivWith      PrivWith                                                                                           N           Transmittal email
7452          7450         hold3132      hold3132
DoD0010       DoD0010      PrivWith      PrivWith                                                                                                       Not relevant
7456          7450         hold3133      hold3133
DoD0010       DoD0010      PrivWith      PrivWith                                                                                           N           Transmittal email
7460          7450         hold3134      hold3134
DoD0010       DoD0010      PrivWith      PrivWith                                                                                           N           Transmittal email
7466          7450         hold3135      hold3135
DoD0010                    PrivWith      PrivWith                                                                                           N           Transmittal email
9255                       hold3136      hold3136
                                                                                                                  Deliberations             N           Transmittal email
                                                                                                                  regarding the
                                                                                                 DP -             implementation of
DoD0010       DoD0010      PrivWith      PrivWith                   Press guidance               Deliberative     the transgender
9256          9255         hold3137      hold3139 7/4/2016          document.                    Process          policy
DoD0010                    PrivWith      PrivWith                                                                                           N           Transmittal email
9314                       hold3140      hold3140
                                                                                                                  Deliberations             N           Transmittal email
                                                                                                                  regarding the
                                                                                                 DP -             implementation of
DoD0010       DoD0010      PrivWith      PrivWith                   Press guidance               Deliberative     the transgender
9315          9314         hold3141      hold3142 7/1/2016          document.                    Process          policy
DoD0010                    PrivWith      PrivWith                                                                                           N           Transmittal email
9322                       hold3143      hold3143
                                                                                                250
                                                      Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 251 of 253

                            In Camera     In Camera                 Title of Document/Subject       Privilege                              Privilege                 Reasons
Document ID    Parent ID                                    Date                                                   Privilege Description     Y/N
                           Begin Bates    End Bates                 Line of Email/Description     Determination
                                                                                                                  Deliberations            N           Not deliberative. Produce header
                                                                    E-mail report                                 regarding the                        to PrivWithhold 3144 and four
                                                                    regarding policy             DP -             implementation of                    paragraphs on PrivWithhold 3145.
DoD0010       DoD0010      PrivWith      PrivWith                   including                    Deliberative     the transgender                      Balance is not relevant.
9323          9322         hold3144      hold3146 7/1/2016          transgender.                 Process          policy
DoD0010                    PrivWith      PrivWith                                                                                          N           Transmittal email
9443                       hold3147      hold3147
                                                                                                                  Deliberations            N           Not deliberative. Produce header
                                                                                                                  regarding the                        to PrivWithhold 3148, Top Issues
                                                       Email regarding   DP -                                     implementation of                    Section on PrivWithhold 3149 and
DoD0010       DoD0010      PrivWith PrivWith           transgender media Deliberative                             the transgender                      Card section on 3150. Balance is
9444          9443         hold3148 hold3151 6/30/2016 coverage.         Process                                  policy                               not relevant
DoD0011                    PrivWith PrivWith                                                                                               N           Transmittal email
4211                       hold3152 hold3152
                                                                                                                                           N           Not deliberative. Produce header
                                                                                                                                                       to Off Camera Briefing Section on
DoD0011       DoD0011      PrivWith      PrivWith                                                                                                      PrivWithhold 3153. Balance is not
4212          4211         hold3153      hold3155                                                                                                      relevant
DoD0011                    PrivWith      PrivWith                                                                                          N           Transmittal email
7081                       hold3156      hold3157




                                                                                                251
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 252 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                             Privilege                 Reasons
Document ID   Parent ID                                   Date                                                  Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
                                                                                        Deliberations       N                                       Not deliberative
                                                                                        regarding the
                                                                                        formulation of the
                                                                                        transgender policy;
                                                      Email between                     Deliberations
                                                      DoD personnel                     regarding the
                                                      gathering material DP -           implementation of
DoD0013                   PrivWith PrivWith           for congressional   Deliberative the transgender
7847                      hold3158 hold3163 2/7/2018 briefings.           Process       policy
                                                                                        Deliberations       N                                       Not deliberative
                                                                                        regarding the
                                                                                        formulation of the
                                                                                        transgender policy;
                                                      Email between                     Deliberations
                                                      DoD personnel                     regarding the
                                                      gathering material DP -           implementation of
DoD0013                   PrivWith PrivWith           for congressional   Deliberative the transgender
7872                      hold3164 hold3169 1/25/2018 briefings.          Process       policy
                                                                                        Attorney mental     Y                                       AC
                                                                                        impressions
                                                                          AC -          regarding matter
                                                      Email between       Attorney      in litigation or
                                                      DoD personnel       Client        anticipated
                                                      including attorneys Privilege; DP litigation; Seeking
                                                      providing edits to  -             or providing legal
DoD0014                   PrivWith PrivWith           transgender         Deliberative advice regarding
2084                      hold3170 hold3171 1/18/2018 documents.          Process       transgender policy


                                                                                              252
                                                    Case 2:17-cv-01297-MJP Document 522-1 Filed 05/29/20 Page 253 of 253

                           In Camera    In Camera                 Title of Document/Subject       Privilege                               Privilege                 Reasons
Document ID   Parent ID                                   Date                                                    Privilege Description     Y/N
                          Begin Bates   End Bates                 Line of Email/Description     Determination
DoD0014                   PrivWith PrivWith                                                                                               N           No legal advice sought or provided
3347                      hold3172 hold3173
                                                                                                                Email conversation Y                  AC
                                                                                                                between DoD OGC
                                                                                                                attorneys and their
                                                                                                                clients regarding
                                                                                                                the effect of social
                                                      Email with the                           AC -             media posts from
                                                      subject line "New                        Attorney         the Executive
DoD0014                   PrivWith PrivWith           transgender policy                       Client           Branch on ongoing
3351                      hold3174 hold3175 7/26/2017 (UNCLASSIFIED)"                          Privilege        policy process.
                                                      Email with the                                            Deliberations        Y                DP and AC
                                                      subject line "RE:                        DP -             regarding the
DoD0014                   PrivWith PrivWith           POTUS TG TWEET                           Deliberative     formulation of the
3355                      hold3176 hold3177 7/26/2017 (UNCLASSIFIED)"                          Process          transgender policy
                                                                                                                Email conversation Y                  AC
                                                                                                                between DoD OGC
                                                                                                                attorneys and their
                                                                                                                clients regarding
                                                                                                                the effect of social
                                                      Email with the                           AC -             media posts from
                                                      subject line "RE:                        Attorney         the Executive
DoD0014                   PrivWith PrivWith           POTUS TG TWEET                           Client           Branch on ongoing
3357                      hold3178 hold3180 7/26/2017 (UNCLASSIFIED)"                          Privilege        policy process.




                                                                                              253
